Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 1 of 68 PageID #: 3334




                                          Redacted Public Version
Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 2 of 68 PageID #: 3335




injury to the party seeking closure.’” In re Avandia Marketing Sales Practices & Prods.

Liability Litig., 924 F.3d 662, 672 (3rd Cir. 2019) (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551

(3d Cir. 1994)). Thus, courts may appropriately “deny access to judicial records, for example,

where they are sources of business information that might harm a litigant’s competitive

standing.” Littlejohn, 851 F.2d at 678 (citing Nixon, 435 U.S. at 598).

       Here, Plaintiffs seek to redact only limited portions of the Hearing Transcript that directly

involve Plaintiffs’ competitive interests. Specifically, Plaintiffs seek to redact portions of the

Hearing Transcript that describe confidential information concerning Plaintiffs’ prosecution of

drug and patent applications, including the contents of confidential statements made by Plaintiffs

to the U.S. Food & Drug Administration in support of regulatory approval. Plaintiffs also seek

to redact confidential information concerning the terms of a revised licensing agreement between

Eagle and Teva. Disclosure of that information would seriously harm Plaintiffs by providing

competitors and future litigants with knowledge of Plaintiffs’ internal strategies for obtaining

drug applications and patents and, in the case of the Eagle-Teva license agreement, the

confidential details of the parties’ business arrangements. Armed with that information, such

parties could attempt to extract more favorable terms from Plaintiffs in future negotiations

regarding the patents or products at issue in this case or others owned by Plaintiffs.

       Recognizing the serious injuries that would arise if competitors were able to access the

kinds of sensitive information identified above, courts routinely grant requests for redaction

under similar circumstances. See Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157,

166 (3d Cir. 1993) (“We too have explained that the presence of trade secrets in court records

weighs against the right of access, although we have framed the inquiry as whether the need for

secrecy outweighs the presumption of access that normally attaches to such documents.”); Joint
Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 3 of 68 PageID #: 3336




Stock Soc. v. UDV N. Am., Inc., 104 F. Supp. 2d 390, 396 (D. Del. 2000) (sealing proper where

the “overwhelming majority of these documents contained ‘legitimate trade secrets or other

proprietary information,’” such as “vodka formulas, consumer research studies, strategic plans,

potential advertising and marketing campaigns or financial information.”); In re Gabapentin

Patent Litig., 312 F. Supp. 2d 653, 667 (D. N.J. 2004) (sealing proper to protect information

relating to “the parties’ products, research and development, processes, secret chemical formulas,

the parties’ suppliers”); Mars, Inc. v. JCM Am. Corp., 2007 WL 496816, at *2 (D.N.J. Feb. 13,

2007) (concluding that disclosure of confidential agreements would dampen the moving party’s

“ability to negotiate effectively favorable terms on which it is willing to condition future sales

and/or acquisitions”). This Court has previously recognized that the parties’ need to protect their

confidential research, development, and commercial information outweighs the public’s interest

in accessing those materials. See D.I. 184. Redaction is therefore appropriate here.

       Accordingly, the parties respectfully request that the Court redact the portions of the

Hearing Transcript identified in Exhibit A.
Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 4 of 68 PageID #: 3337




Respectfully submitted,

/s/ Nathan R. Hoeschen                       /s/ James M. Lemon
John W. Shaw (No. 3362)                      James M. Lennon (No. 4570)
Karen E. Keller (No. 4489)                   DEVLIN LAW FIRM LLC
Nathan R. Hoeschen                           1306 N. Broom Street, 1st Floor
SHAW KELLER LLP                              Wilmington, DE 19806
300 Delaware Ave., Suite 1120                (302) 449-9010
Wilmington, DE 19801                         jlennon@devlinlawfirm.com
(302) 298-0700                               Attorneys for Mylan Laboratories Ltd.
jshaw@shawkeller.com
kkeller@shawkeller.com
nhoeschen@shawkeller.com
Attorneys for Teva Pharmaceuticals
International GmbH, Cephalon, Inc., and
Eagle Pharmaceuticals, Inc.

/s/ Jeremy S. Cole                           /s/ Eve H. Ormerod
Damien N. Tancredi (No. 5395)                Neal C. Belgam (No. 2721)
Jeremy S. Cole (No. 6226)                    Eve H. Ormerod (No. 5369)
FLASTER/GREENBERG P.C.                       SMITH, KATZENSTEIN & JENKINS LLP
1201 N. Orange Street, Suite 301             1000 West Street, Suite 1501
Wilmington, DE 19801                         Wilmington, DE 19801
(302) 351-1910                               (302) 652-8400
Jeremy.cole@flastergreenberg.com             nbelgam@skjlaw.com
Attorneys for Apotex Inc. and Apotex Corp.   eormerod@skjlaw.com
                                             Attorneys for Slayback Pharma Limited
                                             Liability Co.

/s/ Brian E. Farnan
Brian E. Farnan (No. 4089)
Michael J. Farnan (No. 5165)
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
(302) 777-0300
bfarnan@farnanlaw.com
mfarnan@farnanlaw.com
Attorneys for Fresenius Kabi USA, LLC

Dated: June 19, 2019
Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 5 of 68 PageID #: 3338




                                CERTIFICATE OF SERVICE

       I, Nathan R. Hoeschen, hereby certify that on June 19, 2019, this document was served

on the persons listed below in the manner indicated:

       BY EMAIL
       Jeremy S. Cole                                  Steven E. Feldman
       Damien Nicholas Tancredi                        Sherry L. Rollo
       FLASTER/GREENBERG P.C.                          Daniel R. Cherry
       1201 N. Orange Street, Suite 301                John D. Cravero
       302-351-1910                                    HAHN LOESER & PARKS LLP
       Wilmington, DE 19801                            125 South Wacker Drive
       jeremy.cole@flastergreenberg.com                Suite 2900
       damien.tancredi@flastergreenberg.com            Chicago, IL 60606
       Attorneys for Apotex Inc.                       (312) 637-3010
       and Apotex Corp.                                sfeldman@hahnlaw.com
                                                       srollo@hahnlaw.com
                                                       dcherry@hahnlaw.com
                                                       jcravero@hahnlaw.com
                                                       Attorneys for Apotex Inc.
                                                       and Apotex Corp.

                                                       Jeffrey A. Cohen
                                                       FLASTER & GREENBERG, P.C.
                                                       1810 Chapel Avenue West
                                                       Cherry Hill, NJ 08002
                                                       (856) 661-1900
                                                       jeffrey.cohen@flastergreenberg.com
                                                       Attorneys for Apotex Inc.
                                                       and Apotex Corp.

       James M. Lennon                                 Nicole Stafford
       DEVLIN LAW FIRM LLC                             Shyamkrishna Palaiyanur
       1306 N. Broom Street, 1st Floor                 Anjali Deshmukh
       Wilmington, DE 19806                            WILSON SONSINI GOODRICH
       (302) 449-9010                                   & ROSATI PC
       jlennon@devlinlawfirm.com                       900 South Capital of Texas Highway
       Attorney for                                    Las Cimas IV, Fifth Floor
       Mylan Laboratories Limited                      Austin, TX 78746
                                                       (512) 338-5402
                                                       nstafford@wsgr.com
                                                       spalaiyanur@wsgr.com
                                                       adeshmukh@wsgr.com
                                                       Attorneys for Mylan Laboratories
                                                       Limited
Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 6 of 68 PageID #: 3339




      Dennis D. Gregory                         Bobby Delafield
      WILSON SONSINI GOODRICH                   Aden Allen
       & ROSATI PC                              WILSON SONSINI GOODRICH
      1301 Avenue of the Americas                & ROSATI PC
      40th Floor                                900 South Capital of Texas Highway
      New York, NY 10019                        Las Cimas IV, Fifth Floor
      (212) 497-7764                            Austin, TX 78746
      dgregory@wsgr.com                         (512) 338-5432
      Attorney for Mylan Laboratories Limited   bdelafield@wsgr.com
                                                aallen@wsgr.com
                                                Attorneys for Mylan Laboratories
                                                Limited

      Brian E. Farnan                           Arun John Mohan
      Michal J. Farnan                          SCHIFF HARDIN LLP
      FARNAN LLP                                666 Fifth Avenue, Suite 1700
      919 North Market Street, 12th Floor       New York, NY 10103
      Wilmington, DE 19801                      (212) 745-9536
      (302) 777-0300                            amohan@schiffhardin.com
      bfarnan@farnanlaw.com                     Attorney for Defendant
      mfarnan@farnanlaw.com                     Fresenius Kabi USA, LLC
      Attorneys for Defendant
      Fresenius Kabi USA, LLC

      Kevin M. Nelson                           Neal C. Belgam
      Imron T. Aly                              Eve H. Ormerod
      SCHIFF HARDIN LLP                         SMITH, KATZENSTEIN, & JENKINS LLP
      233 S. Wacker Dr., Suite 7100             The Brandywine Building
      Chicago, IL 60606                         1000 West Street, Suite 1501
      (312) 258-5500                            P.O. Box 410
      knelson@schiffhardin.com                  Wilmington, DE 19899
      ialy@schiffhardin.com                     302-652-8400
      Attorneys for Defendant                   nbelgam@skjlaw.com
      Fresenius Kabi USA, LLC                   eormerod@skjlaw.com
                                                Attorneys for Defendant
                                                Slayback Pharma Limited Liability
                                                Company
Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 7 of 68 PageID #: 3340




      Constance S. Huttner
      Frank D. Rodriquez
      James P. Barabas
      Beth C. Finkelstein
      WINDELS MARX LANE & MITTENDORPH, LLP
      One Giralda Farms, Suite 100
      Madison, NJ 07940
      chuttner@windelsmarx.com
      frodriguez@windelsmatx.com
      jbarabas@windelsmarx.com
      bfinkelstein@windelsmarx.com
      Attorneys for Slayback Pharma Limited
      Liability Company




                                              /s/ Nathan R. Hoeschen
                                              John W. Shaw (No. 3362)
                                              Karen E. Keller (No. 4489)
                                              Nathan R. Hoeschen (No. 6232)
                                              SHAW KELLER LLP
                                              I.M. Pei Building
                                              1105 North Market Street, 12th Floor
                                              Wilmington, DE 19801
                                              (302) 298-0700
                                              jshaw@shawkeller.com
                                              kkeller@shawkeller.com
                                              nhoeschen@shawkeller.com
                                              Attorneys for Teva Pharmaceuticals
                                              International GmbH, Cephalon, Inc., and
                                              Eagle Pharmaceuticals, Inc.
Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 8 of 68 PageID #: 3341




                      Exhibit A
      Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 9 of 68 PageID #: 3342


                                                                                       1


                 1                   IN THE UNITED STATES DISTRICT COURT

                 2                   IN AND FOR THE DISTRICT OF DELAWARE

                 3                                        - - -

                 4
                       TEVA PHARMACEUTICALS                     :   CIVIL ACTION
                 5     INTERNATIONAL GMBH,                      :
                       CEPHALON, IN., and EAGLE                 :
                 6     PHARMACEUTICALS, INC.,                   :
                                                                :
                 7                       Plaintiffs,            :
                                                                :
                 8          vs.                                 :
                                                                :
                 9     SLAYBACK PHARMA LIMITED                  :
                       LIABILITY COMPANY, et al.,               :
                 10                                             :
                                         Defendants.            :   NO. 17-1154-CFC
                 11

                 12                                       - - -

                 13                                      Wilmington, Delaware
                                                         Thursday, May 16, 2019
                 14                                      3:34 o'clock, p.m.

                 15                                       - - -

                 16   BEFORE:   HONORABLE COLM F. CONNOLLY, U.S.D.C.J.

                 17                                      - - -

                 18   APPEARANCES:

                 19
                                     SHAW KELLER LLP
                 20                  BY: JOHN W. SHAW, ESQ.

                 21
                                               -and-
                 22

                 23

                 24
                                                                      Valerie J. Gunning
                 25                                                   Official Court Reporter




1 of 29 sheets                              Page 1 to 1 of 72                         05/21/2019 05:07:29 PM
                                      2
      Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 10 of 68 PageID #: 3343                                            4
  1   APPEARANCES (Continued):
                                                                       1   APPEARANCES (Continued):
  2
             WILLIAMS & CONNOLLY LLP
  3            BY: DAVID I. BERL, ESQ.                                 2
               ADAM HARBER, ESQ., and                                                THE DEVLIN LAW FIRM LLC
  4               SHAUN P. MAHAFFY, ESQ.
                  (Washington, D.C.)                                   3             BY: JAMES M. LENNON, ESQ.
  5
                                                                       4
  6                Counsel for Plaintiff
                Teva Pharmaceuticals International GmbH                                    -and-
  7                & Cephalon, Inc.                                    5
  8
                                                                       6             WILSON SONSINI GOODRICH & ROSATI
  9             LATHAM & WATKINS LLP                                                 BY: DENNIS GREGORY, ESQ.
                BY: DANIEL G. BROWN, ESQ. and
 10                MICHELLE L. ERNST, ESQ.                             7
                   (New York, New York).
 11                                                                    8                Counsel for Defendant
 12                Counsel for Defendant                                                Mylan Pharmaceuticals
                   Eagle Pharmaceuticals, Inc.                         9
 13

 14                                                                   10                  - - -
             FARNAN LLP
 15          BY: BRIAN FARNAN, ESQ.
                                                                      11
 16
                  -and-                                               12
 17
                                                                      13
 18          SCHIFF HARDIN LLP                                        14
                BY: KEVIN M. NELSON, ESQ.                             15
 19                (Chicago, Illinois)
                                                                      16
 20                                                                   17
                Counsel for Defendant and Counterclaim                18
 21             Plaintiff Fresenius Kabi USA LLC
                                                                      19
 22                                                                   20
                                                                      21
 23
                                                                      22
 24                                                                   23
 25                                                                   24
                                                                      25

                                                     3

  1   APPEARANCES (Continued):                                                                                                   5

  2
                                                                       1                P R O C E E D I N G S
  3          SMITH, KATZENSTEIN & JENKINS LLP.
             BY: EVE H. ORMEROD, ESQ.                                  2
  4
                                                                       3                (Proceedings commenced in the courtroom,
  5               -and-
                                                                       4   beginning at 3:34 p.m.)
  6
             WINDELS MARX LANE & MITTENDORF LLP                        5
  7          BY: JAMES P. BARABAS, ESQ.
                                                                       6                THE COURT: All right. Good afternoon. Please
  8
               Counsel for Defendant                                   7   be seated.
  9            Slayback Pharma Limited Liability Company,
               et al.                                                  8                Mr. Shaw?
 10
                                                                       9                MR SHAW: Good afternoon, Your Honor. I'm here
 11                                                                   10   representing Teva and Eagle.
             HAHN LOESER & PARKS LLP
 12          BY: STEVEN FELDMAN, ESQ. and                             11                Joining me for Teva from Latham & Watkins, David
                SHERRY L. ROLLO, ESQ.
 13                                                                   12   Berl, Adam Harber and Shaun Mahaffy, and for Eagle from
                Counsel for Defendant
 14             Apotex Inc. and Apotex Corp.                          13   Latham & Watkins, Dan Brown and Michelle Ernst.

 15                                                                   14                THE COURT: Good afternoon. All right. We have

 16          FLASTER GREENBERG P.C.                                   15   folks here. Let's start with, I guess, Mr. Farnan.
             BY: JEREMY S. COLE, ESQ.
 17                                                                   16                MR FARNAN: Good afternoon, Your Honor.

 18               -and-                                               17                THE COURT: Good afternoon.

                                                                      18                MR FARNAN: Brian Farnan on behalf of Fresenius.
 19
             FLASTER GREENBERG P.C.                                   19             With me today is Kevin Nelson from Schiff
 20          BY: STEVEN E. FELDMAN, ESQ.,
                SHERRY L. ROLLO, ESQ. and                             20   Hardin.
 21             JEFFREY A. COHEN, ESQ.
                (Chicago, Illinois)                                   21                THE COURT: All right.
 22
                Counsel for Defendant Apotex                          22                MR FARNAN: Thank you.
 23
                                                                      23                THE COURT: Thank you. And Mr. Lennon?
 24
                                                                      24                MR. LENNON: Hello again, Your Honor. Jim
 25
                                                                      25   Lennon on behalf of Mylan.

05/21/2019 05:07:29 PM                                      Page 2 to 5 of 72                                                    2 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     6
                                         Filed 06/26/19 Page 11 of 68 PageID #: 3344                                                       8


 1                  With me today on behalf of Mylan is Dennis                    1   Honor would like or I can just move in the order that
 2    Gregory.                                                                    2   they're in our letter if you have no preference.
 3                  THE COURT: Thank you. Ms. Ormerod?                            3              THE COURT: Well, you know, I don't know why the
 4                  MS. ORMEROD: Good afternoon, Your Honor. Eve                  4   defendants didn't follow the order you laid out in your
 5    Ormerod of Smith, Katzenstein & Jenkins on behalf of                        5   letter. It kind of threw me for a loop. I'm curious why.
 6    Slayback, and I am joined today by James Barabas from                       6   Given that, you can go in whatever order you want.
 7    Windels Mark.                                                               7              MR. HARBER: Okay. So I will start with the
 8                  THE COURT: Thank you. All right. Is that                      8   inequitable conduct/unclean hands issue which applies in the
 9    everybody?                                                                  9   case.
10                  MR. COLE: One more. Good afternoon, Your                    10               THE COURT: Did you move to dismiss?
11    Honor. I'm Jeremy Cole from Flaster Greenberg on behalf of                11               MR. HARBER: We didn't, Your Honor, because
12    the Apotex defendants.                                                    12    there wasn't a -- in our view, there wasn't an inequitable
13                  THE COURT: I see. Sorry.                                    13    conduct allegation that was properly in their answer. I
14                  MR. COLE: That's okay.                                      14    mean, in this case they have injected a specific allegation
15                  THE COURT: All right. Thank you. Wait. Are                  15    alleging fraud against two specific individuals whose names
16    you with --                                                               16    appear nowhere in their amended answer.
17                  MR. COLE: And I've got Jeff Cohen also from                 17               So --
18    Flaster Greenberg as well as Sherry Rollo and Steven                      18               THE COURT: Do they allege inequitable conduct
19    Feldman.                                                                  19    in the answer?
20                  THE COURT: Okay.                                            20               MR. HARBER: In Apotex's answer only, the 28th
21                  MR. COHEN: Good afternoon.                                  21    additional defense --
22                  THE COURT: Good afternoon. Is that everybody                22               THE COURT: Right.
23    then? That is everybody. Okay. All right.                                 23               MR. HARBER: -- is a sentence that says, that
24                  Let's start with, I've got the two proposed                 24    contains the words inequitable conduct and unclean hands,
25    orders. Just, by the way, this came up in a telephone                     25    but there's otherwise no detail.


                                                               7                                                                           9


 1    conference. So earlier today, this is really for the --                     1              THE COURT: You didn't move to dismiss?
 2    well, you all appear probably regularly.                                    2              MR. HARBER: We didn't move to dismiss or strike
 3                  Just going forward, the motions, somebody filed               3   that.
 4    one of the motions, which is the new, part of the revised,                  4              THE COURT: Right. So why should I be dealing
 5    April of this year revised patent order, and so if you could                5   with this now?
 6    do that for all discovery disputes going forward.                           6              MR. HARBER: I think for two reasons if we're
 7                  Have I already ruled that the April 22, 2019                  7   focused on the facts that plaintiffs didn't move to strike
 8    procedures are in place in this case? All right. So why                     8   or move to dismiss the answer at the time.
 9    don't I do that.                                                            9              One is --
10                  So for the record, the briefing requirements,               10               THE COURT: No. I mean my point is that you
11    discovery procedure requirements that are in the April 22nd,              11    didn't move to dismiss. One of your arguments is it was
12    2019 form patent order on the website will apply in this                  12    inadequately pled. Right?
13    case. And there's one caveat though already, which is when                13               MR. HARBER: That's correct, Your Honor.
14    you file the motion for disputes like this, if you can                    14               THE COURT: All right. And now, but you didn't
15    attach to that motion the order that has the specific form                15    move to dismiss. Fair enough. You didn't lose your right
16    of relief requested, I would appreciate that. All right?                  16    to argue, you know, later on that you can't present it. So
17    That's not in the revised order, but in the revised order it              17    why now?
18    says file it with a letter. All right? All right.                         18               MR. HARBER: Because their -- we now have and we
19                  So then let's get to the first dispute, which is            19    raised it as soon as we had it an expert report that alleges
20    the -- let's see. Let's go with the plaintiffs first. All                 20    a specific allegation based on fraud against two specific
21    right.                                                                    21    individuals in the case, and so whatever was in that answer
22                  MR. HARBER: Good afternoon, Your Honor.                     22    that Apotex filed certainly wasn't the specific allegations
23    Adam Harber from Williams & Connolly on behalf of the                     23    which we wouldn't have known to move to strike or dismiss,
24    plaintiffs.                                                               24    and the implication of saying that if a party doesn't
25                  I can take the issues in whatever order Your                25    move -- you know, go through the 50 affirmative defenses
3 of 29 sheets                                                         Page 6 to 9 of 72                                        05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     10
                                         Filed 06/26/19 Page 12 of 68 PageID #: 3345                                                    12


 1   that a party puts in its answer at the time and in every                 1   inequitable conduct defense. I mean, seriously, just tell
 2   case move to strike or dismiss them for being inadequately               2   me in the rule where, you know, I'm familiar with pleading
 3   pled, that they have closed the door to any permutation of               3   related arguments under Rule 12.
 4   that defense that a party may inject down the road is                    4                 MR. HARBER: Right.
 5   essentially going to create one of these motions in every                5                 THE COURT: There's a motion. The rule
 6   case.                                                                    6   specifically provides for it. I'm aware of motions in
 7               So we think it's not -- A, we don't think it's               7   limine. I'm just trying to figure out procedurally why
 8   the proper procedure. But, B, even if it was, whatever it                8   we're dealing with this now.
 9   was that was in their amended answer is not the two specific             9                 MR. HARBER: I don't know what to say, Your
10   inequitable conduct allegations.                                       10    Honor, other than what I've already said, which is there
11               THE COURT: Well, it sounds like you just said a            11    wasn't -- the rule that the Court wishes to create is that
12   one or two-sentence thing. It doesn't identify anything                12    in every case we have to go through and move at the time on
13   with specificity.                                                      13    all 50 defenses that as a matter of form these defendants
14               MR. HARBER: That's right. But they have to,                14    put in their cases but which are clearly inadequate to
15   and they are alleging a specific -- they are now for the               15    allege something down the road, we can do that.
16   first time in the case alleging a specific allegation of               16                  THE COURT: Let's say your expert said that the
17   fraud, and that allegation of fraud has to be pled.                    17    patent was invalid because it had too many pages. Are you
18               THE COURT: I'm confused. I mean, you know,                 18    moving to strike that?
19   they alleged that you allege in a pleading.                            19                  MR. HARBER: I don't --
20               MR. HARBER: Right.                                         20                  THE COURT: Isn't that his opinion? You can
21               THE COURT: So they alleged in a pleading and               21    argue his opinion what we get to trial or you can file a
22   you didn't move to strike or dismiss the pleading. Right?              22    motion in limine when we get to trial and we deal with it
23   And you don't waive your ability to challenge that defense,            23    then. I'm just trying to understand why we're dealing with
24   but why in the context of an expert report are we litigating           24    it now.
25   this?                                                                  25                  MR. HARBER: Well, because their --


                                                           11                                                                           13


 1               MR. HARBER: Because --                                       1                 THE COURT: So a hypothetical. He put forth a
 2               THE COURT: At this stage as opposed to a motion              2   theory of invalidity you never heard of. What do you do at
 3   in limine on the eve of trial, as far as a pretrial order?               3   that point?
 4   I don't understand.                                                      4                 MR. HARBER: I think in that case it wouldn't be
 5               MR. HARBER: Well, because we think it's a                    5   a matter of pleading, it would be if there was a theory of
 6   proper motion to strike. They have in their expert reports               6   invalidity that wasn't in the invalidity contentions, the
 7   a defense that in our view was not adequately pled and the               7   proper procedure for that would be to move to strike
 8   proper place to deal with that is in a motion to strike.                 8   something that wasn't in the invalidity contentions. But
 9               I ask that those improperly pleaded allegations              9   what we're dealing with here is one step beyond that, where
10   come out of the case before we're forced to go through                 10    it's not just a theory that wasn't properly identified in
11   expert --                                                              11    contentions. It's a -- it's a theory that carries with it
12               THE COURT: So what Federal Rule of Civil                   12    specific particular pleading requirements that the other
13   procedure is this?                                                     13    party didn't meet. So I mean, I suppose we can do this as a
14               MR. HARBER: It would just be, they can't -- I'm            14    motion in limine down the road.
15   not familiar with the rule, but they can't include in the              15                  THE COURT: Can you point to me anything in the
16   case an allegation that they have not pleaded.                         16    rule -- I mean, let's look at Rule 12. Defenses and
17               THE COURT: They did plead it.                              17    objections, when and how presented. Motion for judgment on
18               MR. HARBER: But they have not pled the -- there            18    the pleadings.
19   are two specific inequitable conduct allegations.                      19                  I mean, I'm just trying to figure out, you're
20               THE COURT: Your argument is the sufficiency of             20    saying this is an inadequate pleading. I'm familiar that
21   the pleading, so when are you supposed to raise that under             21    Rule 12 allows for such motions to be brought. Aren't there
22   the Federal Rules of Civil Procedure?                                  22    time limitations placed on that pursuant to Rule 12?
23               MR. HARBER: Our belief is we were not on notice            23                  MR. HARBER: Yes, but, Your Honor, again, I
24   until they served their expert report.                                 24    appreciate the point you're trying to make, but I think our
25               THE COURT: You were on notice they had an                  25    point --
05/21/2019 05:07:29 PM                                            Page 10 to 13 of 72                                                   4 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     14
                                         Filed 06/26/19 Page 13 of 68 PageID #: 3346                                                    16


 1                THE COURT: I'm not trying to make a point. I'm              1   Court struck an expert report at this stage in the
 2    trying to understand your point.                                        2   litigation, or portions of the expert report?
 3                MR. HARBER: Well, our point is it's not that                3              MR. HARBER: Yes.
 4    it's -- we are not attacking the sufficiency of the pleading            4              THE COURT: All right. And which one?
 5    as such. We are saying that the defense that was injected               5              MR. HARBER: I believe it's not on this issue,
 6    into the case in the expert report is not a defense that                6   but I mean in the -- the cases that we've cited, just to use
 7    there is correspondingly, correspondingly adequate pleading             7   examples of what's in our letter, the Innogenetics case that
 8    for them to maintain in the case. And we believe the                    8   we've cited on the third issue in our brief is the Federal
 9    proper way to address that is in a motion to strike so                  9   Circuit affirming a Court, the District Court striking an
10    that we don't have to proceed through expert discovery and            10    expert's report, portions of an expert report as
11    take our time cross-examining their expert and adduce                 11    insufficient under Rule 26, I believe.
12    evidence, and when this wasn't even during fact discovery,            12               THE COURT: When was it struck?
13    they never advised us that this was a theory they had in the          13               MR. HARBER: I don't have the exact details. I
14    case. They had not named these two individuals anywhere as            14    can follow up, Your Honor, on this point. It's my
15    people they believed committed fraud.                                 15    understanding, it has been my practice that this is, this is
16                We had no ability to take -- for example, one of          16    generally done when the expert report contains something
17    them was a former employee who lives in California. We                17    that's not properly disclosed.
18    don't control the employee. So the fact that it wasn't                18               You know, for example, I'm litigating cases
19    until after fact discovery that we were on notice that they           19    right now in California --
20    were alleging that employee of having committed fraud in the          20               THE COURT: I thought the whole purpose of the
21    in the Patent Office is a problem and it prejudices us.               21    expert report is when he or she does disclose, and then
22    That's the point we believe is pertinent here.                        22    normally the battle is whether there was a sufficient
23                THE COURT: Okay. Anything else on that                    23    disclosure in the report.
24    argument?                                                             24               MR. HARBER: That is -- there are two issues.
25                MR. HARBER: The other argument that I take the            25    That's certainly one.


                                                           15                                                                           17


 1    defendants to be making is that the allegations in Dr.                  1              THE COURT: Yes.
 2    Yates' report that go to inequitable conduct/unclean hands              2              MR. HARBER: One issue though is you proceed
 3    are somehow relevant to general validity and therefore                  3   through -- for example, Delaware has contention requirements
 4    shouldn't be stricken even if the Court finds they can't run            4   where the parties have to put their contentions on the
 5    an inequitable conduct defense, and that in our view just               5   table, they have to answer interrogatories, they have to
 6    isn't correct.                                                          6   disclose generally what their contentions are to the other
 7                The cases they cite on this are cases dealing               7   side so that there can be an orderly taking of fact
 8    with the presumption of validity jury instruction. They are             8   discovery, and so if it were the case that a party could
 9    not cases that say that a party without adequate pleading               9   ignore all of those requirements and then get to the expert
10    can accuse another party of having engaged in, and to use             10    report stage and then put in on issues where they had the
11    the words that their expert used, knowingly, willfully lying          11    burden like this a bunch of contentions and allegations that
12    or otherwise misleading the Patent Examiner in an apparently          12    the other party wasn't on notice of during fact discovery,
13    fraudulent effort to gain patent approval. That is not a              13    that would upend that procedure of contentions.
14    general validity defense that should remain in the case               14               THE COURT: All right. Hold on a second.
15    absent a proper pleading of inequitable conduct. And so               15               Well, is there any discovery? I don't see the
16    it's our view that these, that this portion of the report             16    word contention. Maybe it's in here. Is there any
17    is -- bears no relevance, it wasn't properly pled, it wasn't          17    discussion in your letter about inadequate contentions?
18    properly before in the case during fact discovery as it               18               MR. HARBER: Well, that is not the basis -- I
19    ought to have been, and it therefore should be stricken from          19    was using that as an example --
20    the expert report now.                                                20               THE COURT: That actually resonates with me, so
21                I can move on to the next issue unless Your               21    I get that. That's why we have contentions and that limits
22    Honor --                                                              22    the scope of litigation, and that I have seen.
23                THE COURT: No, no. Just give me a second.                 23               MR. HARBER: Right.
24                MR. HARBER: Okay.                                         24               THE COURT: But you didn't argue that as far as
25                THE COURT: Do you know of any case where a                25    I can tell. All you're arguing is there was an inadequate
5 of 29 sheets                                                    Page 14 to 17 of 72                                        05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     18
                                         Filed 06/26/19 Page 14 of 68 PageID #: 3347                                                   20


 1   pleading at the very beginning of the case and that somehow             1               MR. HARBER: Yes, for the first time, weeks
 2   now we can tee that up. That's what I'm getting at, can you             2   after the close of fact discovery.
 3   show me any case? Don't get defensive. I'm not being                    3               THE COURT: But it's before you got the expert
 4   critical of you.                                                        4   report?
 5               MR. HARBER: Right.                                          5               MR. HARBER: Yes. I believe it was the week
 6               THE COURT: I'm trying to figure out the right               6   before or two weeks before.
 7   thing.                                                                  7               THE COURT: You didn't hear about it in the
 8               MR. HARBER: Yes.                                            8   expert report. You actually heard about it first in their
 9               THE COURT: Okay. So can you show me a case                  9   contentions?
10   that says, hey, in the middle of litigation, a Court struck           10                MR. HARBER: And I believe as soon as we got the
11   portions of an expert report because of an inadequate                 11    contentions, we wrote them and said this is improper. This
12   pleading?                                                             12    wasn't something that you pleaded. And then when we a week
13               MR. HARBER: I'm not aware of those off the                13    later got the expert report, in our view, the operative
14   top of my head. If Your Honor would like, we can collect              14    document for determining what was or wasn't proper was that
15   those.                                                                15    one because that was the latest document that set forth
16               THE COURT: I think it's too late. You get your            16    their defenses.
17   shot. That's part of the problem here.                                17                THE COURT: Okay. Anything else?
18               MR. HARBER: Well, no, Your Honor. I think --              18                MR. HARBER: No. I mean, I would simply say,
19               THE COURT: Look, it's too late if you don't               19    Your Honor, that the -- frankly, it's so, in our view, I
20   have a case.                                                          20    understand the timing concern and the timing question from
21               So let me ask this then: How about in                     21    Your Honor, but in our view, it's so elemental in these
22   discovery? Did you serve any discovery that would have                22    cases that a party can't -- I mean, to open the door to --
23   required in response a contention about inequitable conduct?          23    I mean, what this will do is create a situation in which
24               MR. HARBER: Yes.                                          24    every single generic defendant in these cases will now
25               THE COURT: All right. And what were those?                25    include the patents are invalid for inequitable conduct and


                                                           19                                                                          21


 1               MR. HARBER: We served interrogatory responses               1   unclean hands, and then in every case the party will have to
 2   asking for their invalidity defenses, and there was a                   2   then file a motion, because lest they be in a situation down
 3   separate requirement to give both initial and then final                3   the road where when there's a specific defense on
 4   invalidity contentions.                                                 4   inequitable conduct or unclean hands that the party wants to
 5               Now --                                                      5   make, they would be told, well, it's too late. You should
 6               THE COURT: I inherited this case. Where are we              6   have moved to strike --
 7   on contentions?                                                         7               THE COURT: I disagree with you. Here's what I
 8               MR. HARBER: Those are done because we're now                8   think. I think what a party will do is, they will propound
 9   four months into expert discovery.                                      9   discovery and make sure that before the end of fact
10               THE COURT: Okay.                                          10    discovery they have in hand sufficient description of the
11               MR. HARBER: The first --                                  11    contentions that they know they can develop the necessary
12               THE COURT: So was there a contention made about           12    factual discovery they need to to respond to it.
13   inequitable conduct?                                                  13                Was the scheduling order in this case -- it was
14               MR. HARBER: The first time that a contention              14    created before I took over?
15   was made about inequitable conduct, I don't remember the              15                MR. HARBER: It was, Your Honor.
16   exact timing. I believe it was two or three weeks after the           16                THE COURT: I was no part of that. My
17   close of fact discovery, which is when the parties served             17    scheduling order doesn't contemplate that, and as a
18   their final contentions, so we got their final invalidity             18    litigant, I wouldn't allow for it. So I don't think we will
19   contentions at that point. But by then, there was no                  19    receive -- if I decline your request for relief here, I do
20   ability for us to take any discovery to respond to any of             20    not think the answer would be, I'm going to now be inundated
21   the contentions they were making.                                     21    with motions to dismiss. I think the answer is going to be,
22               THE COURT: So we'll get to that in a second.              22    people are going to be careful when they engage in
23            Did the contention responses or the contentions              23    contention discovery to make sure they know what the
24   made, did they reference the two people that are in the               24    contentions are, and as a judge, I would make sure they get
25   expert report?                                                        25    it.
05/21/2019 05:07:29 PM                                           Page 18 to 21 of 72                                                    6 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     22
                                         Filed 06/26/19 Page 15 of 68 PageID #: 3348                                                  24


 1                MR. HARBER: But, Your Honor, we did serve -- I           1   the time.
 2    mean, to be clear, we did serve an interrogatory during fact         2                It's clear that there are, from the Federal
 3    discovery, at the very beginning of fact discovery, that             3   Circuit on down, incredibly stringent pleading requirements
 4    sought their invalidity defenses. They didn't -- this one            4   for these defenses. Apotex doesn't contest that in their
 5    wasn't in it until after discovery had closed.                       5   letter, it's so clear that that is the law.
 6                THE COURT: So did you come to me? I mean, that           6                So it's hard for me to imagine what the case
 7    I can understand.                                                    7   would be that deals with this, but I suppose our point
 8                MR. HARBER: We're coming to you now.                     8   on this is in the brief. We believe that it would be an
 9                THE COURT: Well, no. You're coming to me to              9   end run around the pleading requirements and not something
10    strike an expert report. That's what you are coming to me          10    that we necessarily would have been on notice to raise
11    for.                                                               11    earlier.
12                MR. HARBER: Right, but that would be the               12                 Again, if Your Honor would like specific case
13    request under -- for the contentions, that is our view the         13    law, I understand your point about the briefing being too
14    proper relief for putting something in an expert report that       14    late at this point. Of course, we didn't realize that this
15    wasn't pleaded and that wasn't disclosed.                          15    would be a concern that Your Honor had. We're happy to
16                THE COURT: It was disclosed. You just told me          16    address it after the hearing if it is, because we think it
17    it was disclosed.                                                  17    is a general -- as a matter of general practice, Courts
18                MR. HARBER: Not during fact discovery.                 18    routinely strike things that weren't properly disclosed,
19                THE COURT: But it had to be disclosed under the        19    that weren't properly pled at this stage.
20    rules. Right?                                                      20                 THE COURT: So I get the improperly disclosed.
21                MR. HARBER: No. It was disclosed at the very           21                 MR. HARBER: Right.
22    last opportunity they had to disclose it.                          22                 THE COURT: You've said it was in the contention
23                THE COURT: But under the scheduling order, I           23    interrogatories, in the contention, and that you've said
24    guess they were permitted to do that. Right?                       24    they were served before the expert report. Right?
25                MR. HARBER: I think the timing of that didn't          25                 MR. HARBER: Weeks after the close of fact


                                                          23                                                                          25


 1    mean that they could hold a defense and put it in at that            1   discovery.
 2    time and deny us fact discovery on it if that was something          2                THE COURT: So, but you've also told me that
 3    that should have been pleaded earlier.                               3   they didn't break a rule by serving the contentions when
 4                THE COURT: Well, I don't know that. I mean, I            4   they did, that that was contemplated they would be served
 5    thought you just told me that they alleged it in their               5   after the close of fact discovery.
 6    contentions and you didn't allege the contention was                 6                MR. HARBER: Right, but that's different.
 7    untimely.                                                            7   Saying that the contentions will be served then is different
 8                MR. HARBER: Because we think that the clearer            8   from saying that because we've served an interrogatory, you
 9    argument here is that they're attempting to allege a defense         9   have an ongoing duty to supplement, you can't -- it is not
10    that wasn't pleaded with particularity as the Federal Rules        10    the case that they can wait until the last minute after fact
11    require. And it is hard for us to have moved and said, you         11    discovery has closed to tell us that they have specific
12    can't accuse Dr. Krill of inequitable conduct earlier              12    fraud allegations against two of our employees. I mean,
13    because that wasn't what's in their -- that wasn't what was        13    that's what they've done.
14    in their answer.                                                   14                 THE COURT: Why would you agree to a scheduling
15                THE COURT: Now, I'm looking for any -- you             15    order that have contentions that would come after the close
16    know, I don't see any cases in your briefing that tell             16    of fact discovery?
17    me, that give me any comfort that any judge has ever done          17                 MR. HARBER: I can't recall whether that was
18    this that is in the right context. You made a pleading             18    something in Judge Sleet's at the time form order, whether
19    argument. That's all I see in your brief, and I'm just at a        19    it was something -- what schedule required that. I mean, in
20    loss.                                                              20    this case, for example, I know that the defendants asked for
21                MR. HARBER: Okay. I'm sorry, Your Honor. You           21    several extra weeks on that deadline and we extended their
22    know, again in this case we believe that the rules are clear       22    deadline for several extra weeks for them because they
23    regardless of the context. I mean, it's not something that         23    needed additional time to do those contentions.
24    comes up, because frankly, it's such an improper thing to          24                 You know, I don't -- I don't think that that,
25    do, it's hardly something that would be before courts all of       25    whatever the case is, that doesn't relieve the prejudice of
7 of 29 sheets                                                 Page 22 to 25 of 72                                           05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     26
                                         Filed 06/26/19 Page 16 of 68 PageID #: 3349                                                     28


 1   us not knowing that during fact discovery.                                1   therefore, I just don't see what the issue is here,
 2                 THE COURT: I'm not saying you're not                        2   particularly in the context of a motion to strike portions
 3   prejudiced. The question would be whether you are unfairly                3   of an expert report.
 4   prejudiced. But it sounds like you agreed to an order that                4              THE COURT: And Dr. Yates' opinions on this
 5   allowed for contentions to come after the close of fact                   5   issue, they are limited in their factual predicate to the
 6   discovery.                                                                6   testimony of the witness that you just described who
 7                 MR. HARBER: Right. But, Your Honor the                      7   testified in January. Is that correct?
 8   implication of what you are saying was because that's the                 8              MR. FELDMAN: There's also a witness who
 9   date for final contentions, whatever they put in there is                 9   testified I believe in December, but it's both of those,
10   proper, is that no party would ever have to put anything in             10    both of those witnesses, the predicate for it.
11   their initial contentions or answer interrogatories, because            11               And just to be clear, you know, every statement,
12   as long as it's in their final contentions that's all good,             12    they included portions of his expert report. I can hand up
13   and therefore that's the way every one of these cases would             13    the whole expert report. Every portion is not just to
14   proceed, which is --                                                    14    defraud. It's just that they didn't tell the Patent Office
15                 THE COURT: Wait. It would proceed only that               15    the whole story or the truth. They were telling one thing
16   way if a party agreed to allow the deadline to come after               16    to the FDA concerning certain facts and they were telling
17   the fact discovery.                                                     17    something else to the Patent Office, and that's the real
18                 MR. HARBER: But, Your Honor, it's a hard                  18    point. And that goes directly to the presumption of
19   question in these cases because what defendants would say               19    validity, invalidity, because the presumption of validity is
20   is, well, how come can we do final contentions before we                20    built upon the premise that the Patent Office was allowed to
21   finish taking depositions?                                              21    do its job properly and given the information to do its job,
22                 How can we -- so it's -- it's a constant                  22    and when that wasn't the fact, and we can demonstrate it and
23   balance, but I think it doesn't -- that date can't possibly             23    we have demonstrated it in Dr. Yates' reports, in our
24   mean that everything that happens before that is irrelevant.            24    contentions, then that presumption of validity is basically
25   And that's our only point.                                              25    decimated, and what happens is, is that the Courts allow,


                                                              27                                                                         29


 1                 THE COURT: All right. Let's hear from the                   1   the trier of fact is allowed to determine the facts based on
 2   other side.                                                               2   in the record that gets put in.
 3                 MR. FELDMAN: Good afternoon Your Honor. Steven              3              And that's what we intend to do at trial.
 4   Feldman on behalf of the Apotex defendants.                               4   That's what this expert report is designed to do. They're
 5                 As Your Honor pointed out, and it was admitted,             5   clearly on notice of all of these things and obviously it
 6   we did plead it. It was also in the contentions.                          6   bothers them, but the reality is they're on notice and they
 7                 Regarding the timing, Your Honor, just to be                7   have been on notice.
 8   perfectly clear here, the critical deposition of the patent               8              THE COURT: And the two witnesses, who are the
 9   lawyer didn't take place until January. Okay. And then                    9   two witnesses? Tell me about them again. One in December,
10   when the contentions were due was early February, and that's            10    one in January.
11   when it was included. But it was based on that testimony                11               MR. FELDMAN: Yes. So one submitted --
12   elicited in discovery, but that discovery, they didn't                  12               THE COURT: You were turning around.
13   produce them until very late in the case, and that's when it            13               MR. FELDMAN: I don't want to violate any
14   all happened. It's not like we were sandbagging, something              14    protective order, give names or whatever. I can mention
15   like that.                                                              15    names or I can describe them generally?
16                 When the facts became apparent in that                    16               MR. HARBER: Yes.
17   deposition, we included them. We updated our interrogatory              17               MR. FELDMAN: That's fine.
18   to refer to the contentions and it was all within the                   18               Okay. So one is Dr. Krill, who was their chief
19   schedule that was agreed to by the parties.                             19    science officer at the time, and he submitted a declaration
20                 So based on that, Your Honor, I think that we're          20    in conjunction with getting all, you know, a full family of
21   perfectly timely. You know, if they ask to take every                   21    these patents. That gets cited repeatedly by the Patent
22   allegation from the contentions and put it in the pleading,             22    Office each time they allow one of these patents.
23   amend the pleading, we can certainly do that if it would                23               They say, based on what Dr. Yates told us, okay.
24   make them feel better. They were provided notice of it, and             24    Well, it might have been obvious before. What he told us,
25   notice before Dr. Yates' expert report was submitted. So                25    we agree with him, we're going to allow these patents.
05/21/2019 05:07:29 PM                                             Page 26 to 29 of 72                                                   8 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     30
                                         Filed 06/26/19 Page 17 of 68 PageID #: 3350                                                     32


 1                THE COURT: Who is Dr. Yates?                                 1              THE COURT: Mr. Feldman just described the
 2                MR. FELDMAN: Dr. Krill. I'm sorry. I                         2   factual basis. Did that come out at the deposition?
 3    misspoke.                                                                3              MR. HARBER: Obviously, Your Honor, we
 4                But at the same time Dr. Krill was also -- had               4   vehemently disagree with what Mr. Feldman said about -- -
 5    attended meetings with the FDA and had presented Eagle's                 5              THE COURT: You say obviously. Who knows?
 6    position to the FDA, okay, saying that, oh, all the things               6              MR. HARBER: Well, I mean, we vehemently
 7    that I told the Patent Office you should be concerned about,             7   disagree. All of the information was before the Patent
 8    FDA, you shouldn't be concerned about them, okay, based on               8   Office, and frankly, without getting into the details of
 9    all of these references, some of which are references we're              9   specifically rebutting every single factual point
10    going to rely on as well. You know, the short infusion                 10    Mr. Feldman just said, the only fact that Your Honor needs
11    time, the other things. It isn't a big deal. Just go ahead             11    to know about the validity of these arguments is that only
12    and approve our product.                                               12    two of the four defendants in this case were even willing
13                Well, none of that was in front of the Patent              13    to sign onto the expert report in which this was
14    Office and Dr. Yates talks about and explains it.                      14    articulated.
15                THE COURT: Who is the other witness?                       15               So this is, in our view, these are just -- it's
16                MR. FELDMAN: Okay. The other witness is                    16    a complete sideshow. Ir is baseless. Part of the reason
17    Mr. McKenzie, who as the patent lawyer. Okay. And, of                  17    why they may not have moved to amend this is because they
18    course, this is the patent lawyer that submitted the Krill             18    know that that would be, that --
19    declaration. We talked to him about that. There are other              19               THE COURT: Move to amend?
20    patents where there's data involved and this test data about           20               MR. HARBER: Move to amend their answer to
21    impurities. Okay.                                                      21    actually pleading with particularity, I apologize, is
22                And what happened is, they filed one set of                22    because the law on this would so clearly show that their
23    patents, we call it the '707 patent, okay, and what they do            23    allegations were futile.
24    is say, oh, but this formulation, it has this great                    24               Perhaps, Your Honor, what the proper thing to do
25    stability and low impurities and whatnot, but they also file           25    here is, it is our view the law, regardless of when a party


                                                             31                                                                          33


 1    another application that's not in this case because they've              1   moves, there has to be -- the case law from the Federal
 2    abandoned it, okay, which says you can't actually review                 2   Circuit and Rule 9(b) says that for a party to be
 3    what's in the '707 patent unless you include this additional             3   articulating these, these defenses in a case, there has to
 4    ingredient. Okay. And then only if you get these                         4   be a particularized pleading that asserts them. And so if
 5    additional, you know, high levels of stability and low                   5   they want to move to amend at this point and we can respond
 6    impurities and things like that, and all that stuff we said              6   to that, maybe that is the answer that gets around the
 7    in the '707 patent, yes, that does not actually work without             7   motion to strike and then the issue can come before the
 8    this additional ingredient.                                              8   Court. But it is still our view that there are specific
 9                Okay. Mr. McCanty was actually prosecuting                   9   pleading requirements extremely well developed in the law
10    these things at the same time. There's actually an office              10    about when a party can assert these defenses, and they have
11    action in both patents where he does not bring it to the               11    not complied with them in this case.
12    attention of the Patent Office, the fact that he's telling             12               And whether, what Your Honor wants to do is a
13    two different stories there.                                           13    motion -- if Your Honor doesn't want to do a motion to
14                THE COURT: Thanks. Let's hear from the other               14    strike or wants to hear more, or however Your Honor would
15    side just to give a reply.                                             15    prefer it, we believe it's improper to allow these to
16                Who did you say you hadn't deposed and you were            16    proceed in the case without that particularized pleading.
17    prejudiced because you weren't able to speak with somebody             17               THE COURT: All right. I'm going to deny the
18    who is a former employee?                                              18    application on this. I mean, it's without prejudice. If
19                MR. HARBER: Dr. Krill is a former employee of              19    the plaintiffs think there was some other basis on which to
20    Eagle. He's in California, not within control of the                   20    address insufficient pleading or in a motion in limine,
21    parties.                                                               21    there's apparently an inadequate basis based on the original
22                THE COURT: Were you present at his deposition?             22    pleading. That does not seem to me to be a discovery
23                MR. HARBER: Yes, but there was no -- they                  23    dispute. And so anyway the burden is on the plaintiffs, and
24    weren't accusing of him of inequitable conduct at the                  24    I'm going to deny the application.
25    time.                                                                  25               Let's go to the next one.
9 of 29 sheets                                                     Page 30 to 33 of 72                                        05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     34
                                         Filed 06/26/19 Page 18 of 68 PageID #: 3351                                                    36


 1                MR. HARBER: All right. Thank you, Your Honor.               1   references that they're fighting about right now that are
 2                The second issue relates to the last time we --             2   hypothetically going to be injected into these expert
 3                THE COURT: For the record, I don't think you're             3   reports now, they're not. They're still in the background.
 4   prejudiced. I mean, you have not demonstrated prejudice to               4   Those same 40 references are only being used for
 5   me. The articulated prejudice was the inability to speak                 5   invalidating purposes.
 6   with Dr. Krill, who is a former employee, and you were                   6              Now, yes, our experts do talk about background
 7   present at the deposition.                                               7   references, but not in the context. In the case law that
 8                So, again, just if it were to be treated as a               8   they cite, the case law that they cite clearly talks about
 9   discovery dispute, I don't think there was prejudice, but                9   background references and invalidating references, and the
10   either way I'm going to deny the application, and I think              10    Court's say background references are fine as long as they
11   I've articulated it. If there is an appropriate time to                11    are not being used to show motivation or to invalidate a
12   revisit the issue, I'm sure you'll be able to come up with             12    specific limitation. Our experts have never done that, Your
13   one.                                                                   13    Honor. The background references are clearly just
14                All right. Next.                                          14    background.
15                MR. HARBER: Thank you, Your Honor.                        15               And, Your Honor, to give this hypothetical a
16                The second issue is relating to the last time we          16    little bit more meat, because I think that's the problem
17   were before the Court on March 12th. The Court ordered                 17    here, Your Honor. They are asking you to make a judgment
18   certain narrowing to take place by both sides.                         18    based on a problem that's not happening right now. There is
19                THE COURT: Right. So actually, I'm with you on            19    no problem.
20   this. Let's hear from the other side.                                  20               Their concern is we're going to take these
21                MR. NELSON: Your Honor, Kevin Nelson for                  21    background references and move them into our invalidity case
22   Fresenius on behalf of the other defendants.                           22    and say, ah, this background reference meets this
23                Your Honor, we think the issue here is much like          23    limitation. Our experts have not done that. They are not
24   the issue with the inequitable conduct issue. We think it's            24    going to do that.
25   the wrong time and wrong type of motion.                               25               THE COURT: So then why did you have any problem



                                                            35                                                                          37


 1                THE COURT: I couldn't disagree with you more.               1   with their order?
 2   I thought it was pretty clear when we left here that you                 2              MR. NELSON: First of all, their order is asking
 3   were going to identify 40 prior art references. I actually               3   for hypotheticals.
 4   sided with you against Mr. Berl and said I'm not going to                4              THE COURT: No, no. Let's go through the order.
 5   require identification of combinations at that point for the             5              MR. NELSON: Okay. Yes.
 6   narrowing, but I am going to require you, and I went back                6              THE COURT: And, again, it was very hard. I
 7   and looked at the transcript. I don't think it could have                7   didn't go and check, but I'm just going to assume given who
 8   been clearer. You were to identify 40 prior art references               8   counsel is, and reputable counsel, that they basically took
 9   and you didn't.                                                          9   the expert report and they put through the accommodations.
10                MR. NELSON: Your Honor, we actually did.                  10           Am I correct, Mr. Berl?
11                THE COURT: Okay. You did. Then you in                     11               MR. BERL: Yes, yes. Your Honor. I think we
12   56 pages of an expert report talked about various, it seems,           12    may be conflating the second issue in our letter brief with
13   references that were not within the 40. Now, I might be                13    the third issue, but to answer that question, yes.
14   wrong because I was somewhat frustrated with plaintiff. I              14               THE COURT: Is the we meant the judge? Sorry.
15   was supposed to read 56 pages and figure out what all of               15               MR. NELSON: So we're talking, Your Honor, about
16   these references were and decide. I don't know how you                 16    their first request for relief, the background references
17   expected me to decide whether they were among the 40.                  17    that they are saying.
18                So I'm accepting their word on that, but if you           18               THE COURT: Hold up, hold up.
19   tell me --                                                             19               MR. NELSON: Yes. I'm sorry. If I was
20                MR. NELSON: Your Honor, that is incorrect,                20    misunderstanding which issue --
21   because our expert reports were already in at the time that            21               THE COURT: No.
22   they filed that motion. So the 56 pages or whatever they               22               MR. NELSON: The 40 references are the ones that
23   were citing, those references were already in. The                     23    we identified that are in our expert report that are only
24   narrowing came after the expert reports were already in.               24    used to show invalidity of the specific limitations. That's
25   But to be very clear, Your Honor, those background                     25    what our experts did. They went not claim by claim, but

05/21/2019 05:07:29 PM                                            Page 34 to 37 of 72                                                  10 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     38
                                         Filed 06/26/19 Page 19 of 68 PageID #: 3352                                                     40


 1    they went down to granular level limitation by limitation               1   of a jury --
 2    and showed how those 40 references meet the limitation.                 2                  MR. NELSON: It's a bench trial. We're
 3             Again, they're across three different patents,                 3   definitely not going to do it.
 4    so, Judge there are a lot of different limitations. That's              4                  THE COURT: Then you don't have to worry about
 5    why there's a lot of differences.                                       5   it. But I can't imagine this is going to be an issue.
 6                Again, they do refer to background references,              6                  MR. NELSON: The only time it becomes an issue,
 7    but the case law is very clear. Even the case that they                 7   and that's why we wanted the clarity, Your Honor. If they
 8    cite, it's permissible for background references.                       8   call us out, if they take issue with something our expert
 9                And, Judge, background references are                       9   said, there's no way anybody would possibly know that.
10    something -- for instance, I'm sorry, Your Honor, if you are          10            Let's take, for instance, one of the limitations
11    reading something.                                                    11    is it's an antioxidant. Right. And so we have references
12                THE COURT: Yes. Just hold on one second. Hold             12    that say antioxidants are used in injectable formulations
13    on.                                                                   13    all the time, and they'll criticize that. And we have
14                MR. NELSON: Yes.                                          14    references that say antioxidants are used with bendamustine.
15                THE COURT: I was looking at your proposed                 15    It's motivation to use the product. So that is prior art to
16    order, not their proposed order.                                      16    show motivation.
17                MR. NELSON: That could be a problem, yes. Feel            17                   Now, if their expert comes back and criticizes
18    free to accept our proposed order.                                    18    and says, well, nobody would use an antioxidant because of
19                THE COURT: Okay. So here is their proposed                19    certain properties or whatever, if we just want to show the
20    order. Defendants may not rely on any reference not                   20    properties of an antioxidant, not that it meets a
21    identified in your letter, 40, including, but not limited             21    limitation, because the properties of the antioxidant are
22    to, for the purpose of establishing that, one, the prior art          22    not a limitation. We don't want them to come back and say,
23    disclosed one or more claim limitations. You agree with               23    oh, you know, you can't educate the judge about the
24    that.                                                                 24    properties.
25                MR. NELSON: Yes.                                          25                   THE COURT: But they are not going to do that.


                                                           39                                                                            41


 1                THE COURT: Two, a person of ordinary skill in               1                  MR. NELSON: I would hope not.
 2    the art would have been motivated. You agree with that?                 2                  THE COURT: This is where it gets to absurdity.
 3                MR. NELSON: Yes.                                            3   Suppose there's a reference to a molecule and I ask a
 4                THE COURT: Three, a POSA would have had a                   4   question, what is a molecule? And do you think they are
 5    reasonable expectation of success? You agree with that?                 5   going to object if you pull out a chemistry textbook to tell
 6                MR. NELSON: Exactly, Your Honor. Our                        6   me what a molecule is? They're not going to do that.
 7    references have not done that.                                          7                  MR. NELSON: That's exactly, Your Honor, why we
 8                THE COURT: Then I'm going to sign their order.              8   viewed that as a hypothetical situation, because if that
 9                MR. NELSON: No. But, Your Honor, what I want                9   issue came up, if our experts did pull a background
10    to be very clear about though, one issue, is we do have a             10    reference in and say, hey, this invalidates a limitation,
11    reply report coming out, so there may be some responses to            11    that's why they filed their motion to strike. That is why
12    their expert.                                                         12    they filed their motion in limine. That's why we view this
13                THE COURT: That's a different story.                      13    as an improper procedural motion.
14                MR. NELSON: That's a different story. I agree.            14                   THE COURT: I think that the reservation
15    I want to be very clear, we're still permitted to use                 15    language that you had would, it strikes me, motivate
16    background references for the purpose for what they are               16    somebody like the plaintiff to come to the Court and say, we
17    being used for and for the purpose of what the law allows             17    want to make sure we're not going to be sandbagged.
18    them to be used for. There should be no question of that.             18                   MR. NELSON: Well, let me make that clear. They
19    As long as that's the issue, I don't think there's any issue          19    had the same exact reservation in their limitation when they
20    there.                                                                20    moved it down to 25 claims. They said we reserve the right
21                THE COURT: So here is the problem. Right.                 21    to bring new claims. So I think that issue is not in front
22    It's what does background mean. Right?                                22    of the Court.
23                MR. NELSON: Yes.                                          23                   THE COURT: Wait.
24                THE COURT: I'm going to sign their order and,             24                   MR. NELSON: Yes. That reservation was
25    you know, I just can't believe you're going to put in front           25    primarily again because reply reports are still outstanding,
11 of 29 sheets                                                   Page 38 to 41 of 72                                         05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     42
                                         Filed 06/26/19 Page 20 of 68 PageID #: 3353                                                    44


 1   and we want to be able -- if we have to bring background                  1               MR. NELSON: There are reply reports, Your
 2   records in to show invalidity in response to one of their                 2   Honor, but your point illustrates --
 3   criticisms, we need that flexibility. We didn't want to run               3               THE COURT: Wait, wait. How can one say there
 4   to the Court and bother Your Honor.                                       4   is and one says there isn't?
 5                THE COURT: You did bother me, so I'm signing                 5               MR. NELSON: No. He's saying reply reports.
 6   the order.                                                                6   He's talking about the scope of the reply reports. Your
 7                MR. NELSON: We didn't.                                       7   Honor's point illustrates why this is a hypothetical issue
 8                THE COURT: Well, whoever did.                                8   and not something again that the Court should be ruling on
 9                MR. NELSON: Would you like me to address the                 9   right now because it's not an issue.
10   accommodations issue, Your Honor?                                       10                Our experts clearly delineated how they are
11                THE COURT: That's the third issue. Right?                  11    using these prior art references. They clearly delineated
12                MR. NELSON: Yes.                                           12    how they are using background references. The case law is
13                THE COURT: They've got to go first.                        13    clear about background references can be used and there's no
14                All right. What's the DI number for the                    14    limitation on that.
15   defendants' letter so I can fill in this correctly?                     15                Your Honor, we would be foolhardy to try to
16                MR. HARBER: 260, Your Honor.                               16    bring issues to the Court's attention the Court is not
17                THE COURT: Hold on just one second. Okay. All              17    interested in.
18   right. So hold up.                                                      18                THE COURT: Every lawyer says that.
19                All right. So as far as the second paragraph,              19                MR. NELSON: But that's why this is all
20   I'm going to obviously order that, what I've just described.            20    hypothetical, Your Honor.
21   Right?                                                                  21                MR. HARBER: I mean, I disagree with a lot of
22                As far as the striking the first paragraph, I'm            22    what was just said.
23   going to take that out of the proposed order.                           23                THE COURT: Right. Help me with the reply
24                And then I believe now we turn to the remainder            24    reports issue.
25   of the order, which is the combination issue. Is that                   25                MR. HARBER: I think this is all resolved by


                                                             43                                                                         45


 1   correct?                                                                  1   just granting what's in the proposed order. But there are
 2                MR. HARBER: Correct, Your Honor. And I just                  2   three, in general, three rounds of reports. In the first
 3   want to be clear on one point before we leave the last                    3   round, the parties put in reports on issues on which they
 4   issue. We've spoken here in terms of reply reports. Those                 4   bear the burden of proof.
 5   are limited to responding to plaintiff's case of secondary                5               THE COURT: Sure.
 6   indicia, so it's not on prima facie obviousness. So I think               6               MR. HARBER: So the plaintiffs put in
 7   to the extent that's what, through the statements that                    7   infringement reports.
 8   defendants made, if they're intending to open that up --                  8               THE COURT: Right.
 9                THE COURT: But what happens if you say there's               9               MR. HARBER: And the defendants put in validity
10   some article they cite, and they gave us one of their 40,               10    reports.
11   and your expert says they're misreading that article because            11                THE COURT: I believe they're not smart enough
12   of blah, blah, blah, blah. I mean, I think it's fair game               12    to know that people do that. This just came out this
13   for them to say, wait, that's not true, because if you look             13    afternoon talking with Judge Noreika. My understanding is
14   at this prior article, which isn't on their list, it rebuts             14    Judge Sleet didn't have reply reports in certain cases.
15   that. That seems to me appropriate.                                     15                MR. HARBER: Right.
16                MR. HARBER: There are two points, Your Honor.              16                THE COURT: Is this one of those cases?
17   One is that's not what the reply reports are here. They                 17                MR. HARBER: There are no general reply reports.
18   don't have a reply report that's just replying to the our               18    It's called a reply round, but they are just responsive
19   expert defense in the obviousness case. There's only two                19    reports on the secondary considerations that we put in in
20   rounds.                                                                 20    our --
21                The reply reports are limited to a very specific           21                THE COURT: Right. But that's it?
22   purpose, and that is replying to the secondary                          22                MR. HARBER: That's it.
23   considerations of nonobviousness.                                       23                THE COURT: Unlike a lot of other courts.
24                THE COURT: Wait, wait. This is Judge Sleet.                24    Usually my default is you get a real reply. He doesn't
25   There are no reply reports.                                             25    allow for it in this case.
05/21/2019 05:07:29 PM                                             Page 42 to 45 of 72                                                12 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     46
                                         Filed 06/26/19 Page 21 of 68 PageID #: 3354                                                   48


 1                 MR. HARBER: That's right. It's not part of the             1   references, defendant. You each have to mutually narrow to
 2    scheduling order.                                                       2   a certain amount. We did that. We can't, after seeing
 3                 THE COURT: Okay. So what did Judge Sleet do,               3   their responses to our infringement positions say, okay,
 4    if you know, Judge Sleet, when it came to trial time when               4   we're now going to assert these ten other claims because of
 5    one expert would want to reply to something that was raised             5   what you said, and they had to narrow their case.
 6    in an answering brief? How did he deal with that? Did you               6              Now, when you ticked through the three items in
 7    ever have a trial in front of him?                                      7   the proposed order, you're not going to use it to disclose a
 8                 MR. HARBER: I did not.                                     8   limitation, the motivation and expectation, that is the
 9                 MR. BERL: I've had several, Your Honor.                    9   language that was in the letter that we sent them and said,
10                 THE COURT: Okay. So what happened in that                10    can you confirm that what your reservations doesn't mean it
11    circumstance?                                                         11    that you are going to use it for one of these -- so that's
12                 MR. BERL: If it's not in the report, then it             12    why we're here.
13    wasn't in evidence.                                                   13               THE COURT: Right.
14                 THE COURT: So how could you have any rebuttal            14               MR. BERL: I'm frankly confused.
15    essentially?                                                          15               THE COURT: I'm not faulting you for why you are
16                 MR. BERL: He had almost no rebuttal, first of            16    here. You said the reservation language. I get it. I'm
17    all.                                                                  17    good.
18                 Second of all, his answer to it, if I can speak          18               MR. HARBER: Right. I'm not sure that we need
19    for him is, I only have one round of reports. If it's                 19    to reopen this.
20    something that the challenger wants to put in his or her              20               THE COURT: No. And frankly, though, it's
21    prima facie case and rely on for prima facie obviousness,             21    helpful to me on the reply issue.
22    they get one chance. That's their prima facie case. You               22               So I have reply briefs and I think there's a
23    can't go back and sort of rebuild a prima facie case with             23    purpose for them, so there's just a philosophical
24    new references that you didn't rely on. If you think that             24    disagreement on that, and which just seems to me something
25    the patent is obvious as a result of the following three              25    new could be raised in a response that would justify a


                                                             47                                                                        49


 1    references, that's what you put in, and if it's not and the             1   reply, and that's why I was sympathetic to the defendant,
 2    third round of reports is very limited, as Mr. Harber                   2   saying if you all, the plaintiffs, in a response of an
 3    indicated, and if it's not in the report, it's not in the               3   expert somehow raise prior art that was not on their list of
 4    report.                                                                 4   40, that it might be fair to have them come back and say,
 5                 I'm happy to hand Your Honor transcripts that              5   well, wait a second. Let me explain. And I get that.
 6    say just that. I sat in this chair and an entire                        6              Now, it's funny. I think under Judge Sleet's
 7    examination of an expert was stricken on that exact                     7   rules, it's too late. That's a problem with inheriting
 8    basis.                                                                  8   cases.
 9                 MR. NELSON: Again, Your Honor, that's not the              9              MR. BERL: And I sympathize with Your Honor, but
10    situation we're looking at here. These references have all            10    if I may say, we were very careful in what we did and what
11    been provided well in advance of paying debt off.                     11    we did not include in our reports and what arguments we
12                 And, again, it is very clear, the background,            12    advanced and what arguments we did not advance in reliance
13    that is the background of the invalidating reference. We're           13    on Judge Sleet's order that their third round was very
14    not talking about that. That's a completely different                 14    limited.
15    situation.                                                            15               THE COURT: Yes, and I get that. I'm going to
16                 MR. HARBER: And --                                       16    play by that rule. But that is my initial thing about the
17                 MR. NELSON: If there are new opinions that               17    contentions. You know, as you know from my scheduling
18    we're bringing up, they'll move to strike it.                         18    order, contentions are early and you've got to have good
19                 THE COURT: All right.                                    19    cause to change them.
20                 MR. HARBER: I would say one more thing. I feel           20               So, all right. So we've resolved paragraph 1
21    like we're conflating a lot of issues here.                           21    and paragraph 2. Let's move to paragraph -- the remainder
22                 The reason we are before the Court on this is            22    of the order, the third issue.
23    because Your Honor had a case narrowing order that applied            23               MR. HARBER: All right. Your Honor, and I think
24    to both parties. They said, you have all of these, we have            24    Your Honor had some of this issue in mind when we turned to
25    all of these claims, the plaintiffs. You have all of these            25    the second issue.
13 of 29 sheets                                                   Page 46 to 49 of 72                                        05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     50
                                         Filed 06/26/19 Page 22 of 68 PageID #: 3355                                                        52



 1                 THE COURT: Right.                                          1   proper showing in any event that there's any sort of

 2                 MR. HARBER: And I'm happy to address, there are            2   problem with what we disclosed. All they are saying again

 3   some procedural points that the other side raised. I'm                   3   is a hypothetical that we may bring in some argument that
 4   happy to address these.                                                  4   wasn't previously in their expert report. I think that's
 5                 THE COURT: So let me just ask this just so I               5   improper.

 6   understand, right, because, again, these correspond, these               6                THE COURT: Okay. Here's the thing. Let me ask

 7   being the paragraphs with the different combinations listed              7   you this: Do you disagree with the substance? This is what
 8   in the proposed order, they correspond to what their expert              8   your expert has agreed to so far.

 9   disclosed. Correct?                                                      9                MR. NELSON: I disagree with the way they
10                 MR. HARBER: Correct.                                     10    characterize how our experts have addressed these prior art

11                 THE COURT: Okay.                                         11    references and that's why I don't think we can agree to this

12                 MR. HARBER: And so here is what the issue is             12    order.
13   and why it's different from the issue we were just                     13                 So that is a problem that --

14   discussing.                                                            14                 THE COURT: All right. Give me an example.
15                 One is an administrative kind of case narrowing.         15                 MR. NELSON: Well, so, first of all, if you

16   You know, what is the scope of, how many claims can we rely            16    compare this proposed order to the previous one, Your Honor,

17   on, how many prior art references can they use? And at the             17    from March, it's almost identical except for all of a sudden
18   last hearing there was some debate about when Your Honor was           18    there's a whole bunch more references in there. Those

19   narrowing, ordering the narrowing of their case.                       19    references were already in the expert report that they had

20                 THE COURT: Let me save you some breath here.             20    in the March hearing. So I don't know why all of a sudden

21                 MR. HARBER: All right.                                   21    they wanted to limit combinations then, but now they're

22                 THE COURT: I'm sympathetic to your argument.             22    allowing for all these other combinations. So that's why I
23   They don't get to come up with new combinations.                       23    find it a little bit interesting.

24                 MR. HARBER: Yes. And that's --                           24                 Again, I don't know how the Courts police this,

25                 THE COURT: That I agree with.                            25    because our experts again went through with a fine tooth



                                                           51                                                                               53


 1                 MR. HARBER: And so the point, and we're raising            1   comb limitation by limitation and showed how these various

 2   it now, frankly, because we're -- you know, we're heading                2   references relate to showing motivation to combine and a

 3   into the point in time where we're going to depose their                 3   reasonable expectation of success for meeting those
 4   expert.                                                                  4   limitations, and to just sort of lay it out here like this

 5                 THE COURT: Right.                                          5   does not capture that. It makes it too much of an issue
 6                 MR. HARBER: We don't want to be accused -- if              6   that they can come in and say, that's not the combination
 7   they come and put something in their pretrial order or try               7   that they raise, Your Honor, and then we've got to dig
 8   to run something at trial that they we don't believe they've             8   through the expert reports and show it.

 9   adequately disclosed, we don't want to be accused of lying               9                I don't think that's fair, Your Honor. The
10   in the weeds and having waited and prejudiced them by not              10    combinations are -- and, first of all, I should take a step
11   raising it until August, that we think there was something             11    back, Your Honor. KSR is very clear, that the Supreme Court
12   inadequate. We put it on the table right away, that their              12    case on obviousness is very clear. There's no requirement
13   reports, if they intend to rely on a combination of                    13    that there be actual combinations. It clearly said, don't

14   references other than the combinations that are listed in              14    follow a rigid format, or that is a clear error, and you
15   our proposed order, we don't believe those are adequately              15    should look at the prior art as a whole.
16   disclosed.                                                             16                 So, again, to try to pigeonhole this into

17                 THE COURT: Right. Okay. All right. I'm with              17    specific combinations is a clear error according to the
18   you. Let's hear from the other side. I don't know why                  18    Supreme Court precedent, but putting that aside, our expert
19   you're fighting this.                                                  19    showed how each of these references relate to each
20                 MR. NELSON: Again, Your Honor, we think, again,          20    limitation. And so this is not indicative or -- it does

21   and I understand the Court disagrees with this, but we view            21    not characterize accurately how your experts attacked
22   this as a motion in limine or motion to strike. All the                22    these.
23   cases that they cite in support of these positions, both               23                 Again, the better mechanism, Judge, is our

24   positions, all are in the contexts of motions in limine                24    expert does something that's not in their report, they
25   or motions to strike. We think they have not made the                  25    should come and call us out. That's the proper vehicle.

05/21/2019 05:07:29 PM                                            Page 50 to 53 of 72                                                      14 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     54
                                         Filed 06/26/19 Page 23 of 68 PageID #: 3356                                                   56


 1    That's the proper thing. That's how every other case that               1   submitted, and that's going to be our position.
 2    all of us in this room have litigated, that's how it                    2              So while they gave us some information, they
 3    proceeds. Our experts go outside the scope of their report.             3   still left it open, and that's why -- what, frankly, were we
 4    You call the other side out. They have not even taken the               4   going to do at that point in time? We had to wait for the
 5    deposition of these individuals yet.                                    5   expert reports to see what their final position was going to
 6                THE COURT: All right. I'm going to deny this                6   be, to see what the final position on secondary
 7    application on the third paragraph, but without prejudice,              7   considerations was going to be. They left the door open
 8    because I'm going to hold the defendants to what's in their             8   there, Your Honor. We weren't going to ask their fact
 9    expert report.                                                          9   witnesses about expert reports in a prior case. The timing
10                MR. NELSON: Yes. Thank you.                               10    we are going to use those is right now.
11                THE COURT: All right. Switch. I mean, I've                11               Yes, the timing is unfortunate, but they left
12    got to say, what really bothers me, and the reason why, you           12    the door open. Immediately when we got their expert
13    know, I'm much more accepting of plaintiffs even teeing this          13    reports, actually, before we got their expert reports, we
14    up, because part of me thinks this has been a waste of time           14    re-raised this issue, because that was the time to do it.
15    and it is an issue that can be addressed down the road, but,          15               And, Your Honor, there's no prejudice here to
16    you know, the defendants' response to what I thought was a            16    them. They can just simply provide those expert reports.
17    reasonable letter from the plaintiffs is why I understand             17    They're highly relevant because their experts in the
18    why they are here.                                                    18    bendamustine.
19                MR. NELSON: Your Honor, that was not our                  19               Case said things that are relevant. Those are
20    intention. Our intention was just to be very clear, and we            20    admissions. Those can be relevant. They can be used
21    said repeatedly in our letters, we are not going outside of           21    against their experts. So we're entitled. But, again,
22    what our expert said. We said --                                      22    there's no prejudice here. They can simply provide that
23                THE COURT: I thought they gave you the                    23    information to us.
24    opportunity with that letter. They spelled out specifically           24               THE COURT: All right. I'm going to deny the
25    what's in the second paragraph and you couldn't agree to              25    application. I don't think you've established sufficient


                                                             55                                                                        57


 1    that.                                                                   1   probative value that would be gained from having access to
 2                MR. NELSON: That was not our intention. We                  2   these, and, more importantly, it's too late. Let's move on.
 3    thought we were clear. We think there's other motivations               3              MR. NELSON: Okay.
 4    to these, but that's not the argument to make here.                     4              THE COURT: We had a scheduling order and I held
 5                THE COURT: All right. Let's go. Next.                       5   the plaintiffs to the scheduling order.
 6                MR. NELSON: So, Your Honor, our first issue for             6              Next topic.
 7    the Court, we have three issues. I think other counsel will             7              MR. NELSON: The next one is the Eagle/Teva
 8    be taking some of the other issues.                                     8   licensing documents. Now, this, Your Honor, this was
 9                But the first issue would be our request for                9   something that happened after close of discovery. We became
10    expert materials from the bendamustine lyophilized case. Is           10    aware of this issue, the licensing issue, or the amendment
11    that okay if we started with that one, Your Honor?                    11    of the licensing agreement at the end of April, April 29th.
12                THE COURT: Yes. Why are you bringing this now             12    Plaintiffs didn't inform us of this. They have a continuing
13    since discovery is over?                                              13    discovery obligation. We had to find out through the news
14                MR. NELSON: Your Honor, this issue was raised             14    media that this happened.
15    during discovery, and we have not been sitting on our hands           15               So when we raised it to them, and I do want to
16    for 18 months as the plaintiffs have. We actually did raise           16    be very clear, Your Honor. Plaintiffs say that there was no
17    this issue in correspondences in November, and something did          17    meet and confer here. We raised it immediately on
18    happen in November. The parties had a meet and confer on              18    April 29th. The parties had exchanged correspondences on
19    this issue. In November, plaintiffs submitted supplemental            19    May 2nd and there was a meet and confer on May 10th. We
20    interrogatory responses. They don't cite to the ones from             20    said we want all the correspondence and information. They
21    November or from July, the second set of supplemental                 21    only gave us the amended agreement and flat refused. Said
22    interrogatory responses.                                              22    you can't have anything else. There's no more negotiation
23                In their interrogatory responses, Judge, they             23    at that point, Your Honor.
24    say, our secondary considerations issues reincorporate                24               So the parties properly met and conferred and,
25    expert reports that that will be written and will be                  25    Your Honor, we're entitled to the -- the case law is very
15 of 29 sheets                                                   Page 54 to 57 of 72                                       05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     58
                                         Filed 06/26/19 Page 24 of 68 PageID #: 3357                                                      60


 1   clear. We're entitled, two parties at arm's length                        1                 THE COURT: Why did you add it? Why is it added
 2   negotiating over issues regarding the product at issue in                 2   to the expert report?
 3   this case. So we're entitled to those communications.                     3                 MR. MAHAFFY: Frankly, as they said, they
 4                 If they feel like they need to log something,               4   requested this material. It is a change to an existing
 5   again, I think that's inappropriate, but that wasn't even                 5   agreement, and so they've requested this material and, you
 6   put on the table. They simply said, oh, it's too much work.               6   know, we produced this material in discovery. And so it
 7   Too burdensome. There's too much. But they flat refused to                7   seemed appropriate to have the expert, you know, acknowledge
 8   provide it.                                                               8   its existence just to make, you know, make clear that it
 9                 So they should be providing information. If                 9   didn't change anything about his opinion.
10   they want to log it, you know, I don't think that's proper              10                  THE COURT: But my recollection was you footnote
11   because, again, I think it's an arm's length transaction,               11    the amendment to the agreement with the higher rate. Is
12   but we believe that we're entitled to those communications              12    that right?
13   regarding this amendment of the license agreement.                      13                  MR. MAHAFFY: Yes.
14                 THE COURT: All right. Actually, I'm sorry.                14                  THE COURT: I mean, you had already produced --
15   Can I just ask one more question?                                       15    when did you produce the original agreement? That was
16                 MR. NELSON: Yes. Sorry.                                   16    produced I assume before?
17                 THE COURT: If they hadn't cited it in their               17                  MR. MAHAFFY: During fact discovery.
18   expert report, would you be entitled to it?                             18                  THE COURT: Right, so they had that, and they
19                 MR. NELSON: If they hadn't cited it? Yes, we              19    read it in the newspaper somewhere, they learn the agreement
20   would. The communications are still relevant, Your Honor,               20    has been revised, but they ask you for an updated version.
21   and that's, quite frankly, the other reason for this. Not               21    Right?
22   only did we just find out about this stuff and brought it to            22                  MR. MAHAFFY: Exactly.
23   the Court, had a meet and confer and brought it to the                  23                  THE COURT: And then you produce that. Is that
24   Court's attention as soon as we could.                                  24    right?
25                 The communications themselves, we don't know              25                  MR. MAHAFFY: We produced that along with the



                                                              59                                                                          61


 1   what they say, but they may be relevant to showing various                1   expert report, yes.
 2   issues on secondary consideration, those reports that are                 2                 THE COURT: At the same time?
 3   due at the end of this month.                                             3                 MR. MAHAFFY: Yes.
 4                 THE COURT: How is that when the rate has gone               4                 THE COURT: Okay. So, but the expert report
 5   up?                                                                       5   didn't come until after they had requested the revised
 6                 MR. NELSON: Your Honor, we don't know what else             6   agreement?
 7   it said. We don't know why the rates went up. It could be                 7                 MR. MAHAFFY: This all happened very quickly. I
 8   a variety of reasons. That's why we're entitled to                        8   believe that the revised agreement, it was submitted along
 9   investigate. We can't just take their word for it that                    9   with the expert report. They requested the revised
10   those communications don't give other reasons why the rate              10    agreement I think two days before the expert report was
11   went up. It's unfair for us to just rely on their word.                 11    due.
12                 THE COURT: All right. Thank you.                          12                  THE COURT: And the agreement is relevant to
13                 MR. MAHAFFY: Your Honor, Shaun Mahaffy fee from           13    what in the case?
14   Williams & Connolly on behalf of Teva and Cephalon.                     14                  MR. MAHAFFY: I mean, frankly, Your Honor, I
15                 I think the main point is the one that you                15    don't think the agreement is relevant to anything. As Your
16   brought up at the very end of your questioning, which is the            16    Honor correctly pointed out, the royalty rates increased.
17   relevance of these negotiations at all.                                 17    So, if anything, it would indicate, it would sort of be
18                 So to be clear, plaintiffs are not relying on             18    evidence of the nonobviousness of the patents, but our
19   this revised agreement as evidence of the nonobviousness of             19    expert doesn't rely on it for that purpose.
20   the patents. Our expert merely cites it in a footnote as a              20                  THE COURT: And is it relevant at all, I don't
21   matter of factual, you know, something that has happened,               21    know, to damages or anything like that?
22   but the evidence that the expert relies on as evidence of               22                  MR. MAHAFFY: Imagine that. I don't think the
23   secondary considerations of nonobviousness is the original              23    defendants have alleged that. I mean, the only, you know,
24   agreement and the original royalty rate.                                24    there are various other provisions in --
25                 And --                                                    25                  THE COURT: But are you guys going to use it for

05/21/2019 05:07:29 PM                                             Page 58 to 61 of 72                                                   16 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     62
                                         Filed 06/26/19 Page 25 of 68 PageID #: 3358                                                         64


 1    anything else?                                                           1   bumping up rates because they had to spend so much in this
 2                  MR. MAHAFFY: No. We're not going to use it for             2   litigation. That's probative evidence to show --
 3    anything else. And what I was just going to say, to be                   3                THE COURT: When was the agreement revised?
 4    fair, there are other provisions, and if anything, I think               4                MR. NELSON: April 13th was when the press
 5    that makes things more complicated. For example, there's                 5   release was.
 6    provisions related to litigation funding. This agreement                 6                THE COURT: And when was fact discovery closed?
 7    was entered into by parties to this litigation during                    7                MR. NELSON: Fact discovery was closed
 8    ongoing litigation. It involves things about this                        8   January --
 9    litigation.                                                              9                MR. MAHAFFY: January.
10                  Reviewing these documents would be quite                 10                 MR. NELSON: Yes, it was quite sometime ago.
11    burdensome. This all happened very fast, so I can't stand              11                 THE COURT: I'm going to deny the application.
12    here and tell you the exact, you know, page and document               12    I think it's attenuated, of minimal, if any, probative
13    count, which I would normally like to, but it looks like               13    value. I do think there's a significant burden that would
14    there's at least ten custodians that we would have to review           14    be required to produce it. I think it's unduly burdensome
15    for this, several of them lawyers. It looks like there's               15    to require it. It occurred after the close of fact
16    probably over 2,000 documents that we might have to look at,           16    discovery. I'm denying the application.
17    and it would be a messy and complicated privilege review.              17                 Next.
18            So this would be a burdensome review for us to                 18                 MR. NELSON: Your Honor, is it still possible
19    do. And as Your Honor said, there would be basically no                19    that they strike it from their expert report? Again, we
20    relevance because the only possible relevance would be to              20    think it shouldn't -- it shouldn't come in at all then.
21    help our case through the higher royalty rate, and we are              21                 THE COURT: I think --
22    not relying on it for that purpose.                                    22                 MR. BERL: We've agreed to strike it as long as
23                  THE COURT: Would you strike from the expert              23    we don't hear from them that our expert somehow erred by not
24    report the references to the agreements?                               24    considering it.
25                  MR. MAHAFFY: Yes, that would be fine.                    25                 THE COURT: I'm the factfinder. If they do



                                                              63                                                                             65


 1                  THE COURT: All right. Let's hear from the                  1   that --
 2    other side.                                                              2                MR. NELSON: We don't know what's behind it.
 3                  This just seems to me, I do think it would be              3                THE COURT: Okay.
 4    burdensome. I think it raises all sorts of complex issues.               4                MR. NELSON: Mr. Feldman is going to address our
 5    I think the probative value is so attenuated, just trying to             5   last issue, which is more --
 6    figure out why this battle is being fought.                              6                THE COURT: Okay.
 7                  MR. NELSON: Let me point out one thing, Your               7                MR. FELDMAN: Your Honor, Steven Feldman.
 8    Honor. If there's so much going on in this agreement and                 8                On the Pearl Sue issue, Your Honor, they've
 9    all it is is just simply bumping up a royalty rate, there                9   submitted six privilege logs in this case. Pearl Sue
10    wouldn't be so much going on.                                          10    appears once on those privilege logs.
11                  THE COURT: But there could be stuff completely           11                 During the deposition, Mr. McCanty identified
12    unrelated to --                                                        12    her as the in-house counsel and I can't say more about what
13                  MR. NELSON: This agreement just has to do with           13    we said in the transcript, but she was involved in it, in
14    this product. What if the fact that they raised the royalty            14    the prosecution of these patents. And so therefore, as I
15    rate is because it has been a significant financial                    15    read the Federal Rules, 26(b)(5)(a), you know, if you are
16    investment. We don't know. Maybe the royalty rate raising              16    going to withhold documents based on claimed privilege, you
17    has nothing to do with the license or the value of the of              17    need to log it or identify the basis for the privilege, and
18    the patent. Maybe it has something to do with the prices               18    they really have not done that here.
19    they're paying in litigation. We should be able to show                19                 So what we're asking for is either the documents
20    that. We should be able to show that, hey, yes, they have a            20    or that they provide privilege logs so we know who was
21    license agreement. We're showing our main contention this              21    communicating to whom and when.
22    license agreement doesn't have to do with the value of the             22                 THE COURT: Okay. Anything else?
23    patent. It has to do with regulatory issues. Nothing to do             23                 MR. FELDMAN: No.
24    with the patent.                                                       24                 THE COURT: All right.
25                  This is additional information that they're              25                 MR. BROWN: Thank you, Your Honor. Dan Brown

17 of 29 sheets                                                    Page 62 to 65 of 72                                         05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     66
                                         Filed 06/26/19 Page 26 of 68 PageID #: 3359                                                   68


 1   from Latham & Watkins representing Eagle.                                 1   Delta case that we cited. It's pretty abundantly clear.
 2              And there are really three reasons -- excuse me                2                THE COURT: How was she identified in the
 3   one second.                                                               3   December 10th, 2018 privilege log?
 4              I apologize, Your Honor. There are really three                4                MR. BROWN: She was identified as I believe a
 5   reasons that we shouldn't be required to log Ms. Sue's                    5   recipient and she had the asterisk by her name that
 6   documents at this point and they're interrelated.                         6   attorneys have asterisks by their name if they were an
 7              The first is, is the timeliness issue, that fact               7   attorney on the log, so she was clearly identified as an
 8   discovery closed a long time ago.                                         8   attorney. And I think it would have been clear from the
 9              The second is relevance, and the third is the                  9   context that she was an attorney for Eagle at that time.
10   burden proportionality issue.                                           10                 And then during --
11              And so with respect to the time limits issue,                11                 THE COURT: Is she in-house?
12   there was a process that we all went through in fact                    12                 MR. BROWN: Excuse me?
13   discovery, the ordinary process, document requests,                     13                 THE COURT: I'm just trying to understand. I
14   objections, et cetera. And the way the process proceeded in             14    guess they're going to say they didn't know she was an
15   this case was the parties agreed that the local default ESI             15    in-house lawyer? What are you going to say, you didn't know
16   rules would apply. That was entered in an order by Judge                16    she was an in-house lawyer from the description?
17   Sleet. We went, and that operates by custodian.                         17                 MR. FELDMAN: Your Honor, the first time we knew
18              THE COURT: Right.                                            18    who Pearl Sue was was in the McCanty --
19              MR. BROWN: We were not sticklers. We did                     19                 THE COURT: Well, that's a after the privilege
20   approximately twice as many custodians as the default rules             20    log. What does the privilege log say?
21   require. We did about 20.                                               21                 MR. FELDMAN: I'm looking for it. If I could
22              We picked people who were operating at the                   22    speak on this?
23   relevant time period, which is these patents were filed                 23                 THE COURT: Go ahead.
24   in --                                                                   24                 MR. BROWN: And then, and so in defendants'
25              THE COURT: So the issue is identified because                25    motion, they have not identified any connections or claim or


                                                           67                                                                          69


 1   another custodian had a privileged communication with her.                1   defense of a party to support relevance. They have not
 2   Is that right?                                                            2   said, oh, this fact occurred while Pearl Sue was at the
 3              MR. BROWN: Correct.                                            3   company during prosecution that if true would help our case
 4              THE COURT: Okay. And that was produced to them                 4   in some way. There's no connection to any fact. And then
 5   when?                                                                     5   on the burden issue, and the proportionality, during the
 6              MR. BROWN: That was produced in early December                 6   time Ms. Sue was at the company, a lot of other things were
 7   of 2018, that privilege log.                                              7   going on. And she was one of two attorneys at the entire
 8              THE COURT: Right.                                              8   company. There was general counsel and her, and so she does
 9              MR. BROWN: Which leads into the relevance                      9   a lot of things, and this was their main commercial product.
10   issue. She joined the company in --                                     10           And so there are all sorts of issues going on
11              THE COURT: 2016.                                             11    that she was dealing with on this drug on a regular basis.
12              MR. BROWN: 2016. And the patents-in-suit all                 12    So the burden of just plowing through those to create a log
13   issued, the latest one issued in March of 2017, and so                  13    of which ones relate to prosecution of these particular
14   there's a window of time in which she was at the company and            14    patents, for what purpose, to show them a list of documents
15   patent prosecution was going on, but there is not a single              15    that say communication between Ms. Sue and Mr. McCanty
16   fact to my knowledge in all of these expert reports.                    16    regarding patent prosecution, which is clearly privileged,
17              All you've heard about, the inequitable conduct.             17    it seems to me that the disproportionality is just not, not
18   Every single fact in there occurred before she joined the               18    commensurate with any upside to this case for any party that
19   company. All the stuff about the Krill declaration, all the             19    I can see.
20   stuff about the differences and all of those things that are            20                 THE COURT: Okay. Thank you.
21   in the case occurred before she joined the company.                     21                 Mr. Feldman, were you able to locate the
22              And so on top of that, the default rules require             22    privilege logs?
23   you're supposed to identify custodians with discoverable                23                 MR. FELDMAN: I was, Your Honor. Would you like
24   information, and her information would be entirely                      24    me to hand it up?
25   privileged with respect to this issue. That's in the TQ                 25                 THE COURT: That would be great. Thank you.
05/21/2019 05:07:29 PM                                             Page 66 to 69 of 72                                                18 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     70
                                         Filed 06/26/19 Page 27 of 68 PageID #: 3360                                                   72


 1                (Mr. Feldman handed a document to the Court.)                1   produce this, so it's just too late in the day. I'm going
 2                THE COURT: Okay.                                             2   to deny the application.
 3                MR. FELDMAN: Your Honor, as you can see from --              3              MR. FELDMAN: Thank you, Your Honor.
 4    maybe you can see, I can't really see it that well, but, you             4              THE COURT: All right. Anything else?
 5    know, there's no identification of her as being an Eagle                 5              MR. HARBER: Nothing from plaintiff, Your Honor.
 6    employee. There's no e-mail address. There's nothing like                6              THE COURT: Okay. Thank you, all.
 7    that.                                                                    7              Oh, time out. So I don't want to issue, so it's
 8                In their letter they say there's thousands of                8   clear I believe from the transcript what my order is. I did
 9    Pearl communications. Why is there only one that gets                    9   grant one relief and denied all others.
10    logged into this --                                                    10               Is it clear from the plaintiff's perspective?
11                THE COURT: Because she's not the custodian.                11               MR. HARBER: Yes, Your Honor.
12                MR. FELDMAN: So Mr. Brown said that she wasn't             12               THE COURT: And is it clear from the defense
13    involved in anything substantive in this case. You know,               13    perspective?
14    these patents are being prosecuted while she was there. And            14               MR. NELSON: Yes, Your Honor.
15    if I could read from the McCanty testimony -- we can seal              15               THE COURT: Great. Thank you.
16    the transcript, Your Honor. I don't think there's anybody              16               (Hearing concluded at 4:53 p.m.)
17    else in here that is not involved.                                     17                   - - -
18                But he gets asked --                                       18
19                THE COURT: You'll have to redact portions of               19
20    it. You'll do that at a later time.                                    20
21                MR. FELDMAN: Yes. So there comes a time, as I              21
22    was telling you earlier about, when there's a second patent            22
23    application that's not involved in this case, but that does            23
24    say all the things they need to do to actually get this                24
25    thing to work and gets the low impurities.                             25


                                                           71


 1                Okay. So that patent application is pending
 2    while Ms. Sue is there. Okay.
 3                And what ends up happening, they end up
 4    abandoning that patent application, and the person who gives
 5    the order, according to Mr. McCanty, to abandon that patent
 6    application was Ms. Sue. Okay. So she was directly
 7    involved in the strategy and the continuing prosecution of
 8    the patents.
 9                THE COURT: And that was what date?
10                MR. FELDMAN: So that would have been January --
11                THE COURT: What was the date of the deposition?
12                MR. FELDMAN: January.
13                THE COURT: January what?
14                MR. FELDMAN: January 9th I believe.
15                THE COURT: When did discovery close?
16                MR. FELDMAN: Discovery closed January 8th.
17                THE COURT: Did you make a motion to the Court
18    or anything, say I need to learn more about this person?
19                MR. FELDMAN: We did not, Your Honor. We did
20    raise it with them at that time. We continued to raise
21    it.
22                THE COURT: All right. Well, discovery has
23    passed, so this is an untimely motion, and I think it would
24    be -- I don't think it's personal, and I do think it would
25    be incredibly burdensome at this stage to require Eagle to
19 of 29 sheets                                                    Page 70 to 72 of 72                                       05/21/2019 05:07:29 PM
    Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 28 of 68 PageID #: 3361

                                                                                                                                       1


                                                               advance [2] - 47:11,      amendment [3] -            52:10, 53:15
                       '                        9
                                                                49:12                     57:10, 58:13, 60:11      article [3] - 43:10,
          '707 [3] - 30:23, 31:3,   9(b [1] - 33:2             advanced [1] - 49:12      amount [1] - 48:2          43:11, 43:14
            31:7                    9th [1] - 71:14            advised [1] - 14:13       AND [1] - 1:2             articulated [3] - 32:14,
                                                               affirming [1] - 16:9      answer [17] - 8:13,        34:5, 34:11
                      1                         A              afternoon [12] - 5:6,      8:16, 8:19, 8:20, 9:8,   articulating [1] - 33:3
                                                                5:9, 5:14, 5:16, 5:17,    9:21, 10:1, 10:9,        aside [1] - 53:18
          1 [1] - 49:20             abandon [1] - 71:5          6:4, 6:10, 6:21, 6:22,    17:5, 21:20, 21:21,      assert [2] - 33:10, 48:4
          10th [2] - 57:19, 68:3    abandoned [1] - 31:2        7:22, 27:3, 45:13         23:14, 26:11, 32:20,     asserts [1] - 33:4
          12 [4] - 12:3, 13:16,     abandoning [1] - 71:4      ago [2] - 64:10, 66:8      33:6, 37:13, 46:18       assume [2] - 37:7,
           13:21, 13:22             ability [3] - 10:23,       agree [9] - 25:14,        answering [1] - 46:6       60:16
          12th [1] - 34:17           14:16, 19:20               29:25, 38:23, 39:2,      antioxidant [4] -         asterisk [1] - 68:5
          13th [1] - 64:4           able [6] - 31:17, 34:12,    39:5, 39:14, 50:25,       40:11, 40:18, 40:20,     asterisks [1] - 68:6
          16 [1] - 1:13              42:1, 63:19, 63:20,        52:11, 54:25              40:21                    attach [1] - 7:15
          17-1154-CFC [1] -          69:21                     agreed [6] - 26:4,        antioxidants [2] -        attacked [1] - 53:21
           1:10                     absent [1] - 15:15          26:16, 27:19, 52:8,       40:12, 40:14             attacking [1] - 14:4
          18 [1] - 55:16            absurdity [1] - 41:2        64:22, 66:15             anyway [1] - 33:23        attempting [1] - 23:9
                                    abundantly [1] - 68:1      agreement [20] -          apologize [2] - 32:21,    attended [1] - 30:5
                      2             accept [1] - 38:18          57:11, 57:21, 58:13,      66:4                     attention [3] - 31:12,
                                    accepting [2] - 35:18,      59:19, 59:24, 60:5,      apotex [1] - 3:14          44:16, 58:24
          2 [1] - 49:21              54:13                      60:11, 60:15, 60:19,     Apotex [6] - 3:14,        attenuated [2] - 63:5,
          2,000 [1] - 62:16         access [1] - 57:1           61:6, 61:8, 61:10,        3:22, 6:12, 9:22,         64:12
          20 [1] - 66:21            accommodations [2]          61:12, 61:15, 62:6,       24:4, 27:4               attorney [3] - 68:7,
          2016 [2] - 67:11, 67:12    - 37:9, 42:10              63:8, 63:13, 63:21,      Apotex 's [1] - 8:20       68:8, 68:9
          2017 [1] - 67:13          according [2] - 53:17,      63:22, 64:3              apparent [1] - 27:16      attorneys [2] - 68:6,
          2018 [2] - 67:7, 68:3      71:5                      agreements [1] -          appear [2] - 7:2, 8:16     69:7
          2019 [3] - 1:13, 7:7,     accurately [1] - 53:21      62:24                    APPEARANCES [4] -         August [1] - 51:11
           7:12                     accuse [2] - 15:10,        ahead [2] - 30:11,         1:18, 2:1, 3:1, 4:1      aware [3] - 12:6,
          22 [1] - 7:7               23:12                      68:23                    application [13] -         18:13, 57:10
          22nd [1] - 7:11           accused [2] - 51:6,        al [2] - 1:9, 3:9          31:1, 33:18, 33:24,
          25 [1] - 41:20             51:9                      allegation [7] - 8:13,     34:10, 54:7, 56:25,                 B
          26 [1] - 16:11            accusing [1] - 31:24        8:14, 9:20, 10:16,        64:11, 64:16, 70:23,
          26(b)(5)(a [1] - 65:15    acknowledge [1] -           10:17, 11:16, 27:22       71:1, 71:4, 71:6,        background [21] -
          260 [1] - 42:16            60:7                      allegations [8] - 9:22,    72:2                      35:25, 36:3, 36:6,
          28th [1] - 8:20           ACTION [1] - 1:4            10:10, 11:9, 11:19,      applied [1] - 47:23        36:9, 36:10, 36:13,
          29th [2] - 57:11, 57:18   action [1] - 31:11          15:1, 17:11, 25:12,      applies [1] - 8:8          36:14, 36:21, 36:22,
          2nd [1] - 57:19           actual [1] - 53:13          32:23                    apply [2] - 7:12, 66:16    37:16, 38:6, 38:8,
                                    ADAM [1] - 2:3             allege [5] - 8:18,        appreciate [2] - 7:16,     38:9, 39:16, 39:22,
                                                                10:19, 12:15, 23:6,                                 41:9, 42:1, 44:12,
                      3             Adam [2] - 5:12, 7:23                                 13:24
                                    add [1] - 60:1              23:9                     appropriate [3] -          44:13, 47:12, 47:13
          3:34 [2] - 1:14, 5:4      added [1] - 60:1           alleged [4] - 10:19,       34:11, 43:15, 60:7       balance [1] - 26:23
                                    additional [6] - 8:21,      10:21, 23:5, 61:23       approval [1] - 15:13      Barabas [1] - 6:6
                      4              25:23, 31:3, 31:5,        alleges [1] - 9:19        approve [1] - 30:12       BARABAS [1] - 3:7
                                     31:8, 63:25               alleging [4] - 8:15,      April [7] - 7:5, 7:7,     based [9] - 9:20,
          40 [10] - 35:3, 35:8,     address [8] - 14:9,         10:15, 10:16, 14:20       7:11, 57:11, 57:18,       27:11, 27:20, 29:1,
           35:13, 35:17, 36:4,       24:16, 33:20, 42:9,       allow [7] - 21:18,         64:4                      29:23, 30:8, 33:21,
           37:22, 38:2, 38:21,       50:2, 50:4, 65:4,          26:16, 28:25, 29:22,     argue [3] - 9:16,          36:18, 65:16
           43:10, 49:4               70:6                       29:25, 33:15, 45:25       12:21, 17:24             baseless [1] - 32:16
          4:53 [1] - 72:16          addressed [2] - 52:10,     allowed [3] - 26:5,       arguing [1] - 17:25       basis [7] - 17:18, 32:2,
                                     54:15                      28:20, 29:1              argument [8] - 11:20,      33:19, 33:21, 47:8,
                      5             adduce [1] - 14:11         allowing [1] - 52:22       14:24, 14:25, 23:9,       65:17, 69:11
                                    adequate [2] - 14:7,       allows [2] - 13:21,        23:19, 50:22, 52:3,      battle [2] - 16:22, 63:6
          50 [2] - 9:25, 12:13                                  39:17                                              bear [1] - 45:4
                                     15:9                                                 55:4
          56 [3] - 35:12, 35:15,                               almost [2] - 46:16,       arguments [5] - 9:11,     bears [1] - 15:17
                                    adequately [3] - 11:7,
           35:22                                                52:17                     12:3, 32:11, 49:11,      became [2] - 27:16,
                                     51:9, 51:15
                                    administrative [1] -       amend [5] - 27:23,         49:12                     57:9
                      8              50:15                      32:17, 32:19, 32:20,     arm's [2] - 58:1, 58:11   becomes [1] - 40:6
                                    admissions [1] -            33:5                     art [10] - 35:3, 35:8,    BEFORE [1] - 1:16
          8th [1] - 71:16                                      amended [3] - 8:16,
                                     56:20                                                38:22, 39:2, 40:15,      beginning [3] - 5:4,
                                    admitted [1] - 27:5         10:9, 57:21               44:11, 49:3, 50:17,       18:1, 22:3


05/21/2019 05:07:29 PM                                            Page 1 to 1 of 10                                                     20 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 29 of 68 PageID #: 3362

                                                                                                                                          2


           behalf [9] - 5:18, 5:25,     4:6                      Chicago [2] - 2:19,          51:14, 52:21, 52:22,      68:25
            6:1, 6:5, 6:11, 7:23,                                 3:21                        53:10, 53:13, 53:17      CONNOLLY [2] - 1:16,
            27:4, 34:22, 59:14                    C              chief [1] - 29:18           combine [1] - 53:2         2:2
           behind [1] - 65:2                                     Circuit [3] - 16:9, 24:3,   comfort [1] - 23:17       Connolly [2] - 7:23,
           belief [1] - 11:23          California [3] - 14:17,    33:2                       coming [4] - 22:8,         59:14
           bench [1] - 40:2             16:19, 31:20             circumstance [1] -           22:9, 22:10, 39:11       consideration [1] -
           bendamustine [3] -          capture [1] - 53:5         46:11                      commenced [1] - 5:3        59:2
            40:14, 55:10, 56:18        careful [2] - 21:22,      cite [7] - 15:7, 36:8,      commensurate [1] -        considerations [5] -
           Berl [3] - 5:12, 35:4,       49:10                     38:8, 43:10, 51:23,         69:18                     43:23, 45:19, 55:24,
            37:10                      carries [1] - 13:11        55:20                      commercial [1] - 69:9      56:7, 59:23
           BERL [8] - 2:3, 37:11,      case [73] - 7:8, 7:13,    cited [6] - 16:6, 16:8,     committed [2] - 14:15,    considering [1] -
            46:9, 46:12, 46:16,         8:9, 8:14, 9:21, 10:2,    29:21, 58:17, 58:19,        14:20                     64:24
            48:14, 49:9, 64:22          10:6, 10:16, 11:10,       68:1                       communicating [1] -       constant [1] - 26:22
           better [2] - 27:24,          11:16, 12:12, 13:4,      cites [1] - 59:20            65:21                    contains [2] - 8:24,
            53:23                       14:6, 14:8, 14:14,       citing [1] - 35:23          communication [2] -        16:16
           between [1] - 69:15          15:14, 15:18, 15:25,     CIVIL [1] - 1:4              67:1, 69:15              contemplate [1] -
           beyond [1] - 13:9            16:7, 17:8, 18:1,        Civil [2] - 11:12, 11:22    communications [6] -       21:17
           big [1] - 30:11              18:3, 18:9, 18:20,       claim [4] - 37:25,           58:3, 58:12, 58:20,      contemplated [1] -
           bit [2] - 36:16, 52:23       19:6, 21:1, 21:13,        38:23, 68:25                58:25, 59:10, 70:9        25:4
           blah [4] - 43:12             23:22, 24:6, 24:12,      claimed [1] - 65:16         COMPANY [1] - 1:9         contention [11] - 17:3,
           bother [2] - 42:4, 42:5      25:10, 25:20, 25:25,     claims [5] - 41:20,         Company [1] - 3:9          17:16, 18:23, 19:12,
                                        27:13, 31:1, 32:12,       41:21, 47:25, 48:4,        company [7] - 67:10,       19:14, 19:23, 21:23,
           bothers [2] - 29:6,
                                        33:1, 33:3, 33:11,        50:16                       67:14, 67:19, 67:21,      23:6, 24:22, 24:23,
            54:12
                                        33:16, 36:7, 36:8,       clarity [1] - 40:7           69:3, 69:6, 69:8          63:21
           break [1] - 25:3
                                        36:21, 38:7, 43:5,                                   compare [1] - 52:16       contentions [37] -
           breath [1] - 50:20                                    clear [30] - 22:2,
                                        43:19, 44:12, 45:25,                                                            13:6, 13:8, 13:11,
           BRIAN [1] - 2:15                                       23:22, 24:2, 24:5,         complete [1] - 32:16
                                        46:21, 46:22, 46:23,                                                            17:4, 17:6, 17:11,
           Brian [1] - 5:18                                       27:8, 28:11, 35:2,         completely [2] -
                                        47:23, 48:5, 50:15,                                                             17:13, 17:17, 17:21,
           brief [5] - 16:8, 23:19,                               35:25, 38:7, 39:10,         47:14, 63:11
                                        50:19, 53:12, 54:1,                                                             19:4, 19:7, 19:18,
            24:8, 37:12, 46:6                                     39:15, 41:18, 43:3,        complex [1] - 63:4
                                        55:10, 56:9, 56:19,                                                             19:19, 19:21, 19:23,
           briefing [3] - 7:10,                                   44:13, 47:12, 53:11,       complicated [2] -
                                        57:25, 58:3, 61:13,                                                             20:9, 20:11, 21:11,
            23:16, 24:13                                          53:12, 53:14, 53:17,        62:5, 62:17
                                        62:21, 65:9, 66:15,                                                             21:24, 22:13, 23:6,
           briefs [1] - 48:22                                     54:20, 55:3, 57:16,        complied [1] - 33:11
                                        67:21, 68:1, 69:3,                                                              25:3, 25:7, 25:15,
           bring [5] - 31:11,                                     58:1, 59:18, 60:8,         concern [3] - 20:20,
                                        69:18, 70:13, 70:23                                                             25:23, 26:5, 26:9,
            41:21, 42:1, 44:16,                                   68:1, 68:8, 72:8,           24:15, 36:20
                                       cases [15] - 12:14,                                                              26:11, 26:12, 26:20,
            52:3                                                  72:10, 72:12               concerned [2] - 30:7,
                                        15:7, 15:9, 16:6,                                                               27:6, 27:10, 27:18,
           bringing [2] - 47:18,                                 clearer [2] - 23:8, 35:8     30:8
                                        16:18, 20:22, 20:24,                                                            27:22, 28:24, 49:17,
            55:12                                                clearly [10] - 12:14,       concerning [1] - 28:16
                                        23:16, 26:13, 26:19,                                                            49:18
           brought [4] - 13:21,                                   29:5, 32:22, 36:8,         concluded [1] - 72:16
                                        45:14, 45:16, 49:8,                                                            contest [1] - 24:4
            58:22, 58:23, 59:16                                   36:13, 44:10, 44:11,       conduct [17] - 8:13,
                                        51:23                                                                          context [6] - 10:24,
           brown [1] - 70:12                                      53:13, 68:7, 69:16          8:18, 8:24, 10:10,
                                       caveat [1] - 7:13                                                                23:18, 23:23, 28:2,
           Brown [2] - 5:13,                                     close [9] - 19:17, 20:2,     11:19, 12:1, 15:5,
                                       Cephalon [2] - 2:7,                                                              36:7, 68:9
            65:25                                                 24:25, 25:5, 25:15,         15:15, 18:23, 19:13,
                                        59:14                                                                          contexts [1] - 51:24
           BROWN [10] - 2:9,                                      26:5, 57:9, 64:15,          19:15, 20:25, 21:4,
                                       CEPHALON [1] - 1:5         71:15                                                continued [1] - 71:20
            65:25, 66:19, 67:3,                                                               23:12, 31:24, 34:24,
                                       certain [5] - 28:16,      closed [7] - 10:3, 22:5,                              Continued [3] - 2:1,
            67:6, 67:9, 67:12,                                                                67:17
                                        34:18, 40:19, 45:14,      25:11, 64:6, 64:7,                                    3:1, 4:1
            68:4, 68:12, 68:24                                                               conduct /unclean [2] -
                                        48:2                      66:8, 71:16                                          continuing [2] - 57:12,
           built [1] - 28:20                                                                  8:8, 15:2
                                       certainly [3] - 9:22,     Cohen [1] - 6:17                                       71:7
           bumping [2] - 63:9,                                                               confer [4] - 55:18,
                                        16:25, 27:23                                                                   control [2] - 14:18,
            64:1                                                 COHEN [2] - 3:21,            57:17, 57:19, 58:23
                                       cetera [1] - 66:14         6:21                                                  31:20
           bunch [2] - 17:11,                                                                conference [1] - 7:1
                                       chair [1] - 47:6          Cole [1] - 6:11                                       Corp [1] - 3:14
            52:18                                                                            conferred [1] - 57:24
                                       challenge [1] - 10:23     COLE [4] - 3:16, 6:10,                                correct [9] - 9:13,
           burden [7] - 17:11,                                                               confirm [1] - 48:10
                                       challenger [1] - 46:20     6:14, 6:17                                            15:6, 28:7, 37:10,
            33:23, 45:4, 64:13,                                                              conflating [2] - 37:12,
                                       chance [1] - 46:22        collect [1] - 18:14                                    43:1, 43:2, 50:9,
            66:10, 69:5, 69:12                                                                47:21
                                       change [3] - 49:19,       COLM [1] - 1:16                                        50:10, 67:3
           burdensome [6] -                                                                  confused [2] - 10:18,
                                        60:4, 60:9               comb [1] - 53:1                                       correctly [2] - 42:15,
            58:7, 62:11, 62:18,                                                               48:14
                                       characterize [2] -        combination [3] -                                      61:16
            63:4, 64:14, 71:25                                                               conjunction [1] -
                                        52:10, 53:21              42:25, 51:13, 53:6                                   correspond [2] - 50:6,
           BY [12] - 1:20, 2:3, 2:9,                                                          29:20
                                       check [1] - 37:7          combinations [9] -                                     50:8
            2:15, 2:18, 3:3, 3:7,                                                            connection [1] - 69:4
                                       chemistry [1] - 41:5       35:5, 50:7, 50:23,                                   correspondence [1] -
            3:12, 3:16, 3:20, 4:3,                                                           connections [1] -


21 of 29 sheets                                                     Page 2 to 2 of 10                                            05/21/2019 05:07:29 PM
    Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 30 of 68 PageID #: 3363

                                                                                                                                         3


           57:20                     51:5, 51:17, 52:6,          71:9, 71:11                28:23, 34:4               17:12, 17:15, 18:22,
          correspondences [2]        52:14, 54:6, 54:11,        DAVID [1] - 2:3            denied [1] - 72:9          19:9, 19:17, 19:20,
           - 55:17, 57:18            54:23, 55:5, 55:12,        David [1] - 5:11           DENNIS [1] - 4:6           20:2, 21:9, 21:10,
          correspondingly [2] -      56:24, 57:4, 58:14,        days [1] - 61:10           Dennis [1] - 6:1           21:12, 21:23, 22:3,
           14:7                      58:17, 59:4, 59:12,        deadline [3] - 25:21,      deny [8] - 23:2, 33:17,    22:5, 22:18, 23:2,
          Counsel [4] - 2:6,         60:1, 60:10, 60:14,         25:22, 26:16               33:24, 34:10, 54:6,       25:1, 25:5, 25:11,
           2:12, 2:20, 3:22          60:18, 60:23, 61:2,        deal [4] - 11:8, 12:22,     56:24, 64:11, 72:2        25:16, 26:1, 26:6,
          counsel [8] - 3:8,         61:4, 61:12, 61:20,         30:11, 46:6               denying [1] - 64:16        26:17, 27:12, 33:22,
           3:13, 4:8, 37:8, 55:7,    61:25, 62:23, 63:1,        dealing [6] - 9:4, 12:8,   depose [1] - 51:3          34:9, 55:13, 55:15,
           65:12, 69:8               63:11, 64:3, 64:6,          12:23, 13:9, 15:7,        deposed [1] - 31:16        57:9, 57:13, 60:6,
          count [1] - 62:13          64:11, 64:21, 64:25,        69:11                     deposition [8] - 27:8,     60:17, 64:6, 64:7,
          Counterclaim [1] -         65:3, 65:6, 65:22,         deals [1] - 24:7            27:17, 31:22, 32:2,       64:16, 66:8, 66:13,
           2:20                      65:24, 66:18, 66:25,       debate [1] - 50:18          34:7, 54:5, 65:11,        71:15, 71:16, 71:22
          course [2] - 24:14,        67:4, 67:8, 67:11,         debt [1] - 47:11            71:11                    discussing [1] - 50:14
           30:18                     68:2, 68:11, 68:13,        December [4] - 28:9,       depositions [1] -         discussion [1] - 17:17
          COURT [199] - 1:1,         68:19, 68:23, 69:20,        29:9, 67:6, 68:3           26:21                    dismiss [10] - 8:10,
           5:6, 5:14, 5:17, 5:21,    69:25, 70:2, 70:11,        decide [2] - 35:16,        describe [1] - 29:15       9:1, 9:2, 9:8, 9:11,
           5:23, 6:3, 6:8, 6:13,     70:19, 71:9, 71:11,         35:17                     described [3] - 28:6,      9:15, 9:23, 10:2,
           6:15, 6:20, 6:22, 8:3,    71:13, 71:15, 71:17,       decimated [1] - 28:25       32:1, 42:20               10:22, 21:21
           8:10, 8:18, 8:22, 9:1,    71:22, 72:4, 72:6,                                    description [2] -         disproportionality [1]
                                                                declaration [3] -
           9:4, 9:10, 9:14,          72:12, 72:15                                           21:10, 68:16              - 69:17
                                                                 29:19, 30:19, 67:19
           10:11, 10:18, 10:21,     Court [23] - 1:25,                                     designed [1] - 29:4       dispute [3] - 7:19,
                                                                decline [1] - 21:19
           11:2, 11:12, 11:17,       12:11, 15:4, 16:1,                                    detail [1] - 8:25          33:23, 34:9
                                                                default [4] - 45:24,
           11:20, 11:25, 12:5,       16:9, 18:10, 33:8,                                                              disputes [2] - 7:6,
                                                                 66:15, 66:20, 67:22       details [2] - 16:13,
           12:16, 12:20, 13:1,       34:17, 41:16, 41:22,                                                             7:14
                                                                defendant [3] - 20:24,      32:8
           13:15, 14:1, 14:23,       42:4, 44:8, 44:16,                                                              DISTRICT [2] - 1:1, 1:2
                                                                 48:1, 49:1                determine [1] - 29:1
           15:23, 15:25, 16:4,       47:22, 51:21, 53:11,                                                            District [1] - 16:9
                                                                Defendant [6] - 2:12,      determining [1] -
           16:12, 16:20, 17:1,       53:18, 55:7, 58:23,                                                             document [5] - 20:14,
                                                                 2:20, 3:8, 3:13, 3:22,     20:14
           17:14, 17:20, 17:24,      70:1, 71:17                                                                      20:15, 62:12, 66:13,
                                                                 4:8                       develop [1] - 21:11
           18:6, 18:9, 18:16,       Court 's [3] - 36:10,                                                             70:1
                                                                defendants [14] -          developed [1] - 33:9
           18:19, 18:25, 19:6,       44:16, 58:24                                                                    documents [7] - 57:8,
                                                                 6:12, 8:4, 12:13,         DEVLIN [1] - 4:2
           19:10, 19:12, 19:22,     courtroom [1] - 5:3                                                               62:10, 62:16, 65:16,
                                                                 15:1, 25:20, 26:19,       DI [1] - 42:14
           20:3, 20:7, 20:17,       courts [2] - 23:25,                                                               65:19, 66:6, 69:14
                                                                 27:4, 32:12, 34:22,       differences [2] - 38:5,
           21:7, 21:16, 22:6,        45:23                                                                           done [8] - 16:16, 19:8,
                                                                 38:20, 43:8, 45:9,         67:20
           22:9, 22:16, 22:19,      Courts [3] - 24:17,                                                               23:17, 25:13, 36:12,
                                                                 54:8, 61:23               different [10] - 25:6,
           22:23, 23:4, 23:15,       28:25, 52:24                                                                     36:23, 39:7, 65:18
                                                                Defendants [1] - 1:10       25:7, 31:13, 38:3,
           24:20, 24:22, 25:2,      create [4] - 10:5,                                                               door [4] - 10:3, 20:22,
                                                                defendants ' [3] -          38:4, 39:13, 39:14,
           25:14, 26:2, 26:15,       12:11, 20:23, 69:12                                                              56:7, 56:12
                                                                 42:15, 54:16, 68:24        47:14, 50:7, 50:13
           27:1, 28:4, 29:8,        created [1] - 21:14                                                              down [8] - 10:4, 12:15,
                                                                defense [15] - 8:21,       dig [1] - 53:7
           29:12, 30:1, 30:15,      critical [2] - 18:4, 27:8                                                         13:14, 21:2, 24:3,
                                                                 10:4, 10:23, 11:7,        directly [2] - 28:18,
           31:14, 31:22, 32:1,      criticisms [1] - 42:3                                                             38:1, 41:20, 54:15
                                                                 12:1, 14:5, 14:6,          71:6
           32:5, 32:19, 33:17,      criticize [1] - 40:13                                                            Dr [13] - 15:1, 23:12,
                                                                 15:5, 15:14, 21:3,        disagree [7] - 21:7,
           34:3, 34:19, 35:1,       criticizes [1] - 40:17                                                            27:25, 28:4, 28:23,
                                                                 23:1, 23:9, 43:19,         32:4, 32:7, 35:1,
           35:11, 36:25, 37:4,      cross [1] - 14:11                                                                 29:18, 29:23, 30:1,
                                                                 69:1, 72:12                44:21, 52:7, 52:9
           37:6, 37:14, 37:18,      cross -examining [1] -                                                            30:2, 30:4, 30:14,
                                                                defenses [9] - 9:25,       disagreement [1] -
           37:21, 38:12, 38:15,      14:11                                                                            31:19, 34:6
                                                                 12:13, 13:16, 19:2,        48:24
           38:19, 39:1, 39:4,       curious [1] - 8:5                                                                drug [1] - 69:11
                                                                 20:16, 22:4, 24:4,        disagrees [1] - 51:21
           39:8, 39:13, 39:21,      custodian [3] - 66:17,                                                           due [3] - 27:10, 59:3,
                                                                 33:3, 33:10               disclose [4] - 16:21,
           39:24, 40:4, 40:25,       67:1, 70:11                                                                      61:11
                                                                defensive [1] - 18:3        17:6, 22:22, 48:7
           41:2, 41:14, 41:23,      custodians [3] -                                                                 during [13] - 14:12,
                                                                definitely [1] - 40:3      disclosed [13] - 16:17,
           42:5, 42:8, 42:11,        62:14, 66:20, 67:23                                                              15:18, 17:12, 22:2,
                                                                defraud [1] - 28:14         22:15, 22:16, 22:17,
           42:13, 42:17, 43:9,                                                                                        22:18, 26:1, 55:15,
                                                                DELAWARE [1] - 1:2          22:19, 22:21, 24:18,
           43:24, 44:3, 44:18,
                                                D               Delaware [2] - 1:13,        24:20, 38:23, 50:9,
                                                                                                                      60:17, 62:7, 65:11,
           44:23, 45:5, 45:8,                                                                                         68:10, 69:3, 69:5
                                                                 17:3                       51:9, 51:16, 52:2
           45:11, 45:16, 45:21,     D.C [1] - 2:4                                                                    duty [1] - 25:9
                                                                delineated [2] - 44:10,    disclosure [1] - 16:23
           45:23, 46:3, 46:10,      damages [1] - 61:21
                                                                 44:11                     discoverable [1] -
           46:14, 47:19, 48:13,     Dan [2] - 5:13, 65:25
           48:15, 48:20, 49:15,
                                                                Delta [1] - 68:1            67:23                               E
                                    DANIEL [1] - 2:9
                                                                demonstrate [1] -          discovery [49] - 7:6,
           50:1, 50:5, 50:11,       data [2] - 30:20                                                                 e-mail [1] - 70:6
                                                                 28:22                      7:11, 14:10, 14:12,
           50:20, 50:22, 50:25,     date [4] - 26:9, 26:23,                                                          Eagle [8] - 2:12, 5:10,
                                                                demonstrated [2] -          14:19, 15:18, 17:8,


05/21/2019 05:07:29 PM                                             Page 3 to 3 of 10                                                      22 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 31 of 68 PageID #: 3364

                                                                                                                                           4


            5:12, 31:20, 66:1,        examination [1] - 47:7     fact [36] - 14:12,          30:22, 35:22, 41:11,     full [1] - 29:20
            68:9, 70:5, 71:25         Examiner [1] - 15:12         14:18, 14:19, 15:18,      41:12, 66:23             funding [1] - 62:6
           EAGLE [1] - 1:5            examining [1] - 14:11        17:7, 17:12, 19:17,     fill [1] - 42:15           funny [1] - 49:6
           Eagle 's [1] - 30:5        example [7] - 14:16,         20:2, 21:9, 22:2,       final [8] - 19:3, 19:18,   futile [1] - 32:23
           Eagle /Teva [1] - 57:7      16:18, 17:3, 17:19,         22:3, 22:18, 23:2,        26:9, 26:12, 26:20,
           early [3] - 27:10,          25:20, 52:14, 62:5          24:25, 25:5, 25:10,       56:5, 56:6                          G
            49:18, 67:6               examples [1] - 16:7          25:16, 26:1, 26:5,      financial [1] - 63:15
           educate [1] - 40:23        except [1] - 52:17           26:17, 28:22, 29:1,     fine [4] - 29:17, 36:10,   gain [1] - 15:13
           effort [1] - 15:13         exchanged [1] - 57:18        31:12, 32:10, 56:8,       52:25, 62:25             gained [1] - 57:1
           either [2] - 34:10,        excuse [2] - 66:2,           60:17, 63:14, 64:6,     finish [1] - 26:21         game [1] - 43:12
            65:19                      68:12                       64:7, 64:15, 66:7,      FIRM [1] - 4:2             general [7] - 15:3,
           elemental [1] - 20:21      existence [1] - 60:8         66:12, 67:16, 67:18,    first [19] - 7:19, 7:20,    15:14, 24:17, 45:2,
           elicited [1] - 27:12       existing [1] - 60:4          69:2, 69:4                10:16, 19:11, 19:14,      45:17, 69:8
           employee [7] - 14:17,      expectation [3] - 39:5,    factfinder [1] - 64:25      20:1, 20:8, 37:2,        generally [3] - 16:16,
            14:18, 14:20, 31:18,       48:8, 53:3                facts [4] - 9:7, 27:16,     37:16, 42:13, 42:22,      17:6, 29:15
            31:19, 34:6, 70:6         expected [1] - 35:17         28:16, 29:1               45:2, 46:16, 52:15,      generic [1] - 20:24
           employees [1] - 25:12      expert [77] - 9:19,        factual [5] - 21:12,        53:10, 55:6, 55:9,       given [3] - 8:6, 28:21,
           end [6] - 21:9, 24:9,       10:24, 11:6, 11:11,         28:5, 32:2, 32:9,         66:7, 68:17               37:7
            57:11, 59:3, 59:16,        11:24, 12:16, 14:6,         59:21                   FLASTER [2] - 3:16,        GMBH [1] - 1:5
            71:3                       14:10, 14:11, 15:11,      fair [5] - 9:15, 43:12,     3:19                     GmbH [1] - 2:6
           ends [1] - 71:3             15:20, 16:1, 16:2,          49:4, 53:9, 62:4        Flaster [2] - 6:11, 6:18   GOODRICH [1] - 4:6
           engage [1] - 21:22          16:10, 16:16, 16:21,      familiar [3] - 11:15,     flat [2] - 57:21, 58:7     grant [1] - 72:9
           engaged [1] - 15:10         17:9, 18:11, 19:9,          12:2, 13:20             flexibility [1] - 42:3     granting [1] - 45:1
           entered [2] - 62:7,         19:25, 20:3, 20:8,        family [1] - 29:20        focused [1] - 9:7          granular [1] - 38:1
            66:16                      20:13, 22:10, 22:14,      far [5] - 11:3, 17:24,    folks [1] - 5:15           great [3] - 30:24,
           entire [2] - 47:6, 69:7     24:24, 27:25, 28:3,         42:19, 42:22, 52:8      follow [3] - 8:4, 16:14,    69:25, 72:15
           entirely [1] - 67:24        28:12, 28:13, 29:4,       Farnan [2] - 5:15, 5:18     53:14                    GREENBERG [2] -
           entitled [7] - 56:21,       32:13, 35:12, 35:21,      FARNAN [5] - 2:14,        following [1] - 46:25       3:16, 3:19
            57:25, 58:1, 58:3,         35:24, 36:2, 37:9,          2:15, 5:16, 5:18,       foolhardy [1] - 44:15      Greenberg [2] - 6:11,
            58:12, 58:18, 59:8         37:23, 39:12, 40:8,         5:22                    footnote [2] - 59:20,       6:18
           Ernst [1] - 5:13            40:17, 43:11, 43:19,      fast [1] - 62:11            60:10                    GREGORY [1] - 4:6
           ERNST [1] - 2:10            46:5, 47:7, 49:3,         faulting [1] - 48:15      FOR [1] - 1:2              Gregory [1] - 6:2
           erred [1] - 64:23           50:8, 51:4, 52:4,         FDA [4] - 28:16, 30:5,    forced [1] - 11:10         guess [3] - 5:15,
           error [2] - 53:14, 53:17    52:8, 52:19, 53:8,          30:6, 30:8              form [4] - 7:12, 7:15,      22:24, 68:14
           ESI [1] - 66:15             53:18, 53:24, 54:9,       February [1] - 27:10        12:13, 25:18             Gunning [1] - 1:24
           ESQ [18] - 1:20, 2:3,       54:22, 55:10, 55:25,      Federal [7] - 11:12,      format [1] - 53:14         guys [1] - 61:25
            2:3, 2:4, 2:9, 2:10,       56:5, 56:9, 56:12,          11:22, 16:8, 23:10,     former [4] - 14:17,
                                       56:13, 56:16, 58:18,        24:2, 33:1, 65:15
            2:15, 2:18, 3:3, 3:7,                                                            31:18, 31:19, 34:6                  H
            3:12, 3:12, 3:16,          59:20, 59:22, 60:2,       fee [1] - 59:13           formulation [1] -
            3:20, 3:20, 3:21, 4:3,     60:7, 61:1, 61:4,         Feldman [9] - 6:19,         30:24                    HAHN [1] - 3:11
            4:6                        61:9, 61:10, 61:19,         27:4, 32:1, 32:4,       formulations [1] -         hand [4] - 21:10,
           essentially [2] - 10:5,     62:23, 64:19, 64:23,        32:10, 65:4, 65:7,        40:12                     28:12, 47:5, 69:24
                                       67:16                       69:21, 70:1             forth [2] - 13:1, 20:15    handed [1] - 70:1
            46:15
                                      expert 's [1] - 16:10      FELDMAN [23] - 3:12,      forward [2] - 7:3, 7:6     hands [6] - 8:8, 8:24,
           established [1] -
            56:25                     experts [12] - 36:6,         3:20, 27:3, 28:8,       fought [1] - 63:6           15:2, 21:1, 21:4,
                                       36:12, 36:23, 37:25,        29:11, 29:13, 29:17,                                55:15
           establishing [1] -                                                              four [2] - 19:9, 32:12
                                       41:9, 44:10, 52:10,         30:2, 30:16, 65:7,                                 happy [4] - 24:15,
            38:22                                                                          frankly [10] - 20:19,
                                       52:25, 53:21, 54:3,         65:23, 68:17, 68:21,                                47:5, 50:2, 50:4
           et [3] - 1:9, 3:9, 66:14                                                          23:24, 32:8, 48:14,
                                       56:17, 56:21                69:23, 70:3, 70:12,                                HARBER [94] - 2:3,
           EVE [1] - 3:3                                                                     48:20, 51:2, 56:3,
                                      explain [1] - 49:5           70:21, 71:10, 71:12,                                7:22, 8:7, 8:11, 8:20,
           eve [2] - 6:4, 11:3                                                               58:21, 60:3, 61:14
                                      explains [1] - 30:14         71:14, 71:16, 71:19,                                8:23, 9:2, 9:6, 9:13,
           event [1] - 52:1                                                                fraud [7] - 8:15, 9:20,
                                      extended [1] - 25:21         72:3                      10:17, 14:15, 14:20,      9:18, 10:14, 10:20,
           evidence [7] - 14:12,
                                      extent [1] - 43:7          fighting [2] - 36:1,        25:12                     11:1, 11:5, 11:14,
            46:13, 59:19, 59:22,
                                      extra [2] - 25:21, 25:22     51:19                   fraudulent [1] - 15:13      11:18, 11:23, 12:4,
            61:18, 64:2
                                      extremely [1] - 33:9       figure [5] - 12:7,        free [1] - 38:18            12:9, 12:19, 12:25,
           exact [5] - 16:13,
                                                                   13:19, 18:6, 35:15,                                 13:4, 13:23, 14:3,
            19:16, 41:19, 47:7,                                                            Fresenius [3] - 2:21,
            62:12                                 F                63:6
                                                                                             5:18, 34:22               14:25, 15:24, 16:3,
                                                                 file [5] - 7:14, 7:18,                                16:5, 16:13, 16:24,
           exactly [2] - 41:7,                                                             front [4] - 30:13,
                                      facie [5] - 43:6, 46:21,     12:21, 21:2, 30:25                                  17:2, 17:18, 17:23,
            60:22                                                                            39:25, 41:21, 46:7
                                        46:22, 46:23             filed [7] - 7:3, 9:22,                                18:5, 18:8, 18:13,
           Exactly [1] - 39:6                                                              frustrated [1] - 35:14


23 of 29 sheets                                                     Page 4 to 4 of 10                                           05/21/2019 05:07:29 PM
    Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 32 of 68 PageID #: 3365

                                                                                                                                              5


           18:18, 18:24, 19:1,        34:21, 34:23, 35:10,       improper [5] - 20:11,          14:5, 36:2                 57:10, 58:2, 65:5,
           19:8, 19:11, 19:14,        35:20, 35:25, 36:13,         23:24, 33:15, 41:13,       Innogenetics [1] -           65:8, 66:7, 66:10,
           20:1, 20:5, 20:10,         36:15, 36:17, 37:11,         52:5                         16:7                       66:11, 66:25, 67:10,
           20:18, 21:15, 22:1,        37:15, 38:10, 39:6,        improperly [2] - 11:9,       instance [2] - 38:10,        67:25, 69:5, 72:7
           22:8, 22:12, 22:18,        39:9, 40:7, 41:7,            24:20                        40:10                    issued [2] - 67:13
           22:21, 22:25, 23:8,        42:4, 42:10, 42:16,        impurities [4] - 30:21,      instruction [1] - 15:8     issues [14] - 7:25,
           23:21, 24:21, 24:25,       43:2, 43:16, 44:2,           30:25, 31:6, 70:25         insufficient [2] -           16:24, 17:10, 44:16,
           25:6, 25:17, 26:7,         44:15, 44:20, 46:9,        IN [3] - 1:1, 1:2, 1:5         16:11, 33:20               45:3, 47:21, 55:7,
           26:18, 29:16, 31:19,       47:5, 47:9, 47:23,         in-house [4] - 65:12,        intend [2] - 29:3,           55:8, 55:24, 58:2,
           31:23, 32:3, 32:6,         49:9, 49:23, 49:24,          68:11, 68:15, 68:16          51:13                      59:2, 63:4, 63:23,
           32:20, 34:1, 34:15,        50:18, 51:20, 52:16,       inability [1] - 34:5         intending [1] - 43:8         69:10
           42:16, 43:2, 43:16,        53:7, 53:9, 53:11,         inadequate [7] -             intention [3] - 54:20,     items [1] - 48:6
           44:21, 44:25, 45:6,        54:19, 55:6, 55:11,          12:14, 13:20, 17:17,         55:2
           45:9, 45:15, 45:17,        55:14, 56:8, 56:15,          17:25, 18:11, 33:21,       interested [1] - 44:17                 J
           45:22, 46:1, 46:8,         57:8, 57:16, 57:23,          51:12                      interesting [1] - 52:23
           47:16, 47:20, 48:18,       57:25, 58:20, 59:6,        inadequately [2] -           INTERNATIONAL [1] -        James [1] - 6:6
           49:23, 50:2, 50:10,        59:13, 61:14, 61:16,         9:12, 10:2                   1:5                      JAMES [2] - 3:7, 4:3
           50:12, 50:21, 50:24,       62:19, 63:8, 64:18,        inappropriate [1] -          International [1] - 2:6    January [10] - 27:9,
           51:1, 51:6, 72:5,          65:7, 65:8, 65:25,           58:5                       interrelated [1] - 66:6      28:7, 29:10, 64:8,
           72:11                      66:4, 68:17, 69:23,        Inc [3] - 2:7, 2:12, 3:14                                 64:9, 71:10, 71:12,
                                                                                              interrogatories [3] -
          Harber [3] - 5:12,          70:3, 70:16, 71:19,        INC [1] - 1:6                                             71:13, 71:14, 71:16
                                                                                                17:5, 24:23, 26:11
           7:23, 47:2                 72:3, 72:5, 72:11,         include [4] - 11:15,                                    Jeff [1] - 6:17
                                                                                              interrogatory [7] -
          hard [4] - 23:11, 24:6,     72:14                        20:25, 31:3, 49:11                                    JEFFREY [1] - 3:21
                                                                                                19:1, 22:2, 25:8,
           26:18, 37:6               Honor 's [1] - 44:7         included [3] - 27:11,                                   JENKINS [1] - 3:3
                                                                                                27:17, 55:20, 55:22,
          HARDIN [1] - 2:18          HONORABLE [1] -               27:17, 28:12                 55:23                    Jenkins [1] - 6:5
          Hardin [1] - 5:20           1:16                       including [1] - 38:21        inundated [1] - 21:20      Jeremy [1] - 6:11
          hardly [1] - 23:25         hope [1] - 41:1             incorrect [1] - 35:20                                   JEREMY [1] - 3:16
                                                                                              invalid [2] - 12:17,
          head [1] - 18:14           house [4] - 65:12,          increased [1] - 61:16          20:25                    Jim [1] - 5:24
          heading [1] - 51:2          68:11, 68:15, 68:16        incredibly [2] - 24:3,       invalidate [1] - 36:11     job [2] - 28:21
          hear [8] - 20:7, 27:1,     hypothetical [6] -            71:25                                                 JOHN [1] - 1:20
                                                                                              invalidates [1] - 41:10
           31:14, 33:14, 34:20,       13:1, 36:15, 41:8,                                                                 joined [4] - 6:6, 67:10,
                                                                 indicate [1] - 61:17         invalidating [3] - 36:5,
           51:18, 63:1, 64:23         44:7, 44:20, 52:3                                                                    67:18, 67:21
                                                                 indicated [1] - 47:3           36:9, 47:13
          heard [3] - 13:2, 20:8,    hypothetically [1] -                                                                joining [1] - 5:11
                                                                 indicative [1] - 53:20       invalidity [12] - 13:2,
           67:17                      36:2                                                                               Judge [13] - 25:18,
                                                                 indicia [1] - 43:6             13:6, 13:8, 19:2,
          hearing [4] - 24:16,       hypotheticals [1] -                                                                   38:4, 38:9, 43:24,
                                                                 individuals [4] - 8:15,        19:4, 19:18, 22:4,
           50:18, 52:20, 72:16        37:3                                                                                 45:13, 45:14, 46:3,
                                                                   9:21, 14:14, 54:5            28:19, 36:21, 37:24,
          held [1] - 57:4                                        inequitable [19] - 8:8,        42:2                       46:4, 49:6, 49:13,
          hello [1] - 5:24                        I                8:12, 8:18, 8:24,          investigate [1] - 59:9       53:23, 55:23, 66:16
          help [3] - 44:23, 62:21,                                 10:10, 11:19, 12:1,        investment [1] - 63:16     judge [4] - 21:24,
           69:3                      identical [1] - 52:17                                                                 23:17, 37:14, 40:23
                                                                   15:2, 15:5, 15:15,         involved [6] - 30:20,
          helpful [1] - 48:21        identification [2] -                                                                judgment [2] - 13:17,
                                                                   18:23, 19:13, 19:15,         65:13, 70:13, 70:17,
          high [1] - 31:5              35:5, 70:5                                                                          36:17
                                                                   20:25, 21:4, 23:12,          70:23, 71:7
          higher [2] - 60:11,        identified [9] - 13:10,                                                             July [1] - 55:21
                                                                   31:24, 34:24, 67:17        involves [1] - 62:8
           62:21                       37:23, 38:21, 65:11,                                                              jury [2] - 15:8, 40:1
                                                                 inform [1] - 57:12           Ir [1] - 32:16
          highly [1] - 56:17           66:25, 68:2, 68:4,
                                                                 information [9] -            irrelevant [1] - 26:24     justify [1] - 48:25
          hold [9] - 17:14, 23:1,      68:7, 68:25
                                                                   28:21, 32:7, 56:2,         issue [59] - 8:8, 15:21,
           37:18, 38:12, 42:17,      identify [5] - 10:12,
                                       35:3, 35:8, 65:17,
                                                                   56:23, 57:20, 58:9,          16:5, 16:8, 17:2,                   K
           42:18, 54:8                                             63:25, 67:24                 28:1, 28:5, 33:7,
          Honor [103] - 5:9,           67:23                                                                             Kabi [1] - 2:21
                                                                 infringement [2] -             34:2, 34:12, 34:16,
           5:16, 5:24, 6:4, 6:11,    ignore [1] - 17:9                                                                   Katzenstein [1] - 6:5
                                                                   45:7, 48:3                   34:23, 34:24, 37:12,
           7:22, 8:1, 8:11, 9:13,    Illinois [2] - 2:19, 3:21                                                           KATZENSTEIN [1] -
                                                                 infusion [1] - 30:10           37:13, 37:20, 39:10,
           12:10, 13:23, 15:22,      illustrates [2] - 44:2,                                                              3:3
                                                                 ingredient [2] - 31:4,         39:19, 40:5, 40:6,
           16:14, 18:14, 18:18,        44:7                                                                              KELLER [1] - 1:19
                                                                   31:8                         40:8, 41:9, 41:21,
           20:19, 20:21, 21:15,      imagine [3] - 24:6,                                                                 Kevin [2] - 5:19, 34:21
                                                                 inherited [1] - 19:6           42:10, 42:11, 42:25,
           22:1, 23:21, 24:12,         40:5, 61:22                                                                       KEVIN [1] - 2:18
                                                                 inheriting [1] - 49:7          43:4, 44:7, 44:9,
           24:15, 26:7, 26:18,       immediately [2] -                                                                   kind [2] - 8:5, 50:15
                                                                 initial [3] - 19:3, 26:11,     44:24, 48:21, 49:22,
           27:3, 27:5, 27:7,           56:12, 57:17                                                                      knowing [1] - 26:1
                                                                   49:16                        49:24, 49:25, 50:12,
           27:20, 32:3, 32:10,       implication [2] - 9:24,                                                             knowingly [1] - 15:11
                                                                 inject [1] - 10:4              50:13, 53:5, 54:15,
           32:24, 33:12, 33:13,        26:8                                                                              knowledge [1] - 67:16
                                                                 injectable [1] - 40:12         55:6, 55:9, 55:14,
           33:14, 34:1, 34:15,       importantly [1] - 57:2
                                                                 injected [3] - 8:14,           55:17, 55:19, 56:14,     known [1] - 9:23


05/21/2019 05:07:29 PM                                              Page 5 to 5 of 10                                                         24 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 33 of 68 PageID #: 3366

                                                                                                                                                  6


           knows [1] - 32:5            licensing [3] - 57:8,      lyophilized   [1]   - 55:10    35:13, 49:4, 62:16         19:1, 19:8, 19:11,
           Krill [8] - 23:12, 29:18,     57:10, 57:11                                           mind [1] - 49:24            19:14, 20:1, 20:5,
            30:2, 30:4, 30:18,         limine [8] - 11:3, 12:7,              M                  minimal [1] - 64:12         20:10, 20:18, 21:15,
            31:19, 34:6, 67:19           12:22, 13:14, 33:20,                                   minute [1] - 25:10          22:1, 22:8, 22:12,
           KSR [1] - 53:11               41:12, 51:22, 51:24      MAHAFFY [14] - 2:4,           misleading [1] - 15:12      22:18, 22:21, 22:25,
                                       limit [1] - 52:21           59:13, 60:3, 60:13,          misreading [1] - 43:11      23:8, 23:21, 24:21,
                       L               limitation [14] - 36:12,    60:17, 60:22, 60:25,         misspoke [1] - 30:3         24:25, 25:6, 25:17,
                                         36:23, 38:1, 38:2,        61:3, 61:7, 61:14,           misunderstanding [1]        26:7, 26:18, 27:3,
           laid [1] - 8:4                40:21, 40:22, 41:10,      61:22, 62:2, 62:25,           - 37:20                    28:8, 29:11, 29:13,
           LANE [1] - 3:6                41:19, 44:14, 48:8,       64:9                         MITTENDORF [1] - 3:6        29:16, 29:17, 30:2,
           language [3] - 41:15,         53:1, 53:20              Mahaffy [2] - 5:12,           molecule [3] - 41:3,        30:16, 31:19, 31:23,
             48:9, 48:16               limitations [6] - 13:22,    59:13                         41:4, 41:6                 32:3, 32:6, 32:20,
           last [7] - 22:22, 25:10,      37:24, 38:4, 38:23,      mail [1] - 70:6               month [1] - 59:3            34:1, 34:15, 34:21,
             34:2, 34:16, 43:3,          40:10, 53:4              main [3] - 59:15,             months [2] - 19:9,          35:10, 35:20, 37:2,
             50:18, 65:5               Limited [1] - 3:9           63:21, 69:9                   55:16                      37:5, 37:11, 37:15,
           late [8] - 18:16, 18:19,    limited [6] - 28:5,        maintain [1] - 14:8           motion [26] - 7:14,         37:19, 37:22, 38:14,
             21:5, 24:14, 27:13,         38:21, 43:5, 43:21,      March [4] - 34:17,             7:15, 11:2, 11:6,          38:17, 38:25, 39:3,
             49:7, 57:2, 72:1            47:2, 49:14               52:17, 52:20, 67:13           11:8, 12:5, 12:22,         39:6, 39:9, 39:14,
           latest [2] - 20:15,         LIMITED [1] - 1:9          Mark [1] - 6:7                 13:14, 13:17, 14:9,        39:23, 40:2, 40:6,
             67:13                     limits [2] - 17:21,        MARX [1] - 3:6                 21:2, 28:2, 33:7,          41:1, 41:7, 41:18,
           LATHAM [1] - 2:9              66:11                    material [3] - 60:4,           33:13, 33:20, 34:25,       41:24, 42:7, 42:9,
           Latham [3] - 5:11,          list [3] - 43:14, 49:3,     60:5, 60:6                    35:22, 41:11, 41:12,       42:12, 42:16, 43:2,
             5:13, 66:1                  69:14                    materials [1] - 55:10          41:13, 51:22, 68:25,       43:16, 44:1, 44:5,
           law [12] - 24:5, 24:13,     listed [2] - 50:7, 51:14   matter [4] - 12:13,            71:17, 71:23               44:19, 44:21, 44:25,
             32:22, 32:25, 33:1,       litigant [1] - 21:18        13:5, 24:17, 59:21           motions [8] - 7:3, 7:4,     45:6, 45:9, 45:15,
             33:9, 36:7, 36:8,                                    McCanty [6] - 31:9,                                       45:17, 45:22, 46:1,
                                       litigated [1] - 54:2                                      10:5, 12:6, 13:21,
             38:7, 39:17, 44:12,                                   65:11, 68:18, 69:15,                                     46:8, 46:9, 46:12,
                                       litigating [2] - 10:24,                                   21:21, 51:24, 51:25
             57:25                                                 70:15, 71:5                                              46:16, 47:9, 47:16,
                                         16:18                                                  motivate [1] - 41:15
           LAW [1] - 4:2                                          McKenzie [1] - 30:17                                      47:17, 47:20, 48:14,
                                       litigation [9] - 16:2,                                   motivated [1] - 39:2
           lawyer [6] - 27:9,                                     mean [30] - 8:14, 9:10,                                   48:18, 49:9, 49:23,
                                         17:22, 18:10, 62:6,                                    motiv ation [5] - 36:11,
             30:17, 30:18, 44:18,                                  10:18, 12:1, 13:13,                                      50:2, 50:10, 50:12,
                                         62:7, 62:8, 62:9,                                       40:15, 40:16, 48:8,
             68:15, 68:16                                          13:16, 13:19, 16:6,                                      50:21, 50:24, 51:1,
                                         63:19, 64:2                                             53:2
           lawyers [1] - 62:15                                     20:18, 20:22, 20:23,                                     51:6, 51:20, 52:9,
                                       lives [1] - 14:17                                        motivations [1] - 55:3
           lay [1] - 53:4                                          22:2, 22:6, 23:1,                                        52:15, 54:10, 54:19,
                                       LLC [2] - 2:21, 4:2                                      move [22] - 8:1, 8:10,
                                                                   23:4, 23:23, 25:12,                                      55:2, 55:6, 55:14,
           leads [1] - 67:9            LLP [8] - 1:19, 2:2,                                      9:1, 9:2, 9:7, 9:8,
                                                                   25:19, 26:24, 32:6,                                      57:3, 57:7, 58:16,
           learn [2] - 60:19,            2:9, 2:14, 2:18, 3:3,                                   9:11, 9:15, 9:23,
                                                                   33:18, 34:4, 39:22,                                      58:19, 59:6, 59:13,
             71:18                       3:6, 3:11                                               9:25, 10:2, 10:22,
                                                                   43:12, 44:21, 48:10,                                     60:3, 60:13, 60:17,
           least [1] - 62:14           local [1] - 66:15                                         12:12, 13:7, 15:21,
                                                                   54:11, 60:14, 61:14,                                     60:22, 60:25, 61:3,
           leave [1] - 43:3            locate [1] - 69:21                                        32:19, 32:20, 33:5,
                                                                   61:23                                                    61:7, 61:14, 61:22,
           left [4] - 35:2, 56:3,      LOESER [1] - 3:11                                         36:21, 47:18, 49:21,
                                                                  meant [1] - 37:14                                         62:2, 62:25, 63:7,
             56:7, 56:11               log [10] - 58:4, 58:10,                                   57:2
                                                                                                                            63:13, 64:4, 64:7,
           length [2] - 58:1,            65:17, 66:5, 67:7,       meat [1] - 36:16              moved [4] - 21:6,
                                                                                                                            64:9, 64:10, 64:18,
             58:11                       68:3, 68:7, 68:20,       mechanism [1] -                23:11, 32:17, 41:20
                                                                                                                            64:22, 65:2, 65:4,
           LENNON [2] - 4:3,             69:12                     53:23                        moves [1] - 33:1
                                                                                                                            65:7, 65:23, 65:25,
             5:24                      logged [1] - 70:10         media [1] - 57:14             moving [1] - 12:18
                                                                                                                            66:19, 67:3, 67:6,
           Lennon [2] - 5:23,          logs [4] - 65:9, 65:10,    meet [6] - 13:13, 38:2,       MR [204] - 5:9, 5:16,
                                                                                                                            67:9, 67:12, 68:4,
             5:25                        65:20, 69:22              55:18, 57:17, 57:19,          5:18, 5:22, 5:24,
                                                                                                                            68:12, 68:17, 68:21,
           lest [1] - 21:2             look [5] - 13:16, 18:19,    58:23                         6:10, 6:14, 6:17,
                                                                                                                            68:24, 69:23, 70:3,
           letter [13] - 7:18, 8:2,      43:13, 53:15, 62:16      meeting [1] - 53:3             6:21, 7:22, 8:7, 8:11,
                                                                                                                            70:12, 70:21, 71:10,
             8:5, 16:7, 17:17,         looked [1] - 35:7          meetings [1] - 30:5            8:20, 8:23, 9:2, 9:6,
                                                                                                                            71:12, 71:14, 71:16,
             24:5, 37:12, 38:21,       looking [4] - 23:15,       meets [2] - 36:22,             9:13, 9:18, 10:14,
                                                                                                                            71:19, 72:3, 72:5,
             42:15, 48:9, 54:17,         38:15, 47:10, 68:21       40:20                         10:20, 11:1, 11:5,
                                                                                                                            72:11, 72:14
             54:24, 70:8               looks [2] - 62:13,         mention [1] - 29:14            11:14, 11:18, 11:23,
                                                                                                                           MS [1] - 6:4
           letters [1] - 54:21           62:15                    merely [1] - 59:20             12:4, 12:9, 12:19,
                                                                                                                           mutually [1] - 48:1
           level [1] - 38:1            loop [1] - 8:5             messy [1] - 62:17              12:25, 13:4, 13:23,
                                                                                                                           Mylan [3] - 4:8, 5:25,
           levels [1] - 31:5           lose [1] - 9:15            met [1] - 57:24                14:3, 14:25, 15:24,
                                                                                                                            6:1
           LIABILITY [1] - 1:9         loss [1] - 23:20           MICHELLE [1] - 2:10            16:3, 16:5, 16:13,
           Liability [1] - 3:9         low [3] - 30:25, 31:5,     Michelle [1] - 5:13            16:24, 17:2, 17:18,
           license [4] - 58:13,                                   middle [1] - 18:10             17:23, 18:5, 18:8,                      N
                                         70:25
             63:17, 63:21, 63:22       lying [2] - 15:11, 51:9    might [4] - 29:24,             18:13, 18:18, 18:24,
                                                                                                                           name   [2]   - 68:5, 68:6


25 of 29 sheets                                                      Page 6 to 6 of 10                                                  05/21/2019 05:07:29 PM
    Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 34 of 68 PageID #: 3367

                                                                                                                                         7


          named [1] - 14:14           63:23, 70:6, 72:5        operates [1] - 66:17      particular [2] - 13:12,    pertinent [1] - 14:22
          names [3] - 8:15,          notice [10] - 11:23,      operating [1] - 66:22      69:13                     PHARMA [1] - 1:9
           29:14, 29:15               11:25, 14:19, 17:12,     operative [1] - 20:13     particularity [2] -        Pharma [1] - 3:9
          narrow [2] - 48:1, 48:5     24:10, 27:24, 27:25,     opinion [3] - 12:20,       23:10, 32:21              PHARMACEUTICAL
          narrowing [7] - 34:18,      29:5, 29:6, 29:7          12:21, 60:9              particularized [2] -        S [2] - 1:4, 1:6
           35:6, 35:24, 47:23,       November [4] - 55:17,     opinions [2] - 28:4,       33:4, 33:16               Pharmaceuticals [3] -
           50:15, 50:19               55:18, 55:19, 55:21       47:17                    particularly [1] - 28:2     2:6, 2:12, 4:8
          necessarily [1] - 24:10    nowhere [1] - 8:16        opportunity [2] -         parties [12] - 17:4,       philosophical [1] -
          necessary [1] - 21:11      number [1] - 42:14         22:22, 54:24              19:17, 27:19, 31:21,       48:23
          need [7] - 21:12, 42:3,                              opposed [1] - 11:2         45:3, 47:24, 55:18,       picked [1] - 66:22
           48:18, 58:4, 65:17,                 O               order [47] - 7:5, 7:12,    57:18, 57:24, 58:1,       pigeonhole [1] - 53:16
           70:24, 71:18                                         7:15, 7:17, 7:25, 8:1,    62:7, 66:15               place [4] - 7:8, 11:8,
          needed [1] - 25:23         o'clock [1] - 1:14         8:4, 8:6, 11:3, 21:13,   party [19] - 9:24, 10:1,    27:9, 34:18
          needs [1] - 32:10          object [1] - 41:5          21:17, 22:23, 25:15,      10:4, 13:13, 15:9,        placed [1] - 13:22
          negotiating [1] - 58:2     objections [2] - 13:17,    25:18, 26:4, 29:14,       15:10, 17:8, 17:12,       Plaintiff [2] - 2:6, 2:21
          negotiation [1] - 57:22     66:14                     37:1, 37:2, 37:4,         20:22, 21:1, 21:4,        plaintiff [3] - 35:14,
          negotiations [1] -         obligation [1] - 57:13     38:16, 38:18, 38:20,      21:8, 26:10, 26:16,        41:16, 72:5
           59:17                     obvious [2] - 29:24,       39:8, 39:24, 42:6,        32:25, 33:2, 33:10,       plaintiff 's [2] - 43:5,
          Nelson [2] - 5:19,          46:25                     42:20, 42:23, 42:25,      69:1, 69:18                72:10
           34:21                     obviously [4] - 29:5,      45:1, 46:2, 47:23,       passed [1] - 71:23         plaintiffs [16] - 7:20,
          NELSON [53] - 2:18,         32:3, 32:5, 42:20         48:7, 49:13, 49:18,      Patent [10] - 14:21,        7:24, 9:7, 33:19,
           34:21, 35:10, 35:20,      obviousness [4] -          49:22, 50:8, 51:7,        15:12, 28:14, 28:17,       33:23, 45:6, 47:25,
           37:2, 37:5, 37:15,         43:6, 43:19, 46:21,       51:15, 52:12, 52:16,      28:20, 29:21, 30:7,        49:2, 54:13, 54:17,
           37:19, 37:22, 38:14,       53:12                     57:4, 57:5, 66:16,        30:13, 31:12, 32:7         55:16, 55:19, 57:5,
           38:17, 38:25, 39:3,       occurred [4] - 64:15,      71:5, 72:8               patent [20] - 7:5, 7:12,    57:12, 57:16, 59:18
           39:6, 39:9, 39:14,         67:18, 67:21, 69:2       ordered [1] - 34:17        12:17, 15:13, 27:8,       Plaintiffs [1] - 1:7
           39:23, 40:2, 40:6,        OF [1] - 1:2              ordering [1] - 50:19       30:17, 30:18, 30:23,      play [1] - 49:16
           41:1, 41:7, 41:18,        office [1] - 31:10        orderly [1] - 17:7         31:3, 31:7, 46:25,        plead [2] - 11:17, 27:6
           41:24, 42:7, 42:9,        Office [9] - 14:21,       orders [1] - 6:25          63:18, 63:23, 63:24,      pleaded [6] - 11:9,
           42:12, 44:1, 44:5,         28:14, 28:17, 28:20,     ordinary [2] - 39:1,       67:15, 69:16, 70:22,       11:16, 20:12, 22:15,
           44:19, 47:9, 47:17,        29:22, 30:7, 30:14,       66:13                     71:1, 71:4, 71:5           23:3, 23:10
           51:20, 52:9, 52:15,        31:12, 32:8              original [4] - 33:21,     patents [16] - 20:25,      pleading [25] - 10:19,
           54:10, 54:19, 55:2,       officer [1] - 29:19        59:23, 59:24, 60:15       29:21, 29:22, 29:25,       10:21, 10:22, 11:21,
           55:6, 55:14, 57:3,        Official [1] - 1:25       ORMEROD [2] - 3:3,         30:20, 30:23, 31:11,       12:2, 13:5, 13:12,
           57:7, 58:16, 58:19,       once [1] - 65:10           6:4                       38:3, 59:20, 61:18,        13:20, 14:4, 14:7,
           59:6, 63:7, 63:13,        one [53] - 6:10, 7:4,     Ormerod [2] - 6:3, 6:5     65:14, 66:23, 67:12,       15:9, 15:15, 18:1,
           64:4, 64:7, 64:10,         7:13, 9:9, 9:11, 10:5,   otherwise [2] - 8:25,      69:14, 70:14, 71:8         18:12, 23:18, 24:3,
           64:18, 65:2, 65:4,         10:12, 13:9, 14:16,       15:12                    patents -in-suit [1] -      24:9, 27:22, 27:23,
           72:14                      16:4, 16:25, 20:15,      ought [1] - 15:19          67:12                      32:21, 33:4, 33:9,
          never [3] - 13:2, 14:13,    22:4, 26:13, 28:15,      outside [2] - 54:3,       paying [2] - 47:11,         33:16, 33:20, 33:22
           36:12                      29:9, 29:10, 29:11,       54:21                     63:19                     pleadings [1] - 13:18
          new [6] - 7:4, 41:21,       29:18, 29:22, 30:22,     outstanding [1] -         Pearl [5] - 65:8, 65:9,    pled [7] - 9:12, 10:3,
           46:24, 47:17, 48:25,       33:25, 34:13, 38:12,      41:25                     68:18, 69:2, 70:9          10:17, 11:7, 11:18,
           50:23                      38:22, 38:23, 39:10,                               pending [1] - 71:1          15:17, 24:19
          New [2] - 2:10              40:10, 42:2, 42:17,                                people [5] - 14:15,
                                                                          P                                         plowing [1] - 69:12
          news [1] - 57:13            43:3, 43:10, 43:17,                                 19:24, 21:22, 45:12,      point [29] - 9:10, 13:3,
          newspaper [1] - 60:19       44:3, 44:4, 45:16,       P.C [2] - 3:16, 3:19       66:22                      13:15, 13:24, 13:25,
          next [7] - 15:21, 33:25,    46:5, 46:19, 46:22,      p.m [3] - 1:14, 5:4,      perfectly [2] - 27:8,       14:1, 14:2, 14:3,
           34:14, 55:5, 57:6,         47:20, 48:11, 50:15,      72:16                     27:21                      14:22, 16:14, 19:19,
           57:7, 64:17                52:16, 55:11, 57:7,      page [1] - 62:12          perhaps [1] - 32:24         24:7, 24:13, 24:14,
          NO [1] - 1:10               58:15, 59:15, 63:7,      pages [4] - 12:17,        period [1] - 66:23          26:25, 28:18, 32:9,
          nobody [1] - 40:18          66:3, 67:13, 69:7,        35:12, 35:15, 35:22      permissible [1] - 38:8      33:5, 35:5, 43:3,
          none [1] - 30:13            70:9, 72:9               paragraph [7] - 42:19,    permitted [2] - 22:24,      44:2, 44:7, 51:1,
          nonobviousness [4] -       One [1] - 17:2             42:22, 49:20, 49:21,      39:15                      51:3, 56:4, 57:23,
           43:23, 59:19, 59:23,      ones [3] - 37:22,          54:7, 54:25              permutation [1] - 10:3      59:15, 63:7, 66:6
           61:18                      55:20, 69:13             paragraphs [1] - 50:7     person [3] - 39:1,         pointed [2] - 27:5,
          Noreika [1] - 45:13        ongoing [2] - 25:9,       PARKS [1] - 3:11           71:4, 71:18                61:16
          normally [2] - 16:22,       62:8                     part [6] - 7:4, 18:17,    personal [1] - 71:24       points [2] - 43:16,
           62:13                     open [5] - 20:22, 43:8,    21:16, 32:16, 46:1,      perspective [2] -           50:3
          nothing [4] - 63:17,        56:3, 56:7, 56:12         54:14                     72:10, 72:13              police [1] - 52:24


05/21/2019 05:07:29 PM                                            Page 7 to 7 of 10                                                       26 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 35 of 68 PageID #: 3368

                                                                                                                                            8


           portion [2] - 15:16,        procedural [2] -          pull [2] - 41:5, 41:9       66:5                       relieve [1] - 25:25
            28:13                       41:13, 50:3              purpose [9] - 16:20,       rebuild [1] - 46:23         rely [8] - 30:10, 38:20,
           portions [6] - 16:2,        procedurally [1] - 12:7    38:22, 39:16, 39:17,      rebuts [1] - 43:14           46:21, 46:24, 50:16,
            16:10, 18:11, 28:2,        procedure [5] - 7:11,      43:22, 48:23, 61:19,      rebuttal [2] - 46:14,        51:13, 59:11, 61:19
            28:12, 70:19                10:8, 11:13, 13:7,        62:22, 69:14               46:16                      relying [2] - 59:18,
           POSA [1] - 39:4              17:13                    purposes [1] - 36:5        rebutting [1] - 32:9         62:22
           position [4] - 30:6,        Procedure [1] - 11:22     pursuant [1] - 13:22       receive [1] - 21:19         remain [1] - 15:14
            56:1, 56:5, 56:6           procedures [1] - 7:8      put [20] - 12:14, 13:1,    recipient [1] - 68:5        remainder [2] - 42:24,
           positions [3] - 48:3,       proceed [5] - 14:10,       17:4, 17:10, 23:1,        recollection [1] -           49:21
            51:23, 51:24                17:2, 26:14, 26:15,       26:9, 26:10, 27:22,        60:10                      remember [1] - 19:15
           possible [2] - 62:20,        33:16                     29:2, 37:9, 39:25,        record [3] - 7:10, 29:2,    reopen [1] - 48:19
            64:18                      proceeded [1] - 66:14      45:3, 45:6, 45:9,          34:3                       repeatedly [2] - 29:21,
           possibly [2] - 26:23,       proceedings [1] - 5:3      45:19, 46:20, 47:1,       records [1] - 42:2           54:21
            40:9                       proceeds [1] - 54:3        51:7, 51:12, 58:6         redact [1] - 70:19          reply [20] - 31:15,
           practice [2] - 16:15,       process [3] - 66:12,      puts [1] - 10:1            refer [2] - 27:18, 38:6      39:11, 41:25, 43:4,
            24:17                       66:13, 66:14             putting [2] - 22:14,       reference [6] - 19:24,       43:17, 43:18, 43:21,
           precedent [1] - 53:18       produce [5] - 27:13,       53:18                      36:22, 38:20, 41:3,         43:25, 44:1, 44:5,
           predicate [2] - 28:5,        60:15, 60:23, 64:14,                                 41:10, 47:13                44:6, 44:23, 45:14,
            28:10                       72:1                                Q               references [40] - 30:9,      45:17, 45:18, 45:24,
           prefer [1] - 33:15          produced [6] - 60:6,                                  35:3, 35:8, 35:13,          46:5, 48:21, 48:22,
           preference [1] - 8:2         60:14, 60:16, 60:25,     questioning [1] -           35:16, 35:23, 36:1,         49:1
           prejudice [8] - 25:25,       67:4, 67:6                59:16                      36:4, 36:7, 36:9,          replying [2] - 43:18,
            33:18, 34:4, 34:5,         product [5] - 30:12,      quickly [1] - 61:7          36:10, 36:13, 36:21,        43:22
            34:9, 54:7, 56:15,          40:15, 58:2, 63:14,      quite [3] - 58:21,          37:16, 37:22, 38:2,        report [50] - 9:19,
            56:22                       69:9                      62:10, 64:10               38:6, 38:8, 38:9,           10:24, 11:24, 14:6,
           prejudiced [5] - 26:3,      proof [1] - 45:4                                      39:7, 39:16, 40:11,         15:2, 15:16, 15:20,
            26:4, 31:17, 34:4,         proper [14] - 10:8,                  R                40:14, 44:11, 44:12,        16:1, 16:2, 16:10,
            51:10                       11:6, 11:8, 13:7,                                    44:13, 46:24, 47:1,         16:16, 16:21, 16:23,
           prejudices [1] - 14:21       14:9, 15:15, 20:14,      raise [7] - 11:21,          47:10, 48:1, 50:17,         17:10, 18:11, 19:25,
           premise [1] - 28:20          22:14, 26:10, 32:24,      24:10, 49:3, 53:7,         51:14, 52:11, 52:18,        20:4, 20:8, 20:13,
           present [3] - 9:16,          52:1, 53:25, 54:1,        55:16, 71:20               52:19, 53:2, 53:19,         22:10, 22:14, 24:24,
            31:22, 34:7                 58:10                    raised [9] - 9:19, 46:5,    62:24                       27:25, 28:3, 28:12,
           presented [2] - 13:17,      properly [9] - 8:13,       48:25, 50:3, 55:14,       refused [2] - 57:21,         28:13, 29:4, 32:13,
                                        13:10, 15:17, 15:18,      56:14, 57:15, 57:17,       58:7                        35:12, 37:9, 37:23,
            30:5
                                        16:17, 24:18, 24:19,      63:14                     regarding [4] - 27:7,        39:11, 43:18, 46:12,
           press [1] - 64:4
                                        28:21, 57:24             raises [1] - 63:4           58:2, 58:13, 69:16          47:3, 47:4, 52:4,
           presumption [4] -
                                       properties [4] - 40:19,   raising [3] - 51:1,        regardless [2] - 23:23,      52:19, 53:24, 54:3,
            15:8, 28:18, 28:19,
                                        40:20, 40:21, 40:24       51:11, 63:16               32:25                       54:9, 58:18, 60:2,
            28:24
           pretrial [2] - 11:3, 51:7   proportionality [2] -     rate [8] - 59:4, 59:10,    regular [1] - 69:11          61:1, 61:4, 61:9,
                                        66:10, 69:5               59:24, 60:11, 62:21,      regularly [1] - 7:2          61:10, 62:24, 64:19
           pretty [2] - 35:2, 68:1
                                       proposed [11] - 6:24,      63:9, 63:15, 63:16        regulatory [1] - 63:23      Reporter [1] - 1:25
           previous [1] - 52:16
                                        38:15, 38:16, 38:18,     rates [3] - 59:7, 61:16,   reincorporate [1] -         reports [34] - 11:6,
           previously [1] - 52:4
                                        38:19, 42:23, 45:1,       64:1                       55:24                       28:23, 35:21, 35:24,
           prices [1] - 63:18
                                        48:7, 50:8, 51:15,       re [1] - 56:14             relate [3] - 53:2,           36:3, 41:25, 43:4,
           prima [5] - 43:6,
                                        52:16                    re-raised [1] - 56:14       53:19, 69:13                43:17, 43:21, 43:25,
            46:21, 46:22, 46:23
                                       propound [1] - 21:8       read [4] - 35:15,          related [2] - 12:3, 62:6     44:1, 44:5, 44:6,
           primarily [1] - 41:25
                                       prosecuted [1] - 70:14     60:19, 65:15, 70:15       relates [1] - 34:2           44:24, 45:2, 45:3,
           privilege [11] - 62:17,
                                       prosecuting [1] - 31:9    reading [1] - 38:11        relating [1] - 34:16         45:7, 45:10, 45:14,
            65:9, 65:10, 65:16,
                                       prosecution [6] -         real [2] - 28:17, 45:24    release [1] - 64:5           45:17, 45:19, 46:19,
            65:17, 65:20, 67:7,
                                        65:14, 67:15, 69:3,      reality [1] - 29:6                                      47:2, 49:11, 51:13,
            68:3, 68:19, 68:20,                                                             relevance [7] - 15:17,
                                        69:13, 69:16, 71:7       realize [1] - 24:14                                     53:8, 55:25, 56:5,
            69:22                                                                            59:17, 62:20, 66:9,
                                       protective [1] - 29:14    really [6] - 7:1, 54:12,                                56:9, 56:13, 56:16,
           privileged [3] - 67:1,                                                            67:9, 69:1
                                       provide [4] - 56:16,       65:18, 66:2, 66:4,                                     59:2, 67:16
            67:25, 69:16                                                                    relevant [10] - 15:3,
                                        56:22, 58:8, 65:20        70:4                                                  representing [2] -
           probative [4] - 57:1,                                                             56:17, 56:19, 56:20,
                                       provided [2] - 27:24,     reason [4] - 32:16,                                     5:10, 66:1
            63:5, 64:2, 64:12                                                                58:20, 59:1, 61:12,
                                        47:11                     47:22, 54:12, 58:21        61:15, 61:20, 66:23        reputable [1] - 37:8
           problem [11] - 14:21,
                                       provides [1] - 12:6       reasonable [3] - 39:5,     reliance [1] - 49:12        request [4] - 21:19,
            18:17, 36:16, 36:18,
                                       providing [1] - 58:9       53:3, 54:17                                            22:13, 37:16, 55:9
            36:19, 36:25, 38:17,                                                            relief [5] - 7:16, 21:19,
                                       provisions [3] - 61:24,   reasons [5] - 9:6,          22:14, 37:16, 72:9         requested [5] - 7:16,
            39:21, 49:7, 52:2,
                                        62:4, 62:6                59:8, 59:10, 66:2,                                     60:4, 60:5, 61:5,
            52:13                                                                           relies [1] - 59:22


27 of 29 sheets                                                     Page 8 to 8 of 10                                             05/21/2019 05:07:29 PM
    Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 36 of 68 PageID #: 3369

                                                                                                                                           9


            61:9                     Rule [7] - 11:12, 12:3,    served [7] - 11:24,        sometime [1] - 64:10        33:7, 33:14, 41:11,
          requests [1] - 66:13        13:16, 13:21, 13:22,       19:1, 19:17, 24:24,       somewhat [1] - 35:14        47:18, 51:22, 51:25,
          require [7] - 23:11,        16:11, 33:2                25:4, 25:7, 25:8          somewhere [1] -             62:23, 64:19, 64:22
            35:5, 35:6, 64:15,       rule [7] - 11:15, 12:2,    serving [1] - 25:3          60:19                     strikes [1] - 41:15
            66:21, 67:22, 71:25       12:5, 12:11, 13:16,       set [3] - 20:15, 30:22,    SONSINI [1] - 4:6          striking [2] - 16:9,
          required [4] - 18:23,       25:3, 49:16                55:21                     soon [3] - 9:19, 20:10,     42:22
            25:19, 64:14, 66:5       ruled [1] - 7:7            several [4] - 25:21,        58:24                     stringent [1] - 24:3
          requirement [2] -          rules [6] - 22:20,          25:22, 46:9, 62:15        sorry [8] - 6:13, 23:21,   struck [3] - 16:1,
            19:3, 53:12               23:22, 49:7, 66:16,       Shaun [2] - 5:12,           30:2, 37:14, 37:19,        16:12, 18:10
          requirements [8] -          66:20, 67:22               59:13                      38:10, 58:14, 58:16       stuff [5] - 31:6, 58:22,
            7:10, 7:11, 13:12,       Rules [3] - 11:22,         SHAUN [1] - 2:4            sort [4] - 46:23, 52:1,     63:11, 67:19, 67:20
            17:3, 17:9, 24:3,         23:10, 65:15              Shaw [1] - 5:8              53:4, 61:17               submitted [8] - 27:25,
            24:9, 33:9               ruling [1] - 44:8          SHAW [3] - 1:19, 1:20,     sorts [2] - 63:4, 69:10     29:11, 29:19, 30:18,
          reservation [4] -          run [4] - 15:4, 24:9,       5:9                       sought [1] - 22:4           55:19, 56:1, 61:8,
            41:14, 41:19, 41:24,      42:3, 51:8                Sherry [1] - 6:18          sounds [2] - 10:11,         65:9
            48:16                                               SHERRY [2] - 3:12,          26:4                      substance [1] - 52:7
          reservations [1] -                    S                3:20                      specific [19] - 7:15,      substantive [1] -
            48:10                                               short [1] - 30:10           8:14, 8:15, 9:20,          70:13
          reserve [1] - 41:20        sandbagged [1] -           shot [1] - 18:17            9:22, 10:9, 10:15,        success [2] - 39:5,
          resolved [2] - 44:25,       41:17                     show [13] - 18:3, 18:9,     10:16, 11:19, 13:12,       53:3
            49:20                    sandbagging [1] -           32:22, 36:11, 37:24,       21:3, 24:12, 25:11,       sudden [2] - 52:17,
          resonates [1] - 17:20       27:14                      40:16, 40:19, 42:2,        33:8, 36:12, 37:24,        52:20
          respect [2] - 66:11,       sat [1] - 47:6              53:8, 63:19, 63:20,        43:21, 53:17              Sue [7] - 65:8, 65:9,
            67:25                    save [1] - 50:20            64:2, 69:14               specifically [3] - 12:6,    68:18, 69:2, 69:15,
          respond [3] - 19:20,       schedule [2] - 25:19,      showed [3] - 38:2,          32:9, 54:24                71:2, 71:6
            21:12, 33:5               27:19                      53:1, 53:19               specificity [1] - 10:13    sue [1] - 69:6
          responding [1] - 43:5      scheduling [8] -           showing [4] - 52:1,        spelled [1] - 54:24        Sue's [1] - 66:5
          response [5] - 18:23,       21:13, 21:17, 22:23,       53:2, 59:1, 63:21         spend [1] - 64:1           sufficiency [2] -
            42:2, 48:25, 49:2,        25:14, 46:2, 49:17,       side [8] - 17:7, 27:2,     spoken [1] - 43:4           11:20, 14:4
            54:16                     57:4, 57:5                 31:15, 34:20, 50:3,       stability [2] - 30:25,     sufficient [3] - 16:22,
          responses [7] - 19:1,      SCHIFF [1] - 2:18           51:18, 54:4, 63:2          31:5                       21:10, 56:25
            19:23, 39:11, 48:3,      Schiff [1] - 5:19          sided [1] - 35:4           stage [5] - 11:2, 16:1,    suit [1] - 67:12
            55:20, 55:22, 55:23      science [1] - 29:19        sides [1] - 34:18           17:10, 24:19, 71:25       supplement [1] - 25:9
          responsive [1] - 45:18     scope [4] - 17:22,         sideshow [1] - 32:16       stand [1] - 62:11          supplemental [2] -
          result [1] - 46:25          44:6, 50:16, 54:3         sign [3] - 32:13, 39:8,    start [3] - 5:15, 6:24,     55:19, 55:21
          review [4] - 31:2,         seal [1] - 70:15            39:24                      8:7                       support [2] - 51:23,
            62:14, 62:17, 62:18      seated [1] - 5:7           significant [2] - 63:15,   started [1] - 55:11         69:1
          reviewing [1] - 62:10      second [17] - 15:23,        64:13                     statement [1] - 28:11      suppose [3] - 13:13,
          revised [10] - 7:4, 7:5,    17:14, 19:22, 34:2,       signing [1] - 42:5         statements [1] - 43:7       24:7, 41:3
            7:17, 59:19, 60:20,       34:16, 37:12, 38:12,      simply [5] - 20:18,        STATES [1] - 1:1           supposed [3] - 11:21,
            61:5, 61:8, 61:9,         42:17, 42:19, 46:18,       56:16, 56:22, 58:6,       step [2] - 13:9, 53:10      35:15, 67:23
            64:3                      49:5, 49:25, 54:25,        63:9                      Steven [3] - 6:18,         Supreme [2] - 53:11,
          revisit [1] - 34:12         55:21, 66:3, 66:9,        single [4] - 20:24,         27:3, 65:7                 53:18
          rigid [1] - 53:14           70:22                      32:9, 67:15, 67:18        STEVEN [2] - 3:12,         switch [1] - 54:11
          road [5] - 10:4, 12:15,    secondary [7] - 43:5,      sitting [1] - 55:15         3:20                      sympathetic [2] -
            13:14, 21:3, 54:15        43:22, 45:19, 55:24,      situation [5] - 20:23,     sticklers [1] - 66:19       49:1, 50:22
          ROLLO [2] - 3:12,           56:6, 59:2, 59:23          21:2, 41:8, 47:10,        still [7] - 33:8, 36:3,    sympathize [1] - 49:9
            3:20                     see [12] - 6:13, 7:20,      47:15                      39:15, 41:25, 56:3,
                                      17:15, 23:16, 23:19,
          Rollo [1] - 6:18                                      six [1] - 65:9              58:20, 64:18                          T
          room [1] - 54:2             28:1, 56:5, 56:6,         skill [1] - 39:1           stories [1] - 31:13
          ROSATI [1] - 4:6            69:19, 70:3, 70:4         SLAYBACK [1] - 1:9         story [3] - 28:15,         table [3] - 17:5, 51:12,
          round [5] - 45:3,          seeing [1] - 48:2          Slayback [2] - 3:9, 6:6     39:13, 39:14                58:6
            45:18, 46:19, 47:2,      seem [1] - 33:22           Sleet [5] - 43:24,         strategy [1] - 71:7        talks [2] - 30:14, 36:8
            49:13                    sent [1] - 48:9             45:14, 46:3, 46:4,        stricken [3] - 15:4,       tee [1] - 18:2
          rounds [2] - 43:20,        sentence [2] - 8:23,        66:17                      15:19, 47:7               teeing [1] - 54:13
            45:2                      10:12                     Sleet's [3] - 25:18,       strike [23] - 9:2, 9:7,    telephone [1] - 6:25
          routinely [1] - 24:18      separate [1] - 19:3         49:6, 49:13                9:23, 10:2, 10:22,        ten [2] - 48:4, 62:14
          royalty [6] - 59:24,       seriously [1] - 12:1       smart [1] - 45:11           11:6, 11:8, 12:18,        terms [1] - 43:4
            61:16, 62:21, 63:9,      serve [3] - 18:22, 22:1,   SMITH [1] - 3:3             13:7, 14:9, 21:6,         test [1] - 30:20
            63:14, 63:16              22:2                      Smith [1] - 6:5             22:10, 24:18, 28:2,       testified [2] - 28:7,


05/21/2019 05:07:29 PM                                             Page 9 to 9 of 10                                                       28 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 37 of 68 PageID #: 3370

                                                                                                                                            10


             28:9                       61:20, 61:25, 62:23,       12:23, 13:19, 13:24,     63:17, 63:22, 64:13       words [2] - 8:24,
           testimony [3] - 27:11,       63:1, 63:11, 64:3,         14:1, 14:2, 18:6,       variety [1] - 59:8          15:11
             28:6, 70:15                64:6, 64:11, 64:21,        63:5, 68:13             various [4] - 35:12,       worry [1] - 40:4
           Teva [4] - 2:6, 5:10,        64:25, 65:3, 65:6,       turn [1] - 42:24           53:1, 59:1, 61:24         written [1] - 55:25
             5:11, 59:14                65:22, 65:24, 66:18,     turned [1] - 49:24        vehemently [2] - 32:4,     wrote [1] - 20:11
           TEVA [1] - 1:4               66:25, 67:4, 67:8,       turning [1] - 29:12        32:6
           textbook [1] - 41:5          67:11, 68:2, 68:11,      twice [1] - 66:20         vehicle [1] - 53:25                   Y
           THE [201] - 1:1, 1:2,        68:13, 68:19, 68:23,     two [23] - 6:24, 8:15,    version [1] - 60:20
             4:2, 5:6, 5:14, 5:17,      69:20, 69:25, 70:2,        9:6, 9:20, 10:9,        view [13] - 8:12, 11:7,    Yates [3] - 29:23, 30:1,
             5:21, 5:23, 6:3, 6:8,      70:11, 70:19, 71:9,        10:12, 11:19, 14:14,     15:5, 15:16, 20:13,        30:14
             6:13, 6:15, 6:20,          71:11, 71:13, 71:15,       16:24, 19:16, 19:24,     20:19, 20:21, 22:13,      Yates' [4] - 15:2,
             6:22, 8:3, 8:10, 8:18,     71:17, 71:22, 72:4,        20:6, 25:12, 29:8,       32:15, 32:25, 33:8,        27:25, 28:4, 28:23
             8:22, 9:1, 9:4, 9:10,      72:6, 72:12, 72:15         29:9, 31:13, 32:12,      41:12, 51:21              year [1] - 7:5
             9:14, 10:11, 10:18,      themselves [1] - 58:25       39:1, 43:16, 43:19,     viewed [1] - 41:8          York [1] - 2:10
             10:21, 11:2, 11:12,      theory [5] - 13:2, 13:5,     58:1, 61:10, 69:7       violate [1] - 29:13        York) [1] - 2:10
             11:17, 11:20, 11:25,       13:10, 13:11, 14:13      two-sentence [1] -        vs [1] - 1:8
             12:5, 12:16, 12:20,      therefore [5] - 15:3,        10:12
             13:1, 13:15, 14:1,         15:19, 26:13, 28:1,      type [1] - 34:25                     W
             14:23, 15:23, 15:25,       65:14
             16:4, 16:12, 16:20,      they've [6] - 25:13,                  U              wait [11] - 6:15, 25:10,
             17:1, 17:14, 17:20,        31:1, 42:13, 51:8,                                  26:15, 41:23, 43:13,
             17:24, 18:6, 18:9,         60:5, 65:8               U.S.D.C.J [1] - 1:16       43:24, 44:3, 49:5,
             18:16, 18:19, 18:25,     thinks [1] - 54:14         unclean [3] - 8:24,        56:4
             19:6, 19:10, 19:12,      third [8] - 16:8, 37:13,    21:1, 21:4               waited [1] - 51:10
             19:22, 20:3, 20:7,         42:11, 47:2, 49:13,      under [7] - 11:21,        waive [1] - 10:23
             20:17, 21:7, 21:16,        49:22, 54:7, 66:9         12:3, 16:11, 22:13,      wants [4] - 21:4,
             22:6, 22:9, 22:16,       thousands [1] - 70:8        22:19, 22:23, 49:6        33:12, 33:14, 46:20
             22:19, 22:23, 23:4,      three [10] - 19:16,        unduly [1] - 64:14        Washington [1] - 2:4
             23:15, 24:20, 24:22,       38:3, 39:4, 45:2,        unfair [1] - 59:11        waste [1] - 54:14
             25:2, 25:14, 26:2,         46:25, 48:6, 55:7,       unfairly [1] - 26:3       WATKINS [1] - 2:9
             26:15, 27:1, 28:4,         66:2, 66:4               unfortunate [1] -         Watkins [3] - 5:11,
             29:8, 29:12, 30:1,       threw [1] - 8:5             56:11                     5:13, 66:1
             30:15, 31:14, 31:22,     Thursday [1] - 1:13        UNITED [1] - 1:1          website [1] - 7:12
             32:1, 32:5, 32:19,       ticked [1] - 48:6          unless [2] - 15:21,       weeds [1] - 51:10
             33:17, 34:3, 34:19,      timeliness [1] - 66:7       31:3                     week [2] - 20:5, 20:12
             35:1, 35:11, 36:25,      timely [1] - 27:21         unlike [1] - 45:23        weeks [6] - 19:16,
             37:4, 37:6, 37:14,       timing [7] - 19:16,        unrelated [1] - 63:12      20:1, 20:6, 24:25,
             37:18, 37:21, 38:12,       20:20, 22:25, 27:7,      untimely [2] - 23:7,       25:21, 25:22
             38:15, 38:19, 39:1,        56:9, 56:11               71:23                    whatnot [1] - 30:25
             39:4, 39:8, 39:13,       today [4] - 5:19, 6:1,     up [23] - 6:25, 16:14,    whole [5] - 16:20,
             39:21, 39:24, 40:4,        6:6, 7:1                  18:2, 23:24, 28:12,       28:13, 28:15, 52:18,
             40:25, 41:2, 41:14,      took [2] - 21:14, 37:8      34:12, 37:18, 41:9,       53:15
             41:23, 42:5, 42:8,       tooth [1] - 52:25           42:18, 43:8, 47:18,      willfully [1] - 15:11
             42:11, 42:13, 42:17,     top [2] - 18:14, 67:22      50:23, 54:14, 59:5,      WILLIAMS [1] - 2:2
             43:9, 43:24, 44:3,                                   59:7, 59:11, 59:16,
                                      topic [1] - 57:6                                     Williams [2] - 7:23,
             44:18, 44:23, 45:5,                                  63:9, 64:1, 69:24,
                                      TQ [1] - 67:25                                        59:14
             45:8, 45:11, 45:16,                                  71:3
                                      transaction [1] - 58:11                              willing [1] - 32:12
             45:21, 45:23, 46:3,                                 updated [2] - 27:17,
                                      transcript [4] - 35:7,                               Wilmington [1] - 1:13
             46:10, 46:14, 47:19,                                 60:20
                                        65:13, 70:16, 72:8                                 WILSON [1] - 4:6
             48:13, 48:15, 48:20,
                                      transcripts [1] - 47:5     upend [1] - 17:13         WINDELS [1] - 3:6
             49:15, 50:1, 50:5,
                                      treated [1] - 34:8         upside [1] - 69:18        Windels [1] - 6:7
             50:11, 50:20, 50:22,
                                      trial [8] - 11:3, 12:21,   USA [1] - 2:21            window [1] - 67:14
             50:25, 51:5, 51:17,
                                        12:22, 29:3, 40:2,                                 wishes [1] - 12:11
             52:6, 52:14, 54:6,
             54:11, 54:23, 55:5,
                                        46:4, 46:7, 51:8                    V              withhold [1] - 65:16
                                      trier [1] - 29:1                                     witness [4] - 28:6,
             55:12, 56:24, 57:4,
                                      true [2] - 43:13, 69:3     Valerie [1] - 1:24
             58:14, 58:17, 59:4,                                                            28:8, 30:15, 30:16
                                      truth [1] - 28:15          validity [8] - 15:3,
             59:12, 60:1, 60:10,                                                           witnesses [4] - 28:10,
                                      try [3] - 44:15, 51:7,      15:8, 15:14, 28:19,
             60:14, 60:18, 60:23,                                                           29:8, 29:9, 56:9
                                        53:16                     28:24, 32:11, 45:9
             61:2, 61:4, 61:12,                                                            word [4] - 17:16,
                                      trying [9] - 12:7,         value [5] - 57:1, 63:5,
                                                                                            35:18, 59:9, 59:11


29 of 29 sheets                                                    Page 10 to 10 of 10                                          05/21/2019 05:07:29 PM
Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 38 of 68 PageID #: 3371




             EXHIBIT B
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 39 of 68 PageID #: 3372


                                                                                        1


                 1                   IN THE UNITED STATES DISTRICT COURT

                 2                   IN AND FOR THE DISTRICT OF DELAWARE

                 3                                        - - -

                 4
                       TEVA PHARMACEUTICALS                     :   CIVIL ACTION
                 5     INTERNATIONAL GMBH,                      :
                       CEPHALON, IN., and EAGLE                 :
                 6     PHARMACEUTICALS, INC.,                   :
                                                                :   Redacted Version
                 7                       Plaintiffs,            :
                                                                :
                 8          vs.                                 :
                                                                :
                 9     SLAYBACK PHARMA LIMITED                  :
                       LIABILITY COMPANY, et al.,               :
                 10                                             :
                                         Defendants.            :   NO. 17-1154-CFC
                 11

                 12                                       - - -

                 13                                      Wilmington, Delaware
                                                         Thursday, May 16, 2019
                 14                                      3:34 o'clock, p.m.

                 15                                       - - -

                 16   BEFORE:   HONORABLE COLM F. CONNOLLY, U.S.D.C.J.

                 17                                      - - -

                 18   APPEARANCES:

                 19
                                     SHAW KELLER LLP
                 20                  BY: JOHN W. SHAW, ESQ.

                 21
                                               -and-
                 22

                 23

                 24
                                                                      Valerie J. Gunning
                 25                                                   Official Court Reporter




1 of 29 sheets                              Page 1 to 1 of 72                          05/21/2019 05:07:29 PM
                                      2
      Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 40 of 68 PageID #: 3373                                            4
  1   APPEARANCES (Continued):
                                                                       1   APPEARANCES (Continued):
  2
             WILLIAMS & CONNOLLY LLP
  3            BY: DAVID I. BERL, ESQ.                                 2
               ADAM HARBER, ESQ., and                                                THE DEVLIN LAW FIRM LLC
  4               SHAUN P. MAHAFFY, ESQ.
                  (Washington, D.C.)                                   3             BY: JAMES M. LENNON, ESQ.
  5
                                                                       4
  6                Counsel for Plaintiff
                Teva Pharmaceuticals International GmbH                                    -and-
  7                & Cephalon, Inc.                                    5
  8
                                                                       6             WILSON SONSINI GOODRICH & ROSATI
  9             LATHAM & WATKINS LLP                                                 BY: DENNIS GREGORY, ESQ.
                BY: DANIEL G. BROWN, ESQ. and
 10                MICHELLE L. ERNST, ESQ.                             7
                   (New York, New York).
 11                                                                    8                Counsel for Defendant
 12                Counsel for Defendant                                                Mylan Pharmaceuticals
                   Eagle Pharmaceuticals, Inc.                         9
 13

 14                                                                   10                  - - -
             FARNAN LLP
 15          BY: BRIAN FARNAN, ESQ.
                                                                      11
 16
                  -and-                                               12
 17
                                                                      13
 18          SCHIFF HARDIN LLP                                        14
                BY: KEVIN M. NELSON, ESQ.                             15
 19                (Chicago, Illinois)
                                                                      16
 20                                                                   17
                Counsel for Defendant and Counterclaim                18
 21             Plaintiff Fresenius Kabi USA LLC
                                                                      19
 22                                                                   20
                                                                      21
 23
                                                                      22
 24                                                                   23
 25                                                                   24
                                                                      25

                                                     3

  1   APPEARANCES (Continued):                                                                                                   5

  2
                                                                       1                P R O C E E D I N G S
  3          SMITH, KATZENSTEIN & JENKINS LLP.
             BY: EVE H. ORMEROD, ESQ.                                  2
  4
                                                                       3                (Proceedings commenced in the courtroom,
  5               -and-
                                                                       4   beginning at 3:34 p.m.)
  6
             WINDELS MARX LANE & MITTENDORF LLP                        5
  7          BY: JAMES P. BARABAS, ESQ.
                                                                       6                THE COURT: All right. Good afternoon. Please
  8
               Counsel for Defendant                                   7   be seated.
  9            Slayback Pharma Limited Liability Company,
               et al.                                                  8                Mr. Shaw?
 10
                                                                       9                MR SHAW: Good afternoon, Your Honor. I'm here
 11                                                                   10   representing Teva and Eagle.
             HAHN LOESER & PARKS LLP
 12          BY: STEVEN FELDMAN, ESQ. and                             11                Joining me for Teva from Latham & Watkins, David
                SHERRY L. ROLLO, ESQ.
 13                                                                   12   Berl, Adam Harber and Shaun Mahaffy, and for Eagle from
                Counsel for Defendant
 14             Apotex Inc. and Apotex Corp.                          13   Latham & Watkins, Dan Brown and Michelle Ernst.

 15                                                                   14                THE COURT: Good afternoon. All right. We have

 16          FLASTER GREENBERG P.C.                                   15   folks here. Let's start with, I guess, Mr. Farnan.
             BY: JEREMY S. COLE, ESQ.
 17                                                                   16                MR FARNAN: Good afternoon, Your Honor.

 18               -and-                                               17                THE COURT: Good afternoon.

                                                                      18                MR FARNAN: Brian Farnan on behalf of Fresenius.
 19
             FLASTER GREENBERG P.C.                                   19             With me today is Kevin Nelson from Schiff
 20          BY: STEVEN E. FELDMAN, ESQ.,
                SHERRY L. ROLLO, ESQ. and                             20   Hardin.
 21             JEFFREY A. COHEN, ESQ.
                (Chicago, Illinois)                                   21                THE COURT: All right.
 22
                Counsel for Defendant Apotex                          22                MR FARNAN: Thank you.
 23
                                                                      23                THE COURT: Thank you. And Mr. Lennon?
 24
                                                                      24                MR. LENNON: Hello again, Your Honor. Jim
 25
                                                                      25   Lennon on behalf of Mylan.

05/21/2019 05:07:29 PM                                      Page 2 to 5 of 72                                                    2 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     6
                                         Filed 06/26/19 Page 41 of 68 PageID #: 3374                                                       8


 1                  With me today on behalf of Mylan is Dennis                    1   Honor would like or I can just move in the order that
 2    Gregory.                                                                    2   they're in our letter if you have no preference.
 3                  THE COURT: Thank you. Ms. Ormerod?                            3              THE COURT: Well, you know, I don't know why the
 4                  MS. ORMEROD: Good afternoon, Your Honor. Eve                  4   defendants didn't follow the order you laid out in your
 5    Ormerod of Smith, Katzenstein & Jenkins on behalf of                        5   letter. It kind of threw me for a loop. I'm curious why.
 6    Slayback, and I am joined today by James Barabas from                       6   Given that, you can go in whatever order you want.
 7    Windels Mark.                                                               7              MR. HARBER: Okay. So I will start with the
 8                  THE COURT: Thank you. All right. Is that                      8   inequitable conduct/unclean hands issue which applies in the
 9    everybody?                                                                  9   case.
10                  MR. COLE: One more. Good afternoon, Your                    10               THE COURT: Did you move to dismiss?
11    Honor. I'm Jeremy Cole from Flaster Greenberg on behalf of                11               MR. HARBER: We didn't, Your Honor, because
12    the Apotex defendants.                                                    12    there wasn't a -- in our view, there wasn't an inequitable
13                  THE COURT: I see. Sorry.                                    13    conduct allegation that was properly in their answer. I
14                  MR. COLE: That's okay.                                      14    mean, in this case they have injected a specific allegation
15                  THE COURT: All right. Thank you. Wait. Are                  15    alleging fraud against two specific individuals whose names
16    you with --                                                               16    appear nowhere in their amended answer.
17                  MR. COLE: And I've got Jeff Cohen also from                 17               So --
18    Flaster Greenberg as well as Sherry Rollo and Steven                      18               THE COURT: Do they allege inequitable conduct
19    Feldman.                                                                  19    in the answer?
20                  THE COURT: Okay.                                            20               MR. HARBER: In Apotex's answer only, the 28th
21                  MR. COHEN: Good afternoon.                                  21    additional defense --
22                  THE COURT: Good afternoon. Is that everybody                22               THE COURT: Right.
23    then? That is everybody. Okay. All right.                                 23               MR. HARBER: -- is a sentence that says, that
24                  Let's start with, I've got the two proposed                 24    contains the words inequitable conduct and unclean hands,
25    orders. Just, by the way, this came up in a telephone                     25    but there's otherwise no detail.


                                                               7                                                                           9


 1    conference. So earlier today, this is really for the --                     1              THE COURT: You didn't move to dismiss?
 2    well, you all appear probably regularly.                                    2              MR. HARBER: We didn't move to dismiss or strike
 3                  Just going forward, the motions, somebody filed               3   that.
 4    one of the motions, which is the new, part of the revised,                  4              THE COURT: Right. So why should I be dealing
 5    April of this year revised patent order, and so if you could                5   with this now?
 6    do that for all discovery disputes going forward.                           6              MR. HARBER: I think for two reasons if we're
 7                  Have I already ruled that the April 22, 2019                  7   focused on the facts that plaintiffs didn't move to strike
 8    procedures are in place in this case? All right. So why                     8   or move to dismiss the answer at the time.
 9    don't I do that.                                                            9              One is --
10                  So for the record, the briefing requirements,               10               THE COURT: No. I mean my point is that you
11    discovery procedure requirements that are in the April 22nd,              11    didn't move to dismiss. One of your arguments is it was
12    2019 form patent order on the website will apply in this                  12    inadequately pled. Right?
13    case. And there's one caveat though already, which is when                13               MR. HARBER: That's correct, Your Honor.
14    you file the motion for disputes like this, if you can                    14               THE COURT: All right. And now, but you didn't
15    attach to that motion the order that has the specific form                15    move to dismiss. Fair enough. You didn't lose your right
16    of relief requested, I would appreciate that. All right?                  16    to argue, you know, later on that you can't present it. So
17    That's not in the revised order, but in the revised order it              17    why now?
18    says file it with a letter. All right? All right.                         18               MR. HARBER: Because their -- we now have and we
19                  So then let's get to the first dispute, which is            19    raised it as soon as we had it an expert report that alleges
20    the -- let's see. Let's go with the plaintiffs first. All                 20    a specific allegation based on fraud against two specific
21    right.                                                                    21    individuals in the case, and so whatever was in that answer
22                  MR. HARBER: Good afternoon, Your Honor.                     22    that Apotex filed certainly wasn't the specific allegations
23    Adam Harber from Williams & Connolly on behalf of the                     23    which we wouldn't have known to move to strike or dismiss,
24    plaintiffs.                                                               24    and the implication of saying that if a party doesn't
25                  I can take the issues in whatever order Your                25    move -- you know, go through the 50 affirmative defenses
3 of 29 sheets                                                         Page 6 to 9 of 72                                        05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     10
                                         Filed 06/26/19 Page 42 of 68 PageID #: 3375                                                    12


 1   that a party puts in its answer at the time and in every                 1   inequitable conduct defense. I mean, seriously, just tell
 2   case move to strike or dismiss them for being inadequately               2   me in the rule where, you know, I'm familiar with pleading
 3   pled, that they have closed the door to any permutation of               3   related arguments under Rule 12.
 4   that defense that a party may inject down the road is                    4                 MR. HARBER: Right.
 5   essentially going to create one of these motions in every                5                 THE COURT: There's a motion. The rule
 6   case.                                                                    6   specifically provides for it. I'm aware of motions in
 7               So we think it's not -- A, we don't think it's               7   limine. I'm just trying to figure out procedurally why
 8   the proper procedure. But, B, even if it was, whatever it                8   we're dealing with this now.
 9   was that was in their amended answer is not the two specific             9                 MR. HARBER: I don't know what to say, Your
10   inequitable conduct allegations.                                       10    Honor, other than what I've already said, which is there
11               THE COURT: Well, it sounds like you just said a            11    wasn't -- the rule that the Court wishes to create is that
12   one or two-sentence thing. It doesn't identify anything                12    in every case we have to go through and move at the time on
13   with specificity.                                                      13    all 50 defenses that as a matter of form these defendants
14               MR. HARBER: That's right. But they have to,                14    put in their cases but which are clearly inadequate to
15   and they are alleging a specific -- they are now for the               15    allege something down the road, we can do that.
16   first time in the case alleging a specific allegation of               16                  THE COURT: Let's say your expert said that the
17   fraud, and that allegation of fraud has to be pled.                    17    patent was invalid because it had too many pages. Are you
18               THE COURT: I'm confused. I mean, you know,                 18    moving to strike that?
19   they alleged that you allege in a pleading.                            19                  MR. HARBER: I don't --
20               MR. HARBER: Right.                                         20                  THE COURT: Isn't that his opinion? You can
21               THE COURT: So they alleged in a pleading and               21    argue his opinion what we get to trial or you can file a
22   you didn't move to strike or dismiss the pleading. Right?              22    motion in limine when we get to trial and we deal with it
23   And you don't waive your ability to challenge that defense,            23    then. I'm just trying to understand why we're dealing with
24   but why in the context of an expert report are we litigating           24    it now.
25   this?                                                                  25                  MR. HARBER: Well, because their --


                                                           11                                                                           13


 1               MR. HARBER: Because --                                       1                 THE COURT: So a hypothetical. He put forth a
 2               THE COURT: At this stage as opposed to a motion              2   theory of invalidity you never heard of. What do you do at
 3   in limine on the eve of trial, as far as a pretrial order?               3   that point?
 4   I don't understand.                                                      4                 MR. HARBER: I think in that case it wouldn't be
 5               MR. HARBER: Well, because we think it's a                    5   a matter of pleading, it would be if there was a theory of
 6   proper motion to strike. They have in their expert reports               6   invalidity that wasn't in the invalidity contentions, the
 7   a defense that in our view was not adequately pled and the               7   proper procedure for that would be to move to strike
 8   proper place to deal with that is in a motion to strike.                 8   something that wasn't in the invalidity contentions. But
 9               I ask that those improperly pleaded allegations              9   what we're dealing with here is one step beyond that, where
10   come out of the case before we're forced to go through                 10    it's not just a theory that wasn't properly identified in
11   expert --                                                              11    contentions. It's a -- it's a theory that carries with it
12               THE COURT: So what Federal Rule of Civil                   12    specific particular pleading requirements that the other
13   procedure is this?                                                     13    party didn't meet. So I mean, I suppose we can do this as a
14               MR. HARBER: It would just be, they can't -- I'm            14    motion in limine down the road.
15   not familiar with the rule, but they can't include in the              15                  THE COURT: Can you point to me anything in the
16   case an allegation that they have not pleaded.                         16    rule -- I mean, let's look at Rule 12. Defenses and
17               THE COURT: They did plead it.                              17    objections, when and how presented. Motion for judgment on
18               MR. HARBER: But they have not pled the -- there            18    the pleadings.
19   are two specific inequitable conduct allegations.                      19                  I mean, I'm just trying to figure out, you're
20               THE COURT: Your argument is the sufficiency of             20    saying this is an inadequate pleading. I'm familiar that
21   the pleading, so when are you supposed to raise that under             21    Rule 12 allows for such motions to be brought. Aren't there
22   the Federal Rules of Civil Procedure?                                  22    time limitations placed on that pursuant to Rule 12?
23               MR. HARBER: Our belief is we were not on notice            23                  MR. HARBER: Yes, but, Your Honor, again, I
24   until they served their expert report.                                 24    appreciate the point you're trying to make, but I think our
25               THE COURT: You were on notice they had an                  25    point --
05/21/2019 05:07:29 PM                                            Page 10 to 13 of 72                                                   4 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     14
                                         Filed 06/26/19 Page 43 of 68 PageID #: 3376                                                    16


 1                THE COURT: I'm not trying to make a point. I'm              1   Court struck an expert report at this stage in the
 2    trying to understand your point.                                        2   litigation, or portions of the expert report?
 3                MR. HARBER: Well, our point is it's not that                3              MR. HARBER: Yes.
 4    it's -- we are not attacking the sufficiency of the pleading            4              THE COURT: All right. And which one?
 5    as such. We are saying that the defense that was injected               5              MR. HARBER: I believe it's not on this issue,
 6    into the case in the expert report is not a defense that                6   but I mean in the -- the cases that we've cited, just to use
 7    there is correspondingly, correspondingly adequate pleading             7   examples of what's in our letter, the Innogenetics case that
 8    for them to maintain in the case. And we believe the                    8   we've cited on the third issue in our brief is the Federal
 9    proper way to address that is in a motion to strike so                  9   Circuit affirming a Court, the District Court striking an
10    that we don't have to proceed through expert discovery and            10    expert's report, portions of an expert report as
11    take our time cross-examining their expert and adduce                 11    insufficient under Rule 26, I believe.
12    evidence, and when this wasn't even during fact discovery,            12               THE COURT: When was it struck?
13    they never advised us that this was a theory they had in the          13               MR. HARBER: I don't have the exact details. I
14    case. They had not named these two individuals anywhere as            14    can follow up, Your Honor, on this point. It's my
15    people they believed committed fraud.                                 15    understanding, it has been my practice that this is, this is
                                                                            16    generally done when the expert report contains something
                                                                            17    that's not properly disclosed.
                                                                            18               You know, for example, I'm litigating cases
                                                                            19    right now in California --
                                                                            20               THE COURT: I thought the whole purpose of the
                                                                            21    expert report is when he or she does disclose, and then
                                                                            22    normally the battle is whether there was a sufficient
23                THE COURT: Okay. Anything else on that                    23    disclosure in the report.
24    argument?                                                             24               MR. HARBER: That is -- there are two issues.
25                MR. HARBER: The other argument that I take the            25    That's certainly one.


                                                           15                                                                           17


 1    defendants to be making is that the allegations in Dr.                  1              THE COURT: Yes.
 2    Yates' report that go to inequitable conduct/unclean hands              2              MR. HARBER: One issue though is you proceed
 3    are somehow relevant to general validity and therefore                  3   through -- for example, Delaware has contention requirements
 4    shouldn't be stricken even if the Court finds they can't run            4   where the parties have to put their contentions on the
 5    an inequitable conduct defense, and that in our view just               5   table, they have to answer interrogatories, they have to
 6    isn't correct.                                                          6   disclose generally what their contentions are to the other
 7                The cases they cite on this are cases dealing               7   side so that there can be an orderly taking of fact
 8    with the presumption of validity jury instruction. They are             8   discovery, and so if it were the case that a party could
 9    not cases that say that a party without adequate pleading               9   ignore all of those requirements and then get to the expert
10    can accuse another party of having engaged in, and to use             10    report stage and then put in on issues where they had the
11    the words that their expert used, knowingly, willfully lying          11    burden like this a bunch of contentions and allegations that
12    or otherwise misleading the Patent Examiner in an apparently          12    the other party wasn't on notice of during fact discovery,
13    fraudulent effort to gain patent approval. That is not a              13    that would upend that procedure of contentions.
14    general validity defense that should remain in the case               14               THE COURT: All right. Hold on a second.
15    absent a proper pleading of inequitable conduct. And so               15               Well, is there any discovery? I don't see the
16    it's our view that these, that this portion of the report             16    word contention. Maybe it's in here. Is there any
17    is -- bears no relevance, it wasn't properly pled, it wasn't          17    discussion in your letter about inadequate contentions?
18    properly before in the case during fact discovery as it               18               MR. HARBER: Well, that is not the basis -- I
19    ought to have been, and it therefore should be stricken from          19    was using that as an example --
20    the expert report now.                                                20               THE COURT: That actually resonates with me, so
21                I can move on to the next issue unless Your               21    I get that. That's why we have contentions and that limits
22    Honor --                                                              22    the scope of litigation, and that I have seen.
23                THE COURT: No, no. Just give me a second.                 23               MR. HARBER: Right.
24                MR. HARBER: Okay.                                         24               THE COURT: But you didn't argue that as far as
25                THE COURT: Do you know of any case where a                25    I can tell. All you're arguing is there was an inadequate
5 of 29 sheets                                                    Page 14 to 17 of 72                                        05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     18
                                         Filed 06/26/19 Page 44 of 68 PageID #: 3377                                                   20


 1   pleading at the very beginning of the case and that somehow             1               MR. HARBER: Yes, for the first time, weeks
 2   now we can tee that up. That's what I'm getting at, can you             2   after the close of fact discovery.
 3   show me any case? Don't get defensive. I'm not being                    3               THE COURT: But it's before you got the expert
 4   critical of you.                                                        4   report?
 5               MR. HARBER: Right.                                          5               MR. HARBER: Yes. I believe it was the week
 6               THE COURT: I'm trying to figure out the right               6   before or two weeks before.
 7   thing.                                                                  7               THE COURT: You didn't hear about it in the
 8               MR. HARBER: Yes.                                            8   expert report. You actually heard about it first in their
 9               THE COURT: Okay. So can you show me a case                  9   contentions?
10   that says, hey, in the middle of litigation, a Court struck           10                MR. HARBER: And I believe as soon as we got the
11   portions of an expert report because of an inadequate                 11    contentions, we wrote them and said this is improper. This
12   pleading?                                                             12    wasn't something that you pleaded. And then when we a week
13               MR. HARBER: I'm not aware of those off the                13    later got the expert report, in our view, the operative
14   top of my head. If Your Honor would like, we can collect              14    document for determining what was or wasn't proper was that
15   those.                                                                15    one because that was the latest document that set forth
16               THE COURT: I think it's too late. You get your            16    their defenses.
17   shot. That's part of the problem here.                                17                THE COURT: Okay. Anything else?
18               MR. HARBER: Well, no, Your Honor. I think --              18                MR. HARBER: No. I mean, I would simply say,
19               THE COURT: Look, it's too late if you don't               19    Your Honor, that the -- frankly, it's so, in our view, I
20   have a case.                                                          20    understand the timing concern and the timing question from
21               So let me ask this then: How about in                     21    Your Honor, but in our view, it's so elemental in these
22   discovery? Did you serve any discovery that would have                22    cases that a party can't -- I mean, to open the door to --
23   required in response a contention about inequitable conduct?          23    I mean, what this will do is create a situation in which
24               MR. HARBER: Yes.                                          24    every single generic defendant in these cases will now
25               THE COURT: All right. And what were those?                25    include the patents are invalid for inequitable conduct and


                                                           19                                                                          21


 1               MR. HARBER: We served interrogatory responses               1   unclean hands, and then in every case the party will have to
 2   asking for their invalidity defenses, and there was a                   2   then file a motion, because lest they be in a situation down
 3   separate requirement to give both initial and then final                3   the road where when there's a specific defense on
 4   invalidity contentions.                                                 4   inequitable conduct or unclean hands that the party wants to
 5               Now --                                                      5   make, they would be told, well, it's too late. You should
 6               THE COURT: I inherited this case. Where are we              6   have moved to strike --
 7   on contentions?                                                         7               THE COURT: I disagree with you. Here's what I
 8               MR. HARBER: Those are done because we're now                8   think. I think what a party will do is, they will propound
 9   four months into expert discovery.                                      9   discovery and make sure that before the end of fact
10               THE COURT: Okay.                                          10    discovery they have in hand sufficient description of the
11               MR. HARBER: The first --                                  11    contentions that they know they can develop the necessary
12               THE COURT: So was there a contention made about           12    factual discovery they need to to respond to it.
13   inequitable conduct?                                                  13                Was the scheduling order in this case -- it was
14               MR. HARBER: The first time that a contention              14    created before I took over?
15   was made about inequitable conduct, I don't remember the              15                MR. HARBER: It was, Your Honor.
16   exact timing. I believe it was two or three weeks after the           16                THE COURT: I was no part of that. My
17   close of fact discovery, which is when the parties served             17    scheduling order doesn't contemplate that, and as a
18   their final contentions, so we got their final invalidity             18    litigant, I wouldn't allow for it. So I don't think we will
19   contentions at that point. But by then, there was no                  19    receive -- if I decline your request for relief here, I do
20   ability for us to take any discovery to respond to any of             20    not think the answer would be, I'm going to now be inundated
21   the contentions they were making.                                     21    with motions to dismiss. I think the answer is going to be,
22               THE COURT: So we'll get to that in a second.              22    people are going to be careful when they engage in
23            Did the contention responses or the contentions              23    contention discovery to make sure they know what the
24   made, did they reference the two people that are in the               24    contentions are, and as a judge, I would make sure they get
25   expert report?                                                        25    it.
05/21/2019 05:07:29 PM                                           Page 18 to 21 of 72                                                    6 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     22
                                         Filed 06/26/19 Page 45 of 68 PageID #: 3378                                                  24


 1                MR. HARBER: But, Your Honor, we did serve -- I           1   the time.
 2    mean, to be clear, we did serve an interrogatory during fact         2                It's clear that there are, from the Federal
 3    discovery, at the very beginning of fact discovery, that             3   Circuit on down, incredibly stringent pleading requirements
 4    sought their invalidity defenses. They didn't -- this one            4   for these defenses. Apotex doesn't contest that in their
 5    wasn't in it until after discovery had closed.                       5   letter, it's so clear that that is the law.
 6                THE COURT: So did you come to me? I mean, that           6                So it's hard for me to imagine what the case
 7    I can understand.                                                    7   would be that deals with this, but I suppose our point
 8                MR. HARBER: We're coming to you now.                     8   on this is in the brief. We believe that it would be an
 9                THE COURT: Well, no. You're coming to me to              9   end run around the pleading requirements and not something
10    strike an expert report. That's what you are coming to me          10    that we necessarily would have been on notice to raise
11    for.                                                               11    earlier.
12                MR. HARBER: Right, but that would be the               12                 Again, if Your Honor would like specific case
13    request under -- for the contentions, that is our view the         13    law, I understand your point about the briefing being too
14    proper relief for putting something in an expert report that       14    late at this point. Of course, we didn't realize that this
15    wasn't pleaded and that wasn't disclosed.                          15    would be a concern that Your Honor had. We're happy to
16                THE COURT: It was disclosed. You just told me          16    address it after the hearing if it is, because we think it
17    it was disclosed.                                                  17    is a general -- as a matter of general practice, Courts
18                MR. HARBER: Not during fact discovery.                 18    routinely strike things that weren't properly disclosed,
19                THE COURT: But it had to be disclosed under the        19    that weren't properly pled at this stage.
20    rules. Right?                                                      20                 THE COURT: So I get the improperly disclosed.
21                MR. HARBER: No. It was disclosed at the very           21                 MR. HARBER: Right.
22    last opportunity they had to disclose it.                          22                 THE COURT: You've said it was in the contention
23                THE COURT: But under the scheduling order, I           23    interrogatories, in the contention, and that you've said
24    guess they were permitted to do that. Right?                       24    they were served before the expert report. Right?
25                MR. HARBER: I think the timing of that didn't          25                 MR. HARBER: Weeks after the close of fact


                                                          23                                                                          25


 1    mean that they could hold a defense and put it in at that            1   discovery.
 2    time and deny us fact discovery on it if that was something          2                THE COURT: So, but you've also told me that
 3    that should have been pleaded earlier.                               3   they didn't break a rule by serving the contentions when
 4                THE COURT: Well, I don't know that. I mean, I            4   they did, that that was contemplated they would be served
 5    thought you just told me that they alleged it in their               5   after the close of fact discovery.
 6    contentions and you didn't allege the contention was                 6                MR. HARBER: Right, but that's different.
 7    untimely.                                                            7   Saying that the contentions will be served then is different
 8                MR. HARBER: Because we think that the clearer            8   from saying that because we've served an interrogatory, you
 9    argument here is that they're attempting to allege a defense         9   have an ongoing duty to supplement, you can't -- it is not
10    that wasn't pleaded with particularity as the Federal Rules        10    the case that they can wait until the last minute after fact
11    require. And it is hard for us to have moved and said, you         11    discovery has closed to tell us that they have specific
12    can't accuse Dr. Krill of inequitable conduct earlier              12    fraud allegations against two of our employees. I mean,
13    because that wasn't what's in their -- that wasn't what was        13    that's what they've done.
14    in their answer.                                                   14                 THE COURT: Why would you agree to a scheduling
15                THE COURT: Now, I'm looking for any -- you             15    order that have contentions that would come after the close
16    know, I don't see any cases in your briefing that tell             16    of fact discovery?
17    me, that give me any comfort that any judge has ever done          17                 MR. HARBER: I can't recall whether that was
18    this that is in the right context. You made a pleading             18    something in Judge Sleet's at the time form order, whether
19    argument. That's all I see in your brief, and I'm just at a        19    it was something -- what schedule required that. I mean, in
20    loss.                                                              20    this case, for example, I know that the defendants asked for
21                MR. HARBER: Okay. I'm sorry, Your Honor. You           21    several extra weeks on that deadline and we extended their
22    know, again in this case we believe that the rules are clear       22    deadline for several extra weeks for them because they
23    regardless of the context. I mean, it's not something that         23    needed additional time to do those contentions.
24    comes up, because frankly, it's such an improper thing to          24                 You know, I don't -- I don't think that that,
25    do, it's hardly something that would be before courts all of       25    whatever the case is, that doesn't relieve the prejudice of
7 of 29 sheets                                                 Page 22 to 25 of 72                                           05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     26
                                         Filed 06/26/19 Page 46 of 68 PageID #: 3379                                                     28


 1   us not knowing that during fact discovery.                                1   therefore, I just don't see what the issue is here,
 2                 THE COURT: I'm not saying you're not                        2   particularly in the context of a motion to strike portions
 3   prejudiced. The question would be whether you are unfairly                3   of an expert report.
 4   prejudiced. But it sounds like you agreed to an order that                4              THE COURT: And Dr. Yates' opinions on this
 5   allowed for contentions to come after the close of fact                   5   issue, they are limited in their factual predicate to the
 6   discovery.                                                                6   testimony of the witness that you just described who
 7                 MR. HARBER: Right. But, Your Honor the                      7   testified in January. Is that correct?
 8   implication of what you are saying was because that's the                 8              MR. FELDMAN: There's also a witness who
 9   date for final contentions, whatever they put in there is                 9   testified I believe in December, but it's both of those,
10   proper, is that no party would ever have to put anything in             10    both of those witnesses, the predicate for it.
11   their initial contentions or answer interrogatories, because            11               And just to be clear, you know, every statement,
12   as long as it's in their final contentions that's all good,             12    they included portions of his expert report. I can hand up
13   and therefore that's the way every one of these cases would             13    the whole expert report. Every portion is not just to
14   proceed, which is --                                                    14    defraud. It's just that they didn't tell the Patent Office
15                 THE COURT: Wait. It would proceed only that               15    the whole story or the truth. They were telling one thing
16   way if a party agreed to allow the deadline to come after               16    to the FDA concerning certain facts and they were telling
17   the fact discovery.                                                     17    something else to the Patent Office, and that's the real
18                 MR. HARBER: But, Your Honor, it's a hard                  18    point. And that goes directly to the presumption of
19   question in these cases because what defendants would say               19    validity, invalidity, because the presumption of validity is
20   is, well, how come can we do final contentions before we                20    built upon the premise that the Patent Office was allowed to
21   finish taking depositions?                                              21    do its job properly and given the information to do its job,
22                 How can we -- so it's -- it's a constant                  22    and when that wasn't the fact, and we can demonstrate it and
23   balance, but I think it doesn't -- that date can't possibly             23    we have demonstrated it in Dr. Yates' reports, in our
24   mean that everything that happens before that is irrelevant.            24    contentions, then that presumption of validity is basically
25   And that's our only point.                                              25    decimated, and what happens is, is that the Courts allow,


                                                              27                                                                         29


 1                 THE COURT: All right. Let's hear from the                   1   the trier of fact is allowed to determine the facts based on
 2   other side.                                                               2   in the record that gets put in.
 3                 MR. FELDMAN: Good afternoon Your Honor. Steven              3              And that's what we intend to do at trial.
 4   Feldman on behalf of the Apotex defendants.                               4   That's what this expert report is designed to do. They're
 5                 As Your Honor pointed out, and it was admitted,             5   clearly on notice of all of these things and obviously it
 6   we did plead it. It was also in the contentions.                          6   bothers them, but the reality is they're on notice and they
 7                 Regarding the timing, Your Honor, just to be                7   have been on notice.
 8   perfectly clear here, the critical deposition of the patent               8              THE COURT: And the two witnesses, who are the
 9   lawyer didn't take place until January. Okay. And then                    9   two witnesses? Tell me about them again. One in December,
10   when the contentions were due was early February, and that's            10    one in January.
11   when it was included. But it was based on that testimony                11               MR. FELDMAN: Yes. So one submitted --
12   elicited in discovery, but that discovery, they didn't                  12               THE COURT: You were turning around.
13   produce them until very late in the case, and that's when it            13               MR. FELDMAN: I don't want to violate any
14   all happened. It's not like we were sandbagging, something              14    protective order, give names or whatever. I can mention
15   like that.                                                              15    names or I can describe them generally?
16                 When the facts became apparent in that                    16               MR. HARBER: Yes.
17   deposition, we included them. We updated our interrogatory
18   to refer to the contentions and it was all within the
19   schedule that was agreed to by the parties.
20                 So based on that, Your Honor, I think that we're
21   perfectly timely. You know, if they ask to take every
22   allegation from the contentions and put it in the pleading,
23   amend the pleading, we can certainly do that if it would
24   make them feel better. They were provided notice of it, and
25   notice before Dr. Yates' expert report was submitted. So
05/21/2019 05:07:29 PM                                             Page 26 to 29 of 72                                                   8 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     30
                                         Filed 06/26/19 Page 47 of 68 PageID #: 3380                              32


                                                        1              THE COURT: Mr. Feldman just described the
                                                        2   factual basis. Did that come out at the deposition?
                                                        3              MR. HARBER: Obviously, Your Honor, we
                                                        4   vehemently disagree with what Mr. Feldman said about -- -
                                                        5              THE COURT: You say obviously. Who knows?
                                                        6              MR. HARBER: Well, I mean, we vehemently
                                                        7   disagree. All of the information was before the Patent
                                                        8   Office, and frankly, without getting into the details of
                                                        9   specifically rebutting every single factual point
                                                      10    Mr. Feldman just said, the only fact that Your Honor needs
                                                      11    to know about the validity of these arguments is that only
                                                      12    two of the four defendants in this case were even willing
                                                      13    to sign onto the expert report in which this was
                                                      14    articulated.
                                                      15               So this is, in our view, these are just -- it's
                                                      16    a complete sideshow. Ir is baseless. Part of the reason
                                                      17    why they may not have moved to amend this is because they
                                                      18    know that that would be, that --
                                                      19               THE COURT: Move to amend?
                                                      20               MR. HARBER: Move to amend their answer to
                                                      21    actually pleading with particularity, I apologize, is
                                                      22    because the law on this would so clearly show that their
                                                      23    allegations were futile.
                                                      24               Perhaps, Your Honor, what the proper thing to do
                                                      25    here is, it is our view the law, regardless of when a party


                                       31                                                                         33


                                                        1   moves, there has to be -- the case law from the Federal
                                                        2   Circuit and Rule 9(b) says that for a party to be
                                                        3   articulating these, these defenses in a case, there has to
                                                        4   be a particularized pleading that asserts them. And so if
                                                        5   they want to move to amend at this point and we can respond
                                                        6   to that, maybe that is the answer that gets around the
                                                        7   motion to strike and then the issue can come before the
                                                        8   Court. But it is still our view that there are specific
                                                        9   pleading requirements extremely well developed in the law
                                                      10    about when a party can assert these defenses, and they have
                                                      11    not complied with them in this case.
                                                      12               And whether, what Your Honor wants to do is a
                                                      13    motion -- if Your Honor doesn't want to do a motion to
                                                      14    strike or wants to hear more, or however Your Honor would
                                                      15    prefer it, we believe it's improper to allow these to
                                                      16    proceed in the case without that particularized pleading.
                                                      17               THE COURT: All right. I'm going to deny the
                                                      18    application on this. I mean, it's without prejudice. If
                                                      19    the plaintiffs think there was some other basis on which to
                                                      20    address insufficient pleading or in a motion in limine,
                                                      21    there's apparently an inadequate basis based on the original
                                                      22    pleading. That does not seem to me to be a discovery
                                                      23    dispute. And so anyway the burden is on the plaintiffs, and
                                                      24    I'm going to deny the application.
                                                      25               Let's go to the next one.
9 of 29 sheets                              Page 30 to 33 of 72                                        05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     34
                                         Filed 06/26/19 Page 48 of 68 PageID #: 3381                                                    36


 1                MR. HARBER: All right. Thank you, Your Honor.               1   references that they're fighting about right now that are
 2                The second issue relates to the last time we --             2   hypothetically going to be injected into these expert
 3                THE COURT: For the record, I don't think you're             3   reports now, they're not. They're still in the background.
 4   prejudiced. I mean, you have not demonstrated prejudice to               4   Those same 40 references are only being used for
 5   me. The articulated prejudice was the inability to speak                 5   invalidating purposes.
 6   with Dr. Krill, who is a former employee, and you were                   6              Now, yes, our experts do talk about background
 7   present at the deposition.                                               7   references, but not in the context. In the case law that
 8                So, again, just if it were to be treated as a               8   they cite, the case law that they cite clearly talks about
 9   discovery dispute, I don't think there was prejudice, but                9   background references and invalidating references, and the
10   either way I'm going to deny the application, and I think              10    Court's say background references are fine as long as they
11   I've articulated it. If there is an appropriate time to                11    are not being used to show motivation or to invalidate a
12   revisit the issue, I'm sure you'll be able to come up with             12    specific limitation. Our experts have never done that, Your
13   one.                                                                   13    Honor. The background references are clearly just
14                All right. Next.                                          14    background.
15                MR. HARBER: Thank you, Your Honor.                        15               And, Your Honor, to give this hypothetical a
16                The second issue is relating to the last time we          16    little bit more meat, because I think that's the problem
17   were before the Court on March 12th. The Court ordered                 17    here, Your Honor. They are asking you to make a judgment
18   certain narrowing to take place by both sides.                         18    based on a problem that's not happening right now. There is
19                THE COURT: Right. So actually, I'm with you on            19    no problem.
20   this. Let's hear from the other side.                                  20               Their concern is we're going to take these
21                MR. NELSON: Your Honor, Kevin Nelson for                  21    background references and move them into our invalidity case
22   Fresenius on behalf of the other defendants.                           22    and say, ah, this background reference meets this
23                Your Honor, we think the issue here is much like          23    limitation. Our experts have not done that. They are not
24   the issue with the inequitable conduct issue. We think it's            24    going to do that.
25   the wrong time and wrong type of motion.                               25               THE COURT: So then why did you have any problem



                                                            35                                                                          37


 1                THE COURT: I couldn't disagree with you more.               1   with their order?
 2   I thought it was pretty clear when we left here that you                 2              MR. NELSON: First of all, their order is asking
 3   were going to identify 40 prior art references. I actually               3   for hypotheticals.
 4   sided with you against Mr. Berl and said I'm not going to                4              THE COURT: No, no. Let's go through the order.
 5   require identification of combinations at that point for the             5              MR. NELSON: Okay. Yes.
 6   narrowing, but I am going to require you, and I went back                6              THE COURT: And, again, it was very hard. I
 7   and looked at the transcript. I don't think it could have                7   didn't go and check, but I'm just going to assume given who
 8   been clearer. You were to identify 40 prior art references               8   counsel is, and reputable counsel, that they basically took
 9   and you didn't.                                                          9   the expert report and they put through the accommodations.
10                MR. NELSON: Your Honor, we actually did.                  10           Am I correct, Mr. Berl?
11                THE COURT: Okay. You did. Then you in                     11               MR. BERL: Yes, yes. Your Honor. I think we
12   56 pages of an expert report talked about various, it seems,           12    may be conflating the second issue in our letter brief with
13   references that were not within the 40. Now, I might be                13    the third issue, but to answer that question, yes.
14   wrong because I was somewhat frustrated with plaintiff. I              14               THE COURT: Is the we meant the judge? Sorry.
15   was supposed to read 56 pages and figure out what all of               15               MR. NELSON: So we're talking, Your Honor, about
16   these references were and decide. I don't know how you                 16    their first request for relief, the background references
17   expected me to decide whether they were among the 40.                  17    that they are saying.
18                So I'm accepting their word on that, but if you           18               THE COURT: Hold up, hold up.
19   tell me --                                                             19               MR. NELSON: Yes. I'm sorry. If I was
20                MR. NELSON: Your Honor, that is incorrect,                20    misunderstanding which issue --
21   because our expert reports were already in at the time that            21               THE COURT: No.
22   they filed that motion. So the 56 pages or whatever they               22               MR. NELSON: The 40 references are the ones that
23   were citing, those references were already in. The                     23    we identified that are in our expert report that are only
24   narrowing came after the expert reports were already in.               24    used to show invalidity of the specific limitations. That's
25   But to be very clear, Your Honor, those background                     25    what our experts did. They went not claim by claim, but

05/21/2019 05:07:29 PM                                            Page 34 to 37 of 72                                                  10 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     38
                                         Filed 06/26/19 Page 49 of 68 PageID #: 3382                                                     40


 1    they went down to granular level limitation by limitation               1   of a jury --
 2    and showed how those 40 references meet the limitation.                 2                  MR. NELSON: It's a bench trial. We're
 3             Again, they're across three different patents,                 3   definitely not going to do it.
 4    so, Judge there are a lot of different limitations. That's              4                  THE COURT: Then you don't have to worry about
 5    why there's a lot of differences.                                       5   it. But I can't imagine this is going to be an issue.
 6                Again, they do refer to background references,              6                  MR. NELSON: The only time it becomes an issue,
 7    but the case law is very clear. Even the case that they                 7   and that's why we wanted the clarity, Your Honor. If they
 8    cite, it's permissible for background references.                       8   call us out, if they take issue with something our expert
 9                And, Judge, background references are                       9   said, there's no way anybody would possibly know that.
10    something -- for instance, I'm sorry, Your Honor, if you are          10            Let's take, for instance, one of the limitations
11    reading something.                                                    11    is it's an antioxidant. Right. And so we have references
12                THE COURT: Yes. Just hold on one second. Hold             12    that say antioxidants are used in injectable formulations
13    on.                                                                   13    all the time, and they'll criticize that. And we have
14                MR. NELSON: Yes.                                          14    references that say antioxidants are used with bendamustine.
15                THE COURT: I was looking at your proposed                 15    It's motivation to use the product. So that is prior art to
16    order, not their proposed order.                                      16    show motivation.
17                MR. NELSON: That could be a problem, yes. Feel            17                   Now, if their expert comes back and criticizes
18    free to accept our proposed order.                                    18    and says, well, nobody would use an antioxidant because of
19                THE COURT: Okay. So here is their proposed                19    certain properties or whatever, if we just want to show the
20    order. Defendants may not rely on any reference not                   20    properties of an antioxidant, not that it meets a
21    identified in your letter, 40, including, but not limited             21    limitation, because the properties of the antioxidant are
22    to, for the purpose of establishing that, one, the prior art          22    not a limitation. We don't want them to come back and say,
23    disclosed one or more claim limitations. You agree with               23    oh, you know, you can't educate the judge about the
24    that.                                                                 24    properties.
25                MR. NELSON: Yes.                                          25                   THE COURT: But they are not going to do that.


                                                           39                                                                            41


 1                THE COURT: Two, a person of ordinary skill in               1                  MR. NELSON: I would hope not.
 2    the art would have been motivated. You agree with that?                 2                  THE COURT: This is where it gets to absurdity.
 3                MR. NELSON: Yes.                                            3   Suppose there's a reference to a molecule and I ask a
 4                THE COURT: Three, a POSA would have had a                   4   question, what is a molecule? And do you think they are
 5    reasonable expectation of success? You agree with that?                 5   going to object if you pull out a chemistry textbook to tell
 6                MR. NELSON: Exactly, Your Honor. Our                        6   me what a molecule is? They're not going to do that.
 7    references have not done that.                                          7                  MR. NELSON: That's exactly, Your Honor, why we
 8                THE COURT: Then I'm going to sign their order.              8   viewed that as a hypothetical situation, because if that
 9                MR. NELSON: No. But, Your Honor, what I want                9   issue came up, if our experts did pull a background
10    to be very clear about though, one issue, is we do have a             10    reference in and say, hey, this invalidates a limitation,
11    reply report coming out, so there may be some responses to            11    that's why they filed their motion to strike. That is why
12    their expert.                                                         12    they filed their motion in limine. That's why we view this
13                THE COURT: That's a different story.                      13    as an improper procedural motion.
14                MR. NELSON: That's a different story. I agree.            14                   THE COURT: I think that the reservation
15    I want to be very clear, we're still permitted to use                 15    language that you had would, it strikes me, motivate
16    background references for the purpose for what they are               16    somebody like the plaintiff to come to the Court and say, we
17    being used for and for the purpose of what the law allows             17    want to make sure we're not going to be sandbagged.
18    them to be used for. There should be no question of that.             18                   MR. NELSON: Well, let me make that clear. They
19    As long as that's the issue, I don't think there's any issue          19    had the same exact reservation in their limitation when they
20    there.                                                                20    moved it down to 25 claims. They said we reserve the right
21                THE COURT: So here is the problem. Right.                 21    to bring new claims. So I think that issue is not in front
22    It's what does background mean. Right?                                22    of the Court.
23                MR. NELSON: Yes.                                          23                   THE COURT: Wait.
24                THE COURT: I'm going to sign their order and,             24                   MR. NELSON: Yes. That reservation was
25    you know, I just can't believe you're going to put in front           25    primarily again because reply reports are still outstanding,
11 of 29 sheets                                                   Page 38 to 41 of 72                                         05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     42
                                         Filed 06/26/19 Page 50 of 68 PageID #: 3383                                                    44


 1   and we want to be able -- if we have to bring background                  1               MR. NELSON: There are reply reports, Your
 2   records in to show invalidity in response to one of their                 2   Honor, but your point illustrates --
 3   criticisms, we need that flexibility. We didn't want to run               3               THE COURT: Wait, wait. How can one say there
 4   to the Court and bother Your Honor.                                       4   is and one says there isn't?
 5                THE COURT: You did bother me, so I'm signing                 5               MR. NELSON: No. He's saying reply reports.
 6   the order.                                                                6   He's talking about the scope of the reply reports. Your
 7                MR. NELSON: We didn't.                                       7   Honor's point illustrates why this is a hypothetical issue
 8                THE COURT: Well, whoever did.                                8   and not something again that the Court should be ruling on
 9                MR. NELSON: Would you like me to address the                 9   right now because it's not an issue.
10   accommodations issue, Your Honor?                                       10                Our experts clearly delineated how they are
11                THE COURT: That's the third issue. Right?                  11    using these prior art references. They clearly delineated
12                MR. NELSON: Yes.                                           12    how they are using background references. The case law is
13                THE COURT: They've got to go first.                        13    clear about background references can be used and there's no
14                All right. What's the DI number for the                    14    limitation on that.
15   defendants' letter so I can fill in this correctly?                     15                Your Honor, we would be foolhardy to try to
16                MR. HARBER: 260, Your Honor.                               16    bring issues to the Court's attention the Court is not
17                THE COURT: Hold on just one second. Okay. All              17    interested in.
18   right. So hold up.                                                      18                THE COURT: Every lawyer says that.
19                All right. So as far as the second paragraph,              19                MR. NELSON: But that's why this is all
20   I'm going to obviously order that, what I've just described.            20    hypothetical, Your Honor.
21   Right?                                                                  21                MR. HARBER: I mean, I disagree with a lot of
22                As far as the striking the first paragraph, I'm            22    what was just said.
23   going to take that out of the proposed order.                           23                THE COURT: Right. Help me with the reply
24                And then I believe now we turn to the remainder            24    reports issue.
25   of the order, which is the combination issue. Is that                   25                MR. HARBER: I think this is all resolved by


                                                             43                                                                         45


 1   correct?                                                                  1   just granting what's in the proposed order. But there are
 2                MR. HARBER: Correct, Your Honor. And I just                  2   three, in general, three rounds of reports. In the first
 3   want to be clear on one point before we leave the last                    3   round, the parties put in reports on issues on which they
 4   issue. We've spoken here in terms of reply reports. Those                 4   bear the burden of proof.
 5   are limited to responding to plaintiff's case of secondary                5               THE COURT: Sure.
 6   indicia, so it's not on prima facie obviousness. So I think               6               MR. HARBER: So the plaintiffs put in
 7   to the extent that's what, through the statements that                    7   infringement reports.
 8   defendants made, if they're intending to open that up --                  8               THE COURT: Right.
 9                THE COURT: But what happens if you say there's               9               MR. HARBER: And the defendants put in validity
10   some article they cite, and they gave us one of their 40,               10    reports.
11   and your expert says they're misreading that article because            11                THE COURT: I believe they're not smart enough
12   of blah, blah, blah, blah. I mean, I think it's fair game               12    to know that people do that. This just came out this
13   for them to say, wait, that's not true, because if you look             13    afternoon talking with Judge Noreika. My understanding is
14   at this prior article, which isn't on their list, it rebuts             14    Judge Sleet didn't have reply reports in certain cases.
15   that. That seems to me appropriate.                                     15                MR. HARBER: Right.
16                MR. HARBER: There are two points, Your Honor.              16                THE COURT: Is this one of those cases?
17   One is that's not what the reply reports are here. They                 17                MR. HARBER: There are no general reply reports.
18   don't have a reply report that's just replying to the our               18    It's called a reply round, but they are just responsive
19   expert defense in the obviousness case. There's only two                19    reports on the secondary considerations that we put in in
20   rounds.                                                                 20    our --
21                The reply reports are limited to a very specific           21                THE COURT: Right. But that's it?
22   purpose, and that is replying to the secondary                          22                MR. HARBER: That's it.
23   considerations of nonobviousness.                                       23                THE COURT: Unlike a lot of other courts.
24                THE COURT: Wait, wait. This is Judge Sleet.                24    Usually my default is you get a real reply. He doesn't
25   There are no reply reports.                                             25    allow for it in this case.
05/21/2019 05:07:29 PM                                             Page 42 to 45 of 72                                                12 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     46
                                         Filed 06/26/19 Page 51 of 68 PageID #: 3384                                                   48


 1                 MR. HARBER: That's right. It's not part of the             1   references, defendant. You each have to mutually narrow to
 2    scheduling order.                                                       2   a certain amount. We did that. We can't, after seeing
 3                 THE COURT: Okay. So what did Judge Sleet do,               3   their responses to our infringement positions say, okay,
 4    if you know, Judge Sleet, when it came to trial time when               4   we're now going to assert these ten other claims because of
 5    one expert would want to reply to something that was raised             5   what you said, and they had to narrow their case.
 6    in an answering brief? How did he deal with that? Did you               6              Now, when you ticked through the three items in
 7    ever have a trial in front of him?                                      7   the proposed order, you're not going to use it to disclose a
 8                 MR. HARBER: I did not.                                     8   limitation, the motivation and expectation, that is the
 9                 MR. BERL: I've had several, Your Honor.                    9   language that was in the letter that we sent them and said,
10                 THE COURT: Okay. So what happened in that                10    can you confirm that what your reservations doesn't mean it
11    circumstance?                                                         11    that you are going to use it for one of these -- so that's
12                 MR. BERL: If it's not in the report, then it             12    why we're here.
13    wasn't in evidence.                                                   13               THE COURT: Right.
14                 THE COURT: So how could you have any rebuttal            14               MR. BERL: I'm frankly confused.
15    essentially?                                                          15               THE COURT: I'm not faulting you for why you are
16                 MR. BERL: He had almost no rebuttal, first of            16    here. You said the reservation language. I get it. I'm
17    all.                                                                  17    good.
18                 Second of all, his answer to it, if I can speak          18               MR. HARBER: Right. I'm not sure that we need
19    for him is, I only have one round of reports. If it's                 19    to reopen this.
20    something that the challenger wants to put in his or her              20               THE COURT: No. And frankly, though, it's
21    prima facie case and rely on for prima facie obviousness,             21    helpful to me on the reply issue.
22    they get one chance. That's their prima facie case. You               22               So I have reply briefs and I think there's a
23    can't go back and sort of rebuild a prima facie case with             23    purpose for them, so there's just a philosophical
24    new references that you didn't rely on. If you think that             24    disagreement on that, and which just seems to me something
25    the patent is obvious as a result of the following three              25    new could be raised in a response that would justify a


                                                             47                                                                        49


 1    references, that's what you put in, and if it's not and the             1   reply, and that's why I was sympathetic to the defendant,
 2    third round of reports is very limited, as Mr. Harber                   2   saying if you all, the plaintiffs, in a response of an
 3    indicated, and if it's not in the report, it's not in the               3   expert somehow raise prior art that was not on their list of
 4    report.                                                                 4   40, that it might be fair to have them come back and say,
 5                 I'm happy to hand Your Honor transcripts that              5   well, wait a second. Let me explain. And I get that.
 6    say just that. I sat in this chair and an entire                        6              Now, it's funny. I think under Judge Sleet's
 7    examination of an expert was stricken on that exact                     7   rules, it's too late. That's a problem with inheriting
 8    basis.                                                                  8   cases.
 9                 MR. NELSON: Again, Your Honor, that's not the              9              MR. BERL: And I sympathize with Your Honor, but
10    situation we're looking at here. These references have all            10    if I may say, we were very careful in what we did and what
11    been provided well in advance of paying debt off.                     11    we did not include in our reports and what arguments we
12                 And, again, it is very clear, the background,            12    advanced and what arguments we did not advance in reliance
13    that is the background of the invalidating reference. We're           13    on Judge Sleet's order that their third round was very
14    not talking about that. That's a completely different                 14    limited.
15    situation.                                                            15               THE COURT: Yes, and I get that. I'm going to
16                 MR. HARBER: And --                                       16    play by that rule. But that is my initial thing about the
17                 MR. NELSON: If there are new opinions that               17    contentions. You know, as you know from my scheduling
18    we're bringing up, they'll move to strike it.                         18    order, contentions are early and you've got to have good
19                 THE COURT: All right.                                    19    cause to change them.
20                 MR. HARBER: I would say one more thing. I feel           20               So, all right. So we've resolved paragraph 1
21    like we're conflating a lot of issues here.                           21    and paragraph 2. Let's move to paragraph -- the remainder
22                 The reason we are before the Court on this is            22    of the order, the third issue.
23    because Your Honor had a case narrowing order that applied            23               MR. HARBER: All right. Your Honor, and I think
24    to both parties. They said, you have all of these, we have            24    Your Honor had some of this issue in mind when we turned to
25    all of these claims, the plaintiffs. You have all of these            25    the second issue.
13 of 29 sheets                                                   Page 46 to 49 of 72                                        05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     50
                                         Filed 06/26/19 Page 52 of 68 PageID #: 3385                                                        52



 1                 THE COURT: Right.                                          1   proper showing in any event that there's any sort of

 2                 MR. HARBER: And I'm happy to address, there are            2   problem with what we disclosed. All they are saying again

 3   some procedural points that the other side raised. I'm                   3   is a hypothetical that we may bring in some argument that
 4   happy to address these.                                                  4   wasn't previously in their expert report. I think that's
 5                 THE COURT: So let me just ask this just so I               5   improper.

 6   understand, right, because, again, these correspond, these               6                THE COURT: Okay. Here's the thing. Let me ask

 7   being the paragraphs with the different combinations listed              7   you this: Do you disagree with the substance? This is what
 8   in the proposed order, they correspond to what their expert              8   your expert has agreed to so far.

 9   disclosed. Correct?                                                      9                MR. NELSON: I disagree with the way they
10                 MR. HARBER: Correct.                                     10    characterize how our experts have addressed these prior art

11                 THE COURT: Okay.                                         11    references and that's why I don't think we can agree to this

12                 MR. HARBER: And so here is what the issue is             12    order.
13   and why it's different from the issue we were just                     13                 So that is a problem that --

14   discussing.                                                            14                 THE COURT: All right. Give me an example.
15                 One is an administrative kind of case narrowing.         15                 MR. NELSON: Well, so, first of all, if you

16   You know, what is the scope of, how many claims can we rely            16    compare this proposed order to the previous one, Your Honor,

17   on, how many prior art references can they use? And at the             17    from March, it's almost identical except for all of a sudden
18   last hearing there was some debate about when Your Honor was           18    there's a whole bunch more references in there. Those

19   narrowing, ordering the narrowing of their case.                       19    references were already in the expert report that they had

20                 THE COURT: Let me save you some breath here.             20    in the March hearing. So I don't know why all of a sudden

21                 MR. HARBER: All right.                                   21    they wanted to limit combinations then, but now they're

22                 THE COURT: I'm sympathetic to your argument.             22    allowing for all these other combinations. So that's why I
23   They don't get to come up with new combinations.                       23    find it a little bit interesting.

24                 MR. HARBER: Yes. And that's --                           24                 Again, I don't know how the Courts police this,

25                 THE COURT: That I agree with.                            25    because our experts again went through with a fine tooth



                                                           51                                                                               53


 1                 MR. HARBER: And so the point, and we're raising            1   comb limitation by limitation and showed how these various

 2   it now, frankly, because we're -- you know, we're heading                2   references relate to showing motivation to combine and a

 3   into the point in time where we're going to depose their                 3   reasonable expectation of success for meeting those
 4   expert.                                                                  4   limitations, and to just sort of lay it out here like this

 5                 THE COURT: Right.                                          5   does not capture that. It makes it too much of an issue
 6                 MR. HARBER: We don't want to be accused -- if              6   that they can come in and say, that's not the combination
 7   they come and put something in their pretrial order or try               7   that they raise, Your Honor, and then we've got to dig
 8   to run something at trial that they we don't believe they've             8   through the expert reports and show it.

 9   adequately disclosed, we don't want to be accused of lying               9                I don't think that's fair, Your Honor. The
10   in the weeds and having waited and prejudiced them by not              10    combinations are -- and, first of all, I should take a step
11   raising it until August, that we think there was something             11    back, Your Honor. KSR is very clear, that the Supreme Court
12   inadequate. We put it on the table right away, that their              12    case on obviousness is very clear. There's no requirement
13   reports, if they intend to rely on a combination of                    13    that there be actual combinations. It clearly said, don't

14   references other than the combinations that are listed in              14    follow a rigid format, or that is a clear error, and you
15   our proposed order, we don't believe those are adequately              15    should look at the prior art as a whole.
16   disclosed.                                                             16                 So, again, to try to pigeonhole this into

17                 THE COURT: Right. Okay. All right. I'm with              17    specific combinations is a clear error according to the
18   you. Let's hear from the other side. I don't know why                  18    Supreme Court precedent, but putting that aside, our expert
19   you're fighting this.                                                  19    showed how each of these references relate to each
20                 MR. NELSON: Again, Your Honor, we think, again,          20    limitation. And so this is not indicative or -- it does

21   and I understand the Court disagrees with this, but we view            21    not characterize accurately how your experts attacked
22   this as a motion in limine or motion to strike. All the                22    these.
23   cases that they cite in support of these positions, both               23                 Again, the better mechanism, Judge, is our

24   positions, all are in the contexts of motions in limine                24    expert does something that's not in their report, they
25   or motions to strike. We think they have not made the                  25    should come and call us out. That's the proper vehicle.

05/21/2019 05:07:29 PM                                            Page 50 to 53 of 72                                                      14 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     54
                                         Filed 06/26/19 Page 53 of 68 PageID #: 3386                                                   56


 1    That's the proper thing. That's how every other case that               1   submitted, and that's going to be our position.
 2    all of us in this room have litigated, that's how it                    2              So while they gave us some information, they
 3    proceeds. Our experts go outside the scope of their report.             3   still left it open, and that's why -- what, frankly, were we
 4    You call the other side out. They have not even taken the               4   going to do at that point in time? We had to wait for the
 5    deposition of these individuals yet.                                    5   expert reports to see what their final position was going to
 6                THE COURT: All right. I'm going to deny this                6   be, to see what the final position on secondary
 7    application on the third paragraph, but without prejudice,              7   considerations was going to be. They left the door open
 8    because I'm going to hold the defendants to what's in their             8   there, Your Honor. We weren't going to ask their fact
 9    expert report.                                                          9   witnesses about expert reports in a prior case. The timing
10                MR. NELSON: Yes. Thank you.                               10    we are going to use those is right now.
11                THE COURT: All right. Switch. I mean, I've                11               Yes, the timing is unfortunate, but they left
12    got to say, what really bothers me, and the reason why, you           12    the door open. Immediately when we got their expert
13    know, I'm much more accepting of plaintiffs even teeing this          13    reports, actually, before we got their expert reports, we
14    up, because part of me thinks this has been a waste of time           14    re-raised this issue, because that was the time to do it.
15    and it is an issue that can be addressed down the road, but,          15               And, Your Honor, there's no prejudice here to
16    you know, the defendants' response to what I thought was a            16    them. They can just simply provide those expert reports.
17    reasonable letter from the plaintiffs is why I understand             17    They're highly relevant because their experts in the
18    why they are here.                                                    18    bendamustine.
19                MR. NELSON: Your Honor, that was not our                  19               Case said things that are relevant. Those are
20    intention. Our intention was just to be very clear, and we            20    admissions. Those can be relevant. They can be used
21    said repeatedly in our letters, we are not going outside of           21    against their experts. So we're entitled. But, again,
22    what our expert said. We said --                                      22    there's no prejudice here. They can simply provide that
23                THE COURT: I thought they gave you the                    23    information to us.
24    opportunity with that letter. They spelled out specifically           24               THE COURT: All right. I'm going to deny the
25    what's in the second paragraph and you couldn't agree to              25    application. I don't think you've established sufficient


                                                             55                                                                        57


 1    that.                                                                   1   probative value that would be gained from having access to
 2                MR. NELSON: That was not our intention. We                  2   these, and, more importantly, it's too late. Let's move on.
 3    thought we were clear. We think there's other motivations               3              MR. NELSON: Okay.
 4    to these, but that's not the argument to make here.                     4              THE COURT: We had a scheduling order and I held
 5                THE COURT: All right. Let's go. Next.                       5   the plaintiffs to the scheduling order.
 6                MR. NELSON: So, Your Honor, our first issue for             6              Next topic.
 7    the Court, we have three issues. I think other counsel will             7              MR. NELSON: The next one is the Eagle/Teva
 8    be taking some of the other issues.                                     8   licensing documents. Now, this, Your Honor, this was
 9                But the first issue would be our request for                9   something that happened after close of discovery. We became
10    expert materials from the bendamustine lyophilized case. Is           10    aware of this issue, the licensing issue, or the amendment
11    that okay if we started with that one, Your Honor?                    11    of the licensing agreement at the end of April, April 29th.
12                THE COURT: Yes. Why are you bringing this now             12    Plaintiffs didn't inform us of this. They have a continuing
13    since discovery is over?                                              13    discovery obligation. We had to find out through the news
14                MR. NELSON: Your Honor, this issue was raised             14    media that this happened.
15    during discovery, and we have not been sitting on our hands           15               So when we raised it to them, and I do want to
16    for 18 months as the plaintiffs have. We actually did raise           16    be very clear, Your Honor. Plaintiffs say that there was no
17    this issue in correspondences in November, and something did          17    meet and confer here. We raised it immediately on
18    happen in November. The parties had a meet and confer on              18    April 29th. The parties had exchanged correspondences on
19    this issue. In November, plaintiffs submitted supplemental            19    May 2nd and there was a meet and confer on May 10th. We
20    interrogatory responses. They don't cite to the ones from             20    said we want all the correspondence and information. They
21    November or from July, the second set of supplemental                 21    only gave us the amended agreement and flat refused. Said
22    interrogatory responses.                                              22    you can't have anything else. There's no more negotiation
23                In their interrogatory responses, Judge, they             23    at that point, Your Honor.
24    say, our secondary considerations issues reincorporate                24               So the parties properly met and conferred and,
25    expert reports that that will be written and will be                  25    Your Honor, we're entitled to the -- the case law is very
15 of 29 sheets                                                   Page 54 to 57 of 72                                       05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     58
                                         Filed 06/26/19 Page 54 of 68 PageID #: 3387                                                     60


 1   clear. We're entitled, two parties at arm's length                        1              THE COURT: Why did you add it? Why is it added
 2   negotiating over issues regarding the product at issue in                 2   to the expert report?
 3   this case. So we're entitled to those communications.                     3              MR. MAHAFFY: Frankly, as they said, they
 4                 If they feel like they need to log something,               4   requested this material. It is a change to an existing
 5   again, I think that's inappropriate, but that wasn't even                 5   agreement, and so they've requested this material and, you
 6   put on the table. They simply said, oh, it's too much work.               6   know, we produced this material in discovery. And so it
 7   Too burdensome. There's too much. But they flat refused to                7   seemed appropriate to have the expert, you know, acknowledge
 8   provide it.                                                               8   its existence just to make, you know, make clear that it
 9                 So they should be providing information. If                 9   didn't change anything about his opinion.
10   they want to log it, you know, I don't think that's proper              10
11   because, again, I think it's an arm's length transaction,
12   but we believe that we're entitled to those communications
13   regarding this amendment of the license agreement.
14                 THE COURT: All right. Actually, I'm sorry.                14               THE COURT: I mean, you had already produced --
15   Can I just ask one more question?                                       15    when did you produce the original agreement? That was
16                 MR. NELSON: Yes. Sorry.                                   16    produced I assume before?
17                 THE COURT: If they hadn't cited it in their               17               MR. MAHAFFY: During fact discovery.
18   expert report, would you be entitled to it?                             18               THE COURT: Right, so they had that, and they
19                 MR. NELSON: If they hadn't cited it? Yes, we              19    read it in the newspaper somewhere, they learn the agreement
20   would. The communications are still relevant, Your Honor,               20    has been revised, but they ask you for an updated version.
21   and that's, quite frankly, the other reason for this. Not               21    Right?
22   only did we just find out about this stuff and brought it to            22               MR. MAHAFFY: Exactly.
23   the Court, had a meet and confer and brought it to the                  23               THE COURT: And then you produce that. Is that
24   Court's attention as soon as we could.                                  24    right?
25                 The communications themselves, we don't know              25               MR. MAHAFFY: We produced that along with the



                                                              59                                                                         61


 1   what they say, but they may be relevant to showing various                1   expert report, yes.
 2   issues on secondary consideration, those reports that are                 2              THE COURT: At the same time?
 3   due at the end of this month.                                             3              MR. MAHAFFY: Yes.
                                                                               4              THE COURT: Okay. So, but the expert report
                                                                               5   didn't come until after they had requested the revised
                                                                               6   agreement?
                                                                               7              MR. MAHAFFY: This all happened very quickly. I
                                                                               8   believe that the revised agreement, it was submitted along
                                                                               9   with the expert report. They requested the revised
                                                                             10    agreement I think two days before the expert report was
                                                                             11    due.
12                 THE COURT: All right. Thank you.                          12               THE COURT: And the agreement is relevant to
13                 MR. MAHAFFY: Your Honor, Shaun Mahaffy fee from           13    what in the case?
14   Williams & Connolly on behalf of Teva and Cephalon.                     14               MR. MAHAFFY: I mean, frankly, Your Honor, I
15                 I think the main point is the one that you                15    don't think the agreement is relevant to anything.
16   brought up at the very end of your questioning, which is the
17   relevance of these negotiations at all.
18                 So to be clear, plaintiffs are not relying on
19   this revised agreement as evidence of the nonobviousness of
20   the patents. Our expert merely cites it in a footnote as a              20               THE COURT: And is it relevant at all, I don't
21   matter of factual, you know, something that has happened,               21    know, to damages or anything like that?
22   but the evidence that the expert relies on as evidence of               22               MR. MAHAFFY: Imagine that. I don't think the
23   secondary considerations of nonobviousness is the original              23    defendants have alleged that. I mean, the only, you know,
24   agreement and the original royalty rate.                                24    there are various other provisions in --
25                 And --                                                    25               THE COURT: But are you guys going to use it for

05/21/2019 05:07:29 PM                                             Page 58 to 61 of 72                                                  16 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     62
                                         Filed 06/26/19 Page 55 of 68 PageID #: 3388                                                         64


 1    anything else?
 2                  MR. MAHAFFY: No. We're not going to use it for
 3    anything else. And what I was just going to say, to be                   3                THE COURT: When was the agreement revised?
 4    fair, there are other provisions, and if anything, I think               4                MR. NELSON: April 13th was when the press
 5    that makes things more complicated. For example, there's                 5   release was.
 6    provisions related to litigation funding. This agreement                 6                THE COURT: And when was fact discovery closed?
 7    was entered into by parties to this litigation during                    7                MR. NELSON: Fact discovery was closed
 8    ongoing litigation. It involves things about this                        8   January --
 9    litigation.                                                              9                MR. MAHAFFY: January.
10                  Reviewing these documents would be quite                 10                 MR. NELSON: Yes, it was quite sometime ago.
11    burdensome. This all happened very fast, so I can't stand              11                 THE COURT: I'm going to deny the application.
12    here and tell you the exact, you know, page and document               12    I think it's attenuated, of minimal, if any, probative
13    count, which I would normally like to, but it looks like               13    value. I do think there's a significant burden that would
14    there's at least ten custodians that we would have to review           14    be required to produce it. I think it's unduly burdensome
15    for this, several of them lawyers. It looks like there's               15    to require it. It occurred after the close of fact
16    probably over 2,000 documents that we might have to look at,           16    discovery. I'm denying the application.
17    and it would be a messy and complicated privilege review.              17                 Next.
18            So this would be a burdensome review for us to                 18                 MR. NELSON: Your Honor, is it still possible
19    do. And as Your Honor said, there would be basically no                19    that they strike it from their expert report? Again, we
20    relevance because the only possible relevance would be to              20    think it shouldn't -- it shouldn't come in at all then.
21    help our case through the higher royalty rate, and we are              21                 THE COURT: I think --
22    not relying on it for that purpose.                                    22                 MR. BERL: We've agreed to strike it as long as
23                  THE COURT: Would you strike from the expert              23    we don't hear from them that our expert somehow erred by not
24    report the references to the agreements?                               24    considering it.
25                  MR. MAHAFFY: Yes, that would be fine.                    25                 THE COURT: I'm the factfinder. If they do



                                                              63                                                                             65


 1                  THE COURT: All right. Let's hear from the                  1   that --
 2    other side.                                                              2                MR. NELSON: We don't know what's behind it.
 3                  This just seems to me, I do think it would be              3                THE COURT: Okay.
 4    burdensome. I think it raises all sorts of complex issues.               4                MR. NELSON: Mr. Feldman is going to address our
 5    I think the probative value is so attenuated, just trying to             5   last issue, which is more --
 6    figure out why this battle is being fought.                              6                THE COURT: Okay.
 7                  MR. NELSON: Let me point out one thing, Your
 8    Honor. If there's so much going on in this agreement and
 9    all it is is just simply                            there
10    wouldn't be so much going on.
11                  THE COURT: But there could be stuff completely
12    unrelated to --
13                  MR. NELSON: This agreement just has to do with
14    this product.




            We should be able to show that, hey, yes, they have a
21    license agreement. We're showing our main contention this
22    license agreement doesn't have to do with the value of the             22                 THE COURT: Okay. Anything else?
23    patent. It has to do with regulatory issues. Nothing to do             23                 MR. FELDMAN: No.
24    with the patent.                                                       24                 THE COURT: All right.
                                                                             25                 MR. BROWN: Thank you, Your Honor. Dan Brown

17 of 29 sheets                                                    Page 62 to 65 of 72                                         05/21/2019 05:07:29 PM
     Case 1:17-cv-01154-CFC Document 284
                                     66
                                         Filed 06/26/19 Page 56 of 68 PageID #: 3389                                                  68


 1   from Latham & Watkins representing Eagle.                                 1   Delta case that we cited. It's pretty abundantly clear.
 2              And there are really three reasons -- excuse me
 3   one second.
 4              I apologize, Your Honor. There are really three
 5   reasons that we shouldn't be required to log Ms. Sue's
 6   documents at this point and they're interrelated.
 7              The first is, is the timeliness issue, that fact
 8   discovery closed a long time ago.
 9              The second is relevance, and the third is the
10   burden proportionality issue.
11              And so with respect to the time limits issue,
12   there was a process that we all went through in fact
13   discovery, the ordinary process, document requests,
14   objections, et cetera. And the way the process proceeded in
15   this case was the parties agreed that the local default ESI
16   rules would apply. That was entered in an order by Judge
17   Sleet. We went, and that operates by custodian.
18              THE COURT: Right.
19              MR. BROWN: We were not sticklers. We did                     19               THE COURT: Well, that's a after the privilege
20   approximately twice as many custodians as the default rules             20    log. What does the privilege log say?
21   require. We did about 20.                                               21               MR. FELDMAN: I'm looking for it. If I could
22              We picked people who were operating at the                   22    speak on this?
23   relevant time period, which is these patents were filed                 23               THE COURT: Go ahead.
24   in --                                                                   24               MR. BROWN: And then, and so in defendants'
25              THE COURT: So the issue is identified because                25    motion, they have not identified any connections or claim or


                                                           67                                                                         69


 1   another custodian had a privileged communication with her.                1   defense of a party to support relevance.
 2   Is that right?
 3              MR. BROWN: Correct.
 4              THE COURT: Okay. And that was produced to them
 5   when?
 6              MR. BROWN: That was produced in early December
 7   of 2018, that privilege log.
 8              THE COURT: Right.




                                                                             20               THE COURT: Okay. Thank you.
                                                                             21               Mr. Feldman, were you able to locate the
22              And so on top of that, the default rules require             22    privilege logs?
23   you're supposed to identify custodians with discoverable                23               MR. FELDMAN: I was, Your Honor. Would you like
24   information, and her information would be entirely                      24    me to hand it up?
25   privileged with respect to this issue. That's in the TQ                 25               THE COURT: That would be great. Thank you.
05/21/2019 05:07:29 PM                                             Page 66 to 69 of 72                                               18 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284
                                     70
                                         Filed 06/26/19 Page 57 of 68 PageID #: 3390                                                   72


 1                (Mr. Feldman handed a document to the Court.)                1   produce this, so it's just too late in the day. I'm going
 2                THE COURT: Okay.                                             2   to deny the application.
                                                                               3              MR. FELDMAN: Thank you, Your Honor.
                                                                               4              THE COURT: All right. Anything else?
                                                                               5              MR. HARBER: Nothing from plaintiff, Your Honor.
                                                                               6              THE COURT: Okay. Thank you, all.
                                                                               7              Oh, time out. So I don't want to issue, so it's
                                                                               8   clear I believe from the transcript what my order is. I did
                                                                               9   grant one relief and denied all others.
                                                                             10               Is it clear from the plaintiff's perspective?
                                                                             11               MR. HARBER: Yes, Your Honor.
                                                                             12               THE COURT: And is it clear from the defense
                                                                             13    perspective?
                                                                             14               MR. NELSON: Yes, Your Honor.
                                                                             15               THE COURT: Great. Thank you.
                                                                             16               (Hearing concluded at 4:53 p.m.)
                                                                             17                   - - -
                                                                             18
19                THE COURT: You'll have to redact portions of               19
20    it. You'll do that at a later time.                                    20
21                MR. FELDMAN: Yes. So there comes a time, as I              21
22    was telling you earlier about, when there's a second patent            22
23    application that's not involved in this case, but that does            23
24    say all the things they need to do to actually get this                24
25    thing to work and gets the low impurities.                             25


                                                           71




17                THE COURT: Did you make a motion to the Court
18    or anything, say I need to learn more about this person?
19                MR. FELDMAN: We did not, Your Honor. We did
20    raise it with them at that time. We continued to raise
21    it.
22                THE COURT: All right. Well, discovery has
23    passed, so this is an untimely motion, and I think it would
24    be -- I don't think it's personal, and I do think it would
25    be incredibly burdensome at this stage to require Eagle to
19 of 29 sheets                                                    Page 70 to 72 of 72                                       05/21/2019 05:07:29 PM
    Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 58 of 68 PageID #: 3391

                                                                                                                                       1


                                                               advance [2] - 47:11,      amendment [3] -            52:10, 53:15
                       '                        9
                                                                49:12                     57:10, 58:13, 60:11      article [3] - 43:10,
          '707 [3] - 30:23, 31:3,   9(b [1] - 33:2             advanced [1] - 49:12      amount [1] - 48:2          43:11, 43:14
            31:7                    9th [1] - 71:14            advised [1] - 14:13       AND [1] - 1:2             articulated [3] - 32:14,
                                                               affirming [1] - 16:9      answer [17] - 8:13,        34:5, 34:11
                      1                         A              afternoon [12] - 5:6,      8:16, 8:19, 8:20, 9:8,   articulating [1] - 33:3
                                                                5:9, 5:14, 5:16, 5:17,    9:21, 10:1, 10:9,        aside [1] - 53:18
          1 [1] - 49:20             abandon [1] - 71:5          6:4, 6:10, 6:21, 6:22,    17:5, 21:20, 21:21,      assert [2] - 33:10, 48:4
          10th [2] - 57:19, 68:3    abandoned [1] - 31:2        7:22, 27:3, 45:13         23:14, 26:11, 32:20,     asserts [1] - 33:4
          12 [4] - 12:3, 13:16,     abandoning [1] - 71:4      ago [2] - 64:10, 66:8      33:6, 37:13, 46:18       assume [2] - 37:7,
           13:21, 13:22             ability [3] - 10:23,       agree [9] - 25:14,        answering [1] - 46:6       60:16
          12th [1] - 34:17           14:16, 19:20               29:25, 38:23, 39:2,      antioxidant [4] -         asterisk [1] - 68:5
          13th [1] - 64:4           able [6] - 31:17, 34:12,    39:5, 39:14, 50:25,       40:11, 40:18, 40:20,     asterisks [1] - 68:6
          16 [1] - 1:13              42:1, 63:19, 63:20,        52:11, 54:25              40:21                    attach [1] - 7:15
          17-1154-CFC [1] -          69:21                     agreed [6] - 26:4,        antioxidants [2] -        attacked [1] - 53:21
           1:10                     absent [1] - 15:15          26:16, 27:19, 52:8,       40:12, 40:14             attacking [1] - 14:4
          18 [1] - 55:16            absurdity [1] - 41:2        64:22, 66:15             anyway [1] - 33:23        attempting [1] - 23:9
                                    abundantly [1] - 68:1      agreement [20] -          apologize [2] - 32:21,    attended [1] - 30:5
                      2             accept [1] - 38:18          57:11, 57:21, 58:13,      66:4                     attention [3] - 31:12,
                                    accepting [2] - 35:18,      59:19, 59:24, 60:5,      apotex [1] - 3:14          44:16, 58:24
          2 [1] - 49:21              54:13                      60:11, 60:15, 60:19,     Apotex [6] - 3:14,        attenuated [2] - 63:5,
          2,000 [1] - 62:16         access [1] - 57:1           61:6, 61:8, 61:10,        3:22, 6:12, 9:22,         64:12
          20 [1] - 66:21            accommodations [2]          61:12, 61:15, 62:6,       24:4, 27:4               attorney [3] - 68:7,
          2016 [2] - 67:11, 67:12    - 37:9, 42:10              63:8, 63:13, 63:21,      Apotex 's [1] - 8:20       68:8, 68:9
          2017 [1] - 67:13          according [2] - 53:17,      63:22, 64:3              apparent [1] - 27:16      attorneys [2] - 68:6,
          2018 [2] - 67:7, 68:3      71:5                      agreements [1] -          appear [2] - 7:2, 8:16     69:7
          2019 [3] - 1:13, 7:7,     accurately [1] - 53:21      62:24                    APPEARANCES [4] -         August [1] - 51:11
           7:12                     accuse [2] - 15:10,        ahead [2] - 30:11,         1:18, 2:1, 3:1, 4:1      aware [3] - 12:6,
          22 [1] - 7:7               23:12                      68:23                    application [13] -         18:13, 57:10
          22nd [1] - 7:11           accused [2] - 51:6,        al [2] - 1:9, 3:9          31:1, 33:18, 33:24,
          25 [1] - 41:20             51:9                      allegation [7] - 8:13,     34:10, 54:7, 56:25,                 B
          26 [1] - 16:11            accusing [1] - 31:24        8:14, 9:20, 10:16,        64:11, 64:16, 70:23,
          26(b)(5)(a [1] - 65:15    acknowledge [1] -           10:17, 11:16, 27:22       71:1, 71:4, 71:6,        background [21] -
          260 [1] - 42:16            60:7                      allegations [8] - 9:22,    72:2                      35:25, 36:3, 36:6,
          28th [1] - 8:20           ACTION [1] - 1:4            10:10, 11:9, 11:19,      applied [1] - 47:23        36:9, 36:10, 36:13,
          29th [2] - 57:11, 57:18   action [1] - 31:11          15:1, 17:11, 25:12,      applies [1] - 8:8          36:14, 36:21, 36:22,
          2nd [1] - 57:19           actual [1] - 53:13          32:23                    apply [2] - 7:12, 66:16    37:16, 38:6, 38:8,
                                    ADAM [1] - 2:3             allege [5] - 8:18,        appreciate [2] - 7:16,     38:9, 39:16, 39:22,
                                                                10:19, 12:15, 23:6,                                 41:9, 42:1, 44:12,
                      3             Adam [2] - 5:12, 7:23                                 13:24
                                    add [1] - 60:1              23:9                     appropriate [3] -          44:13, 47:12, 47:13
          3:34 [2] - 1:14, 5:4      added [1] - 60:1           alleged [4] - 10:19,       34:11, 43:15, 60:7       balance [1] - 26:23
                                    additional [6] - 8:21,      10:21, 23:5, 61:23       approval [1] - 15:13      Barabas [1] - 6:6
                      4              25:23, 31:3, 31:5,        alleges [1] - 9:19        approve [1] - 30:12       BARABAS [1] - 3:7
                                     31:8, 63:25               alleging [4] - 8:15,      April [7] - 7:5, 7:7,     based [9] - 9:20,
          40 [10] - 35:3, 35:8,     address [8] - 14:9,         10:15, 10:16, 14:20       7:11, 57:11, 57:18,       27:11, 27:20, 29:1,
           35:13, 35:17, 36:4,       24:16, 33:20, 42:9,       allow [7] - 21:18,         64:4                      29:23, 30:8, 33:21,
           37:22, 38:2, 38:21,       50:2, 50:4, 65:4,          26:16, 28:25, 29:22,     argue [3] - 9:16,          36:18, 65:16
           43:10, 49:4               70:6                       29:25, 33:15, 45:25       12:21, 17:24             baseless [1] - 32:16
          4:53 [1] - 72:16          addressed [2] - 52:10,     allowed [3] - 26:5,       arguing [1] - 17:25       basis [7] - 17:18, 32:2,
                                     54:15                      28:20, 29:1              argument [8] - 11:20,      33:19, 33:21, 47:8,
                      5             adduce [1] - 14:11         allowing [1] - 52:22       14:24, 14:25, 23:9,       65:17, 69:11
                                    adequate [2] - 14:7,       allows [2] - 13:21,        23:19, 50:22, 52:3,      battle [2] - 16:22, 63:6
          50 [2] - 9:25, 12:13                                  39:17                                              bear [1] - 45:4
                                     15:9                                                 55:4
          56 [3] - 35:12, 35:15,                               almost [2] - 46:16,       arguments [5] - 9:11,     bears [1] - 15:17
                                    adequately [3] - 11:7,
           35:22                                                52:17                     12:3, 32:11, 49:11,      became [2] - 27:16,
                                     51:9, 51:15
                                    administrative [1] -       amend [5] - 27:23,         49:12                     57:9
                      8              50:15                      32:17, 32:19, 32:20,     arm's [2] - 58:1, 58:11   becomes [1] - 40:6
                                    admissions [1] -            33:5                     art [10] - 35:3, 35:8,    BEFORE [1] - 1:16
          8th [1] - 71:16                                      amended [3] - 8:16,
                                     56:20                                                38:22, 39:2, 40:15,      beginning [3] - 5:4,
                                    admitted [1] - 27:5         10:9, 57:21               44:11, 49:3, 50:17,       18:1, 22:3


05/21/2019 05:07:29 PM                                            Page 1 to 1 of 10                                                     20 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 59 of 68 PageID #: 3392

                                                                                                                                          2


           behalf [9] - 5:18, 5:25,     4:6                      Chicago [2] - 2:19,          51:14, 52:21, 52:22,      68:25
            6:1, 6:5, 6:11, 7:23,                                 3:21                        53:10, 53:13, 53:17      CONNOLLY [2] - 1:16,
            27:4, 34:22, 59:14                    C              chief [1] - 29:18           combine [1] - 53:2         2:2
           behind [1] - 65:2                                     Circuit [3] - 16:9, 24:3,   comfort [1] - 23:17       Connolly [2] - 7:23,
           belief [1] - 11:23          California [3] - 14:17,    33:2                       coming [4] - 22:8,         59:14
           bench [1] - 40:2             16:19, 31:20             circumstance [1] -           22:9, 22:10, 39:11       consideration [1] -
           bendamustine [3] -          capture [1] - 53:5         46:11                      commenced [1] - 5:3        59:2
            40:14, 55:10, 56:18        careful [2] - 21:22,      cite [7] - 15:7, 36:8,      commensurate [1] -        considerations [5] -
           Berl [3] - 5:12, 35:4,       49:10                     38:8, 43:10, 51:23,         69:18                     43:23, 45:19, 55:24,
            37:10                      carries [1] - 13:11        55:20                      commercial [1] - 69:9      56:7, 59:23
           BERL [8] - 2:3, 37:11,      case [73] - 7:8, 7:13,    cited [6] - 16:6, 16:8,     committed [2] - 14:15,    considering [1] -
            46:9, 46:12, 46:16,         8:9, 8:14, 9:21, 10:2,    29:21, 58:17, 58:19,        14:20                     64:24
            48:14, 49:9, 64:22          10:6, 10:16, 11:10,       68:1                       communicating [1] -       constant [1] - 26:22
           better [2] - 27:24,          11:16, 12:12, 13:4,      cites [1] - 59:20            65:21                    contains [2] - 8:24,
            53:23                       14:6, 14:8, 14:14,       citing [1] - 35:23          communication [2] -        16:16
           between [1] - 69:15          15:14, 15:18, 15:25,     CIVIL [1] - 1:4              67:1, 69:15              contemplate [1] -
           beyond [1] - 13:9            16:7, 17:8, 18:1,        Civil [2] - 11:12, 11:22    communications [6] -       21:17
           big [1] - 30:11              18:3, 18:9, 18:20,       claim [4] - 37:25,           58:3, 58:12, 58:20,      contemplated [1] -
           bit [2] - 36:16, 52:23       19:6, 21:1, 21:13,        38:23, 68:25                58:25, 59:10, 70:9        25:4
           blah [4] - 43:12             23:22, 24:6, 24:12,      claimed [1] - 65:16         COMPANY [1] - 1:9         contention [11] - 17:3,
           bother [2] - 42:4, 42:5      25:10, 25:20, 25:25,     claims [5] - 41:20,         Company [1] - 3:9          17:16, 18:23, 19:12,
                                        27:13, 31:1, 32:12,       41:21, 47:25, 48:4,        company [7] - 67:10,       19:14, 19:23, 21:23,
           bothers [2] - 29:6,
                                        33:1, 33:3, 33:11,        50:16                       67:14, 67:19, 67:21,      23:6, 24:22, 24:23,
            54:12
                                        33:16, 36:7, 36:8,       clarity [1] - 40:7           69:3, 69:6, 69:8          63:21
           break [1] - 25:3
                                        36:21, 38:7, 43:5,                                   compare [1] - 52:16       contentions [37] -
           breath [1] - 50:20                                    clear [30] - 22:2,
                                        43:19, 44:12, 45:25,                                                            13:6, 13:8, 13:11,
           BRIAN [1] - 2:15                                       23:22, 24:2, 24:5,         complete [1] - 32:16
                                        46:21, 46:22, 46:23,                                                            17:4, 17:6, 17:11,
           Brian [1] - 5:18                                       27:8, 28:11, 35:2,         completely [2] -
                                        47:23, 48:5, 50:15,                                                             17:13, 17:17, 17:21,
           brief [5] - 16:8, 23:19,                               35:25, 38:7, 39:10,         47:14, 63:11
                                        50:19, 53:12, 54:1,                                                             19:4, 19:7, 19:18,
            24:8, 37:12, 46:6                                     39:15, 41:18, 43:3,        complex [1] - 63:4
                                        55:10, 56:9, 56:19,                                                             19:19, 19:21, 19:23,
           briefing [3] - 7:10,                                   44:13, 47:12, 53:11,       complicated [2] -
                                        57:25, 58:3, 61:13,                                                             20:9, 20:11, 21:11,
            23:16, 24:13                                          53:12, 53:14, 53:17,        62:5, 62:17
                                        62:21, 65:9, 66:15,                                                             21:24, 22:13, 23:6,
           briefs [1] - 48:22                                     54:20, 55:3, 57:16,        complied [1] - 33:11
                                        67:21, 68:1, 69:3,                                                              25:3, 25:7, 25:15,
           bring [5] - 31:11,                                     58:1, 59:18, 60:8,         concern [3] - 20:20,
                                        69:18, 70:13, 70:23                                                             25:23, 26:5, 26:9,
            41:21, 42:1, 44:16,                                   68:1, 68:8, 72:8,           24:15, 36:20
                                       cases [15] - 12:14,                                                              26:11, 26:12, 26:20,
            52:3                                                  72:10, 72:12               concerned [2] - 30:7,
                                        15:7, 15:9, 16:6,                                                               27:6, 27:10, 27:18,
           bringing [2] - 47:18,                                 clearer [2] - 23:8, 35:8     30:8
                                        16:18, 20:22, 20:24,                                                            27:22, 28:24, 49:17,
            55:12                                                clearly [10] - 12:14,       concerning [1] - 28:16
                                        23:16, 26:13, 26:19,                                                            49:18
           brought [4] - 13:21,                                   29:5, 32:22, 36:8,         concluded [1] - 72:16
                                        45:14, 45:16, 49:8,                                                            contest [1] - 24:4
            58:22, 58:23, 59:16                                   36:13, 44:10, 44:11,       conduct [17] - 8:13,
                                        51:23                                                                          context [6] - 10:24,
           brown [1] - 70:12                                      53:13, 68:7, 69:16          8:18, 8:24, 10:10,
                                       caveat [1] - 7:13                                                                23:18, 23:23, 28:2,
           Brown [2] - 5:13,                                     close [9] - 19:17, 20:2,     11:19, 12:1, 15:5,
                                       Cephalon [2] - 2:7,                                                              36:7, 68:9
            65:25                                                 24:25, 25:5, 25:15,         15:15, 18:23, 19:13,
                                        59:14                                                                          contexts [1] - 51:24
           BROWN [10] - 2:9,                                      26:5, 57:9, 64:15,          19:15, 20:25, 21:4,
                                       CEPHALON [1] - 1:5         71:15                                                continued [1] - 71:20
            65:25, 66:19, 67:3,                                                               23:12, 31:24, 34:24,
                                       certain [5] - 28:16,      closed [7] - 10:3, 22:5,                              Continued [3] - 2:1,
            67:6, 67:9, 67:12,                                                                67:17
                                        34:18, 40:19, 45:14,      25:11, 64:6, 64:7,                                    3:1, 4:1
            68:4, 68:12, 68:24                                                               conduct /unclean [2] -
                                        48:2                      66:8, 71:16                                          continuing [2] - 57:12,
           built [1] - 28:20                                                                  8:8, 15:2
                                       certainly [3] - 9:22,     Cohen [1] - 6:17                                       71:7
           bumping [2] - 63:9,                                                               confer [4] - 55:18,
                                        16:25, 27:23                                                                   control [2] - 14:18,
            64:1                                                 COHEN [2] - 3:21,            57:17, 57:19, 58:23
                                       cetera [1] - 66:14         6:21                                                  31:20
           bunch [2] - 17:11,                                                                conference [1] - 7:1
                                       chair [1] - 47:6          Cole [1] - 6:11                                       Corp [1] - 3:14
            52:18                                                                            conferred [1] - 57:24
                                       challenge [1] - 10:23     COLE [4] - 3:16, 6:10,                                correct [9] - 9:13,
           burden [7] - 17:11,                                                               confirm [1] - 48:10
                                       challenger [1] - 46:20     6:14, 6:17                                            15:6, 28:7, 37:10,
            33:23, 45:4, 64:13,                                                              conflating [2] - 37:12,
                                       chance [1] - 46:22        collect [1] - 18:14                                    43:1, 43:2, 50:9,
            66:10, 69:5, 69:12                                                                47:21
                                       change [3] - 49:19,       COLM [1] - 1:16                                        50:10, 67:3
           burdensome [6] -                                                                  confused [2] - 10:18,
                                        60:4, 60:9               comb [1] - 53:1                                       correctly [2] - 42:15,
            58:7, 62:11, 62:18,                                                               48:14
                                       characterize [2] -        combination [3] -                                      61:16
            63:4, 64:14, 71:25                                                               conjunction [1] -
                                        52:10, 53:21              42:25, 51:13, 53:6                                   correspond [2] - 50:6,
           BY [12] - 1:20, 2:3, 2:9,                                                          29:20
                                       check [1] - 37:7          combinations [9] -                                     50:8
            2:15, 2:18, 3:3, 3:7,                                                            connection [1] - 69:4
                                       chemistry [1] - 41:5       35:5, 50:7, 50:23,                                   correspondence [1] -
            3:12, 3:16, 3:20, 4:3,                                                           connections [1] -


21 of 29 sheets                                                     Page 2 to 2 of 10                                            05/21/2019 05:07:29 PM
    Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 60 of 68 PageID #: 3393

                                                                                                                                         3


           57:20                     51:5, 51:17, 52:6,          71:9, 71:11                28:23, 34:4               17:12, 17:15, 18:22,
          correspondences [2]        52:14, 54:6, 54:11,        DAVID [1] - 2:3            denied [1] - 72:9          19:9, 19:17, 19:20,
           - 55:17, 57:18            54:23, 55:5, 55:12,        David [1] - 5:11           DENNIS [1] - 4:6           20:2, 21:9, 21:10,
          correspondingly [2] -      56:24, 57:4, 58:14,        days [1] - 61:10           Dennis [1] - 6:1           21:12, 21:23, 22:3,
           14:7                      58:17, 59:4, 59:12,        deadline [3] - 25:21,      deny [8] - 23:2, 33:17,    22:5, 22:18, 23:2,
          Counsel [4] - 2:6,         60:1, 60:10, 60:14,         25:22, 26:16               33:24, 34:10, 54:6,       25:1, 25:5, 25:11,
           2:12, 2:20, 3:22          60:18, 60:23, 61:2,        deal [4] - 11:8, 12:22,     56:24, 64:11, 72:2        25:16, 26:1, 26:6,
          counsel [8] - 3:8,         61:4, 61:12, 61:20,         30:11, 46:6               denying [1] - 64:16        26:17, 27:12, 33:22,
           3:13, 4:8, 37:8, 55:7,    61:25, 62:23, 63:1,        dealing [6] - 9:4, 12:8,   depose [1] - 51:3          34:9, 55:13, 55:15,
           65:12, 69:8               63:11, 64:3, 64:6,          12:23, 13:9, 15:7,        deposed [1] - 31:16        57:9, 57:13, 60:6,
          count [1] - 62:13          64:11, 64:21, 64:25,        69:11                     deposition [8] - 27:8,     60:17, 64:6, 64:7,
          Counterclaim [1] -         65:3, 65:6, 65:22,         deals [1] - 24:7            27:17, 31:22, 32:2,       64:16, 66:8, 66:13,
           2:20                      65:24, 66:18, 66:25,       debate [1] - 50:18          34:7, 54:5, 65:11,        71:15, 71:16, 71:22
          course [2] - 24:14,        67:4, 67:8, 67:11,         debt [1] - 47:11            71:11                    discussing [1] - 50:14
           30:18                     68:2, 68:11, 68:13,        December [4] - 28:9,       depositions [1] -         discussion [1] - 17:17
          COURT [199] - 1:1,         68:19, 68:23, 69:20,        29:9, 67:6, 68:3           26:21                    dismiss [10] - 8:10,
           5:6, 5:14, 5:17, 5:21,    69:25, 70:2, 70:11,        decide [2] - 35:16,        describe [1] - 29:15       9:1, 9:2, 9:8, 9:11,
           5:23, 6:3, 6:8, 6:13,     70:19, 71:9, 71:11,         35:17                     described [3] - 28:6,      9:15, 9:23, 10:2,
           6:15, 6:20, 6:22, 8:3,    71:13, 71:15, 71:17,       decimated [1] - 28:25       32:1, 42:20               10:22, 21:21
           8:10, 8:18, 8:22, 9:1,    71:22, 72:4, 72:6,                                    description [2] -         disproportionality [1]
                                                                declaration [3] -
           9:4, 9:10, 9:14,          72:12, 72:15                                           21:10, 68:16              - 69:17
                                                                 29:19, 30:19, 67:19
           10:11, 10:18, 10:21,     Court [23] - 1:25,                                     designed [1] - 29:4       dispute [3] - 7:19,
                                                                decline [1] - 21:19
           11:2, 11:12, 11:17,       12:11, 15:4, 16:1,                                    detail [1] - 8:25          33:23, 34:9
                                                                default [4] - 45:24,
           11:20, 11:25, 12:5,       16:9, 18:10, 33:8,                                                              disputes [2] - 7:6,
                                                                 66:15, 66:20, 67:22       details [2] - 16:13,
           12:16, 12:20, 13:1,       34:17, 41:16, 41:22,                                                             7:14
                                                                defendant [3] - 20:24,      32:8
           13:15, 14:1, 14:23,       42:4, 44:8, 44:16,                                                              DISTRICT [2] - 1:1, 1:2
                                                                 48:1, 49:1                determine [1] - 29:1
           15:23, 15:25, 16:4,       47:22, 51:21, 53:11,                                                            District [1] - 16:9
                                                                Defendant [6] - 2:12,      determining [1] -
           16:12, 16:20, 17:1,       53:18, 55:7, 58:23,                                                             document [5] - 20:14,
                                                                 2:20, 3:8, 3:13, 3:22,     20:14
           17:14, 17:20, 17:24,      70:1, 71:17                                                                      20:15, 62:12, 66:13,
                                                                 4:8                       develop [1] - 21:11
           18:6, 18:9, 18:16,       Court 's [3] - 36:10,                                                             70:1
                                                                defendants [14] -          developed [1] - 33:9
           18:19, 18:25, 19:6,       44:16, 58:24                                                                    documents [7] - 57:8,
                                                                 6:12, 8:4, 12:13,         DEVLIN [1] - 4:2
           19:10, 19:12, 19:22,     courtroom [1] - 5:3                                                               62:10, 62:16, 65:16,
                                                                 15:1, 25:20, 26:19,       DI [1] - 42:14
           20:3, 20:7, 20:17,       courts [2] - 23:25,                                                               65:19, 66:6, 69:14
                                                                 27:4, 32:12, 34:22,       differences [2] - 38:5,
           21:7, 21:16, 22:6,        45:23                                                                           done [8] - 16:16, 19:8,
                                                                 38:20, 43:8, 45:9,         67:20
           22:9, 22:16, 22:19,      Courts [3] - 24:17,                                                               23:17, 25:13, 36:12,
                                                                 54:8, 61:23               different [10] - 25:6,
           22:23, 23:4, 23:15,       28:25, 52:24                                                                     36:23, 39:7, 65:18
                                                                Defendants [1] - 1:10       25:7, 31:13, 38:3,
           24:20, 24:22, 25:2,      create [4] - 10:5,                                                               door [4] - 10:3, 20:22,
                                                                defendants ' [3] -          38:4, 39:13, 39:14,
           25:14, 26:2, 26:15,       12:11, 20:23, 69:12                                                              56:7, 56:12
                                                                 42:15, 54:16, 68:24        47:14, 50:7, 50:13
           27:1, 28:4, 29:8,        created [1] - 21:14                                                              down [8] - 10:4, 12:15,
                                                                defense [15] - 8:21,       dig [1] - 53:7
           29:12, 30:1, 30:15,      critical [2] - 18:4, 27:8                                                         13:14, 21:2, 24:3,
                                                                 10:4, 10:23, 11:7,        directly [2] - 28:18,
           31:14, 31:22, 32:1,      criticisms [1] - 42:3                                                             38:1, 41:20, 54:15
                                                                 12:1, 14:5, 14:6,          71:6
           32:5, 32:19, 33:17,      criticize [1] - 40:13                                                            Dr [13] - 15:1, 23:12,
                                                                 15:5, 15:14, 21:3,        disagree [7] - 21:7,
           34:3, 34:19, 35:1,       criticizes [1] - 40:17                                                            27:25, 28:4, 28:23,
                                                                 23:1, 23:9, 43:19,         32:4, 32:7, 35:1,
           35:11, 36:25, 37:4,      cross [1] - 14:11                                                                 29:18, 29:23, 30:1,
                                                                 69:1, 72:12                44:21, 52:7, 52:9
           37:6, 37:14, 37:18,      cross -examining [1] -                                                            30:2, 30:4, 30:14,
                                                                defenses [9] - 9:25,       disagreement [1] -
           37:21, 38:12, 38:15,      14:11                                                                            31:19, 34:6
                                                                 12:13, 13:16, 19:2,        48:24
           38:19, 39:1, 39:4,       curious [1] - 8:5                                                                drug [1] - 69:11
                                                                 20:16, 22:4, 24:4,        disagrees [1] - 51:21
           39:8, 39:13, 39:21,      custodian [3] - 66:17,                                                           due [3] - 27:10, 59:3,
                                                                 33:3, 33:10               disclose [4] - 16:21,
           39:24, 40:4, 40:25,       67:1, 70:11                                                                      61:11
                                                                defensive [1] - 18:3        17:6, 22:22, 48:7
           41:2, 41:14, 41:23,      custodians [3] -                                                                 during [13] - 14:12,
                                                                definitely [1] - 40:3      disclosed [13] - 16:17,
           42:5, 42:8, 42:11,        62:14, 66:20, 67:23                                                              15:18, 17:12, 22:2,
                                                                defraud [1] - 28:14         22:15, 22:16, 22:17,
           42:13, 42:17, 43:9,                                                                                        22:18, 26:1, 55:15,
                                                                DELAWARE [1] - 1:2          22:19, 22:21, 24:18,
           43:24, 44:3, 44:18,
                                                D               Delaware [2] - 1:13,        24:20, 38:23, 50:9,
                                                                                                                      60:17, 62:7, 65:11,
           44:23, 45:5, 45:8,                                                                                         68:10, 69:3, 69:5
                                                                 17:3                       51:9, 51:16, 52:2
           45:11, 45:16, 45:21,     D.C [1] - 2:4                                                                    duty [1] - 25:9
                                                                delineated [2] - 44:10,    disclosure [1] - 16:23
           45:23, 46:3, 46:10,      damages [1] - 61:21
                                                                 44:11                     discoverable [1] -
           46:14, 47:19, 48:13,     Dan [2] - 5:13, 65:25
           48:15, 48:20, 49:15,
                                                                Delta [1] - 68:1            67:23                               E
                                    DANIEL [1] - 2:9
                                                                demonstrate [1] -          discovery [49] - 7:6,
           50:1, 50:5, 50:11,       data [2] - 30:20                                                                 e-mail [1] - 70:6
                                                                 28:22                      7:11, 14:10, 14:12,
           50:20, 50:22, 50:25,     date [4] - 26:9, 26:23,                                                          Eagle [8] - 2:12, 5:10,
                                                                demonstrated [2] -          14:19, 15:18, 17:8,


05/21/2019 05:07:29 PM                                             Page 3 to 3 of 10                                                      22 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 61 of 68 PageID #: 3394

                                                                                                                                           4


            5:12, 31:20, 66:1,        examination [1] - 47:7     fact [36] - 14:12,          30:22, 35:22, 41:11,     full [1] - 29:20
            68:9, 70:5, 71:25         Examiner [1] - 15:12         14:18, 14:19, 15:18,      41:12, 66:23             funding [1] - 62:6
           EAGLE [1] - 1:5            examining [1] - 14:11        17:7, 17:12, 19:17,     fill [1] - 42:15           funny [1] - 49:6
           Eagle 's [1] - 30:5        example [7] - 14:16,         20:2, 21:9, 22:2,       final [8] - 19:3, 19:18,   futile [1] - 32:23
           Eagle /Teva [1] - 57:7      16:18, 17:3, 17:19,         22:3, 22:18, 23:2,        26:9, 26:12, 26:20,
           early [3] - 27:10,          25:20, 52:14, 62:5          24:25, 25:5, 25:10,       56:5, 56:6                          G
            49:18, 67:6               examples [1] - 16:7          25:16, 26:1, 26:5,      financial [1] - 63:15
           educate [1] - 40:23        except [1] - 52:17           26:17, 28:22, 29:1,     fine [4] - 29:17, 36:10,   gain [1] - 15:13
           effort [1] - 15:13         exchanged [1] - 57:18        31:12, 32:10, 56:8,       52:25, 62:25             gained [1] - 57:1
           either [2] - 34:10,        excuse [2] - 66:2,           60:17, 63:14, 64:6,     finish [1] - 26:21         game [1] - 43:12
            65:19                      68:12                       64:7, 64:15, 66:7,      FIRM [1] - 4:2             general [7] - 15:3,
           elemental [1] - 20:21      existence [1] - 60:8         66:12, 67:16, 67:18,    first [19] - 7:19, 7:20,    15:14, 24:17, 45:2,
           elicited [1] - 27:12       existing [1] - 60:4          69:2, 69:4                10:16, 19:11, 19:14,      45:17, 69:8
           employee [7] - 14:17,      expectation [3] - 39:5,    factfinder [1] - 64:25      20:1, 20:8, 37:2,        generally [3] - 16:16,
            14:18, 14:20, 31:18,       48:8, 53:3                facts [4] - 9:7, 27:16,     37:16, 42:13, 42:22,      17:6, 29:15
            31:19, 34:6, 70:6         expected [1] - 35:17         28:16, 29:1               45:2, 46:16, 52:15,      generic [1] - 20:24
           employees [1] - 25:12      expert [77] - 9:19,        factual [5] - 21:12,        53:10, 55:6, 55:9,       given [3] - 8:6, 28:21,
           end [6] - 21:9, 24:9,       10:24, 11:6, 11:11,         28:5, 32:2, 32:9,         66:7, 68:17               37:7
            57:11, 59:3, 59:16,        11:24, 12:16, 14:6,         59:21                   FLASTER [2] - 3:16,        GMBH [1] - 1:5
            71:3                       14:10, 14:11, 15:11,      fair [5] - 9:15, 43:12,     3:19                     GmbH [1] - 2:6
           ends [1] - 71:3             15:20, 16:1, 16:2,          49:4, 53:9, 62:4        Flaster [2] - 6:11, 6:18   GOODRICH [1] - 4:6
           engage [1] - 21:22          16:10, 16:16, 16:21,      familiar [3] - 11:15,     flat [2] - 57:21, 58:7     grant [1] - 72:9
           engaged [1] - 15:10         17:9, 18:11, 19:9,          12:2, 13:20             flexibility [1] - 42:3     granting [1] - 45:1
           entered [2] - 62:7,         19:25, 20:3, 20:8,        family [1] - 29:20        focused [1] - 9:7          granular [1] - 38:1
            66:16                      20:13, 22:10, 22:14,      far [5] - 11:3, 17:24,    folks [1] - 5:15           great [3] - 30:24,
           entire [2] - 47:6, 69:7     24:24, 27:25, 28:3,         42:19, 42:22, 52:8      follow [3] - 8:4, 16:14,    69:25, 72:15
           entirely [1] - 67:24        28:12, 28:13, 29:4,       Farnan [2] - 5:15, 5:18     53:14                    GREENBERG [2] -
           entitled [7] - 56:21,       32:13, 35:12, 35:21,      FARNAN [5] - 2:14,        following [1] - 46:25       3:16, 3:19
            57:25, 58:1, 58:3,         35:24, 36:2, 37:9,          2:15, 5:16, 5:18,       foolhardy [1] - 44:15      Greenberg [2] - 6:11,
            58:12, 58:18, 59:8         37:23, 39:12, 40:8,         5:22                    footnote [2] - 59:20,       6:18
           Ernst [1] - 5:13            40:17, 43:11, 43:19,      fast [1] - 62:11            60:10                    GREGORY [1] - 4:6
           ERNST [1] - 2:10            46:5, 47:7, 49:3,         faulting [1] - 48:15      FOR [1] - 1:2              Gregory [1] - 6:2
           erred [1] - 64:23           50:8, 51:4, 52:4,         FDA [4] - 28:16, 30:5,    forced [1] - 11:10         guess [3] - 5:15,
           error [2] - 53:14, 53:17    52:8, 52:19, 53:8,          30:6, 30:8              form [4] - 7:12, 7:15,      22:24, 68:14
           ESI [1] - 66:15             53:18, 53:24, 54:9,       February [1] - 27:10        12:13, 25:18             Gunning [1] - 1:24
           ESQ [18] - 1:20, 2:3,       54:22, 55:10, 55:25,      Federal [7] - 11:12,      format [1] - 53:14         guys [1] - 61:25
            2:3, 2:4, 2:9, 2:10,       56:5, 56:9, 56:12,          11:22, 16:8, 23:10,     former [4] - 14:17,
                                       56:13, 56:16, 58:18,        24:2, 33:1, 65:15
            2:15, 2:18, 3:3, 3:7,                                                            31:18, 31:19, 34:6                  H
            3:12, 3:12, 3:16,          59:20, 59:22, 60:2,       fee [1] - 59:13           formulation [1] -
            3:20, 3:20, 3:21, 4:3,     60:7, 61:1, 61:4,         Feldman [9] - 6:19,         30:24                    HAHN [1] - 3:11
            4:6                        61:9, 61:10, 61:19,         27:4, 32:1, 32:4,       formulations [1] -         hand [4] - 21:10,
           essentially [2] - 10:5,     62:23, 64:19, 64:23,        32:10, 65:4, 65:7,        40:12                     28:12, 47:5, 69:24
                                       67:16                       69:21, 70:1             forth [2] - 13:1, 20:15    handed [1] - 70:1
            46:15
                                      expert 's [1] - 16:10      FELDMAN [23] - 3:12,      forward [2] - 7:3, 7:6     hands [6] - 8:8, 8:24,
           established [1] -
            56:25                     experts [12] - 36:6,         3:20, 27:3, 28:8,       fought [1] - 63:6           15:2, 21:1, 21:4,
                                       36:12, 36:23, 37:25,        29:11, 29:13, 29:17,                                55:15
           establishing [1] -                                                              four [2] - 19:9, 32:12
                                       41:9, 44:10, 52:10,         30:2, 30:16, 65:7,                                 happy [4] - 24:15,
            38:22                                                                          frankly [10] - 20:19,
                                       52:25, 53:21, 54:3,         65:23, 68:17, 68:21,                                47:5, 50:2, 50:4
           et [3] - 1:9, 3:9, 66:14                                                          23:24, 32:8, 48:14,
                                       56:17, 56:21                69:23, 70:3, 70:12,                                HARBER [94] - 2:3,
           EVE [1] - 3:3                                                                     48:20, 51:2, 56:3,
                                      explain [1] - 49:5           70:21, 71:10, 71:12,                                7:22, 8:7, 8:11, 8:20,
           eve [2] - 6:4, 11:3                                                               58:21, 60:3, 61:14
                                      explains [1] - 30:14         71:14, 71:16, 71:19,                                8:23, 9:2, 9:6, 9:13,
           event [1] - 52:1                                                                fraud [7] - 8:15, 9:20,
                                      extended [1] - 25:21         72:3                      10:17, 14:15, 14:20,      9:18, 10:14, 10:20,
           evidence [7] - 14:12,
                                      extent [1] - 43:7          fighting [2] - 36:1,        25:12                     11:1, 11:5, 11:14,
            46:13, 59:19, 59:22,
                                      extra [2] - 25:21, 25:22     51:19                   fraudulent [1] - 15:13      11:18, 11:23, 12:4,
            61:18, 64:2
                                      extremely [1] - 33:9       figure [5] - 12:7,        free [1] - 38:18            12:9, 12:19, 12:25,
           exact [5] - 16:13,
                                                                   13:19, 18:6, 35:15,                                 13:4, 13:23, 14:3,
            19:16, 41:19, 47:7,                                                            Fresenius [3] - 2:21,
            62:12                                 F                63:6
                                                                                             5:18, 34:22               14:25, 15:24, 16:3,
                                                                 file [5] - 7:14, 7:18,                                16:5, 16:13, 16:24,
           exactly [2] - 41:7,                                                             front [4] - 30:13,
                                      facie [5] - 43:6, 46:21,     12:21, 21:2, 30:25                                  17:2, 17:18, 17:23,
            60:22                                                                            39:25, 41:21, 46:7
                                        46:22, 46:23             filed [7] - 7:3, 9:22,                                18:5, 18:8, 18:13,
           Exactly [1] - 39:6                                                              frustrated [1] - 35:14


23 of 29 sheets                                                     Page 4 to 4 of 10                                           05/21/2019 05:07:29 PM
    Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 62 of 68 PageID #: 3395

                                                                                                                                              5


           18:18, 18:24, 19:1,        34:21, 34:23, 35:10,       improper [5] - 20:11,          14:5, 36:2                 57:10, 58:2, 65:5,
           19:8, 19:11, 19:14,        35:20, 35:25, 36:13,         23:24, 33:15, 41:13,       Innogenetics [1] -           65:8, 66:7, 66:10,
           20:1, 20:5, 20:10,         36:15, 36:17, 37:11,         52:5                         16:7                       66:11, 66:25, 67:10,
           20:18, 21:15, 22:1,        37:15, 38:10, 39:6,        improperly [2] - 11:9,       instance [2] - 38:10,        67:25, 69:5, 72:7
           22:8, 22:12, 22:18,        39:9, 40:7, 41:7,            24:20                        40:10                    issued [2] - 67:13
           22:21, 22:25, 23:8,        42:4, 42:10, 42:16,        impurities [4] - 30:21,      instruction [1] - 15:8     issues [14] - 7:25,
           23:21, 24:21, 24:25,       43:2, 43:16, 44:2,           30:25, 31:6, 70:25         insufficient [2] -           16:24, 17:10, 44:16,
           25:6, 25:17, 26:7,         44:15, 44:20, 46:9,        IN [3] - 1:1, 1:2, 1:5         16:11, 33:20               45:3, 47:21, 55:7,
           26:18, 29:16, 31:19,       47:5, 47:9, 47:23,         in-house [4] - 65:12,        intend [2] - 29:3,           55:8, 55:24, 58:2,
           31:23, 32:3, 32:6,         49:9, 49:23, 49:24,          68:11, 68:15, 68:16          51:13                      59:2, 63:4, 63:23,
           32:20, 34:1, 34:15,        50:18, 51:20, 52:16,       inability [1] - 34:5         intending [1] - 43:8         69:10
           42:16, 43:2, 43:16,        53:7, 53:9, 53:11,         inadequate [7] -             intention [3] - 54:20,     items [1] - 48:6
           44:21, 44:25, 45:6,        54:19, 55:6, 55:11,          12:14, 13:20, 17:17,         55:2
           45:9, 45:15, 45:17,        55:14, 56:8, 56:15,          17:25, 18:11, 33:21,       interested [1] - 44:17                 J
           45:22, 46:1, 46:8,         57:8, 57:16, 57:23,          51:12                      interesting [1] - 52:23
           47:16, 47:20, 48:18,       57:25, 58:20, 59:6,        inadequately [2] -           INTERNATIONAL [1] -        James [1] - 6:6
           49:23, 50:2, 50:10,        59:13, 61:14, 61:16,         9:12, 10:2                   1:5                      JAMES [2] - 3:7, 4:3
           50:12, 50:21, 50:24,       62:19, 63:8, 64:18,        inappropriate [1] -          International [1] - 2:6    January [10] - 27:9,
           51:1, 51:6, 72:5,          65:7, 65:8, 65:25,           58:5                       interrelated [1] - 66:6      28:7, 29:10, 64:8,
           72:11                      66:4, 68:17, 69:23,        Inc [3] - 2:7, 2:12, 3:14                                 64:9, 71:10, 71:12,
                                                                                              interrogatories [3] -
          Harber [3] - 5:12,          70:3, 70:16, 71:19,        INC [1] - 1:6                                             71:13, 71:14, 71:16
                                                                                                17:5, 24:23, 26:11
           7:23, 47:2                 72:3, 72:5, 72:11,         include [4] - 11:15,                                    Jeff [1] - 6:17
                                                                                              interrogatory [7] -
          hard [4] - 23:11, 24:6,     72:14                        20:25, 31:3, 49:11                                    JEFFREY [1] - 3:21
                                                                                                19:1, 22:2, 25:8,
           26:18, 37:6               Honor 's [1] - 44:7         included [3] - 27:11,                                   JENKINS [1] - 3:3
                                                                                                27:17, 55:20, 55:22,
          HARDIN [1] - 2:18          HONORABLE [1] -               27:17, 28:12                 55:23                    Jenkins [1] - 6:5
          Hardin [1] - 5:20           1:16                       including [1] - 38:21        inundated [1] - 21:20      Jeremy [1] - 6:11
          hardly [1] - 23:25         hope [1] - 41:1             incorrect [1] - 35:20                                   JEREMY [1] - 3:16
                                                                                              invalid [2] - 12:17,
          head [1] - 18:14           house [4] - 65:12,          increased [1] - 61:16          20:25                    Jim [1] - 5:24
          heading [1] - 51:2          68:11, 68:15, 68:16        incredibly [2] - 24:3,       invalidate [1] - 36:11     job [2] - 28:21
          hear [8] - 20:7, 27:1,     hypothetical [6] -            71:25                                                 JOHN [1] - 1:20
                                                                                              invalidates [1] - 41:10
           31:14, 33:14, 34:20,       13:1, 36:15, 41:8,                                                                 joined [4] - 6:6, 67:10,
                                                                 indicate [1] - 61:17         invalidating [3] - 36:5,
           51:18, 63:1, 64:23         44:7, 44:20, 52:3                                                                    67:18, 67:21
                                                                 indicated [1] - 47:3           36:9, 47:13
          heard [3] - 13:2, 20:8,    hypothetically [1] -                                                                joining [1] - 5:11
                                                                 indicative [1] - 53:20       invalidity [12] - 13:2,
           67:17                      36:2                                                                               Judge [13] - 25:18,
                                                                 indicia [1] - 43:6             13:6, 13:8, 19:2,
          hearing [4] - 24:16,       hypotheticals [1] -                                                                   38:4, 38:9, 43:24,
                                                                 individuals [4] - 8:15,        19:4, 19:18, 22:4,
           50:18, 52:20, 72:16        37:3                                                                                 45:13, 45:14, 46:3,
                                                                   9:21, 14:14, 54:5            28:19, 36:21, 37:24,
          held [1] - 57:4                                        inequitable [19] - 8:8,        42:2                       46:4, 49:6, 49:13,
          hello [1] - 5:24                        I                8:12, 8:18, 8:24,          investigate [1] - 59:9       53:23, 55:23, 66:16
          help [3] - 44:23, 62:21,                                 10:10, 11:19, 12:1,        investment [1] - 63:16     judge [4] - 21:24,
           69:3                      identical [1] - 52:17                                                                 23:17, 37:14, 40:23
                                                                   15:2, 15:5, 15:15,         involved [6] - 30:20,
          helpful [1] - 48:21        identification [2] -                                                                judgment [2] - 13:17,
                                                                   18:23, 19:13, 19:15,         65:13, 70:13, 70:17,
          high [1] - 31:5              35:5, 70:5                                                                          36:17
                                                                   20:25, 21:4, 23:12,          70:23, 71:7
          higher [2] - 60:11,        identified [9] - 13:10,                                                             July [1] - 55:21
                                                                   31:24, 34:24, 67:17        involves [1] - 62:8
           62:21                       37:23, 38:21, 65:11,                                                              jury [2] - 15:8, 40:1
                                                                 inform [1] - 57:12           Ir [1] - 32:16
          highly [1] - 56:17           66:25, 68:2, 68:4,
                                                                 information [9] -            irrelevant [1] - 26:24     justify [1] - 48:25
          hold [9] - 17:14, 23:1,      68:7, 68:25
                                                                   28:21, 32:7, 56:2,         issue [59] - 8:8, 15:21,
           37:18, 38:12, 42:17,      identify [5] - 10:12,
                                       35:3, 35:8, 65:17,
                                                                   56:23, 57:20, 58:9,          16:5, 16:8, 17:2,                   K
           42:18, 54:8                                             63:25, 67:24                 28:1, 28:5, 33:7,
          Honor [103] - 5:9,           67:23                                                                             Kabi [1] - 2:21
                                                                 infringement [2] -             34:2, 34:12, 34:16,
           5:16, 5:24, 6:4, 6:11,    ignore [1] - 17:9                                                                   Katzenstein [1] - 6:5
                                                                   45:7, 48:3                   34:23, 34:24, 37:12,
           7:22, 8:1, 8:11, 9:13,    Illinois [2] - 2:19, 3:21                                                           KATZENSTEIN [1] -
                                                                 infusion [1] - 30:10           37:13, 37:20, 39:10,
           12:10, 13:23, 15:22,      illustrates [2] - 44:2,                                                              3:3
                                                                 ingredient [2] - 31:4,         39:19, 40:5, 40:6,
           16:14, 18:14, 18:18,        44:7                                                                              KELLER [1] - 1:19
                                                                   31:8                         40:8, 41:9, 41:21,
           20:19, 20:21, 21:15,      imagine [3] - 24:6,                                                                 Kevin [2] - 5:19, 34:21
                                                                 inherited [1] - 19:6           42:10, 42:11, 42:25,
           22:1, 23:21, 24:12,         40:5, 61:22                                                                       KEVIN [1] - 2:18
                                                                 inheriting [1] - 49:7          43:4, 44:7, 44:9,
           24:15, 26:7, 26:18,       immediately [2] -                                                                   kind [2] - 8:5, 50:15
                                                                 initial [3] - 19:3, 26:11,     44:24, 48:21, 49:22,
           27:3, 27:5, 27:7,           56:12, 57:17                                                                      knowing [1] - 26:1
                                                                   49:16                        49:24, 49:25, 50:12,
           27:20, 32:3, 32:10,       implication [2] - 9:24,                                                             knowingly [1] - 15:11
                                                                 inject [1] - 10:4              50:13, 53:5, 54:15,
           32:24, 33:12, 33:13,        26:8                                                                              knowledge [1] - 67:16
                                                                 injectable [1] - 40:12         55:6, 55:9, 55:14,
           33:14, 34:1, 34:15,       importantly [1] - 57:2
                                                                 injected [3] - 8:14,           55:17, 55:19, 56:14,     known [1] - 9:23


05/21/2019 05:07:29 PM                                              Page 5 to 5 of 10                                                         24 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 63 of 68 PageID #: 3396

                                                                                                                                                  6


           knows [1] - 32:5            licensing [3] - 57:8,      lyophilized   [1]   - 55:10    35:13, 49:4, 62:16         19:1, 19:8, 19:11,
           Krill [8] - 23:12, 29:18,     57:10, 57:11                                           mind [1] - 49:24            19:14, 20:1, 20:5,
            30:2, 30:4, 30:18,         limine [8] - 11:3, 12:7,              M                  minimal [1] - 64:12         20:10, 20:18, 21:15,
            31:19, 34:6, 67:19           12:22, 13:14, 33:20,                                   minute [1] - 25:10          22:1, 22:8, 22:12,
           KSR [1] - 53:11               41:12, 51:22, 51:24      MAHAFFY [14] - 2:4,           misleading [1] - 15:12      22:18, 22:21, 22:25,
                                       limit [1] - 52:21           59:13, 60:3, 60:13,          misreading [1] - 43:11      23:8, 23:21, 24:21,
                       L               limitation [14] - 36:12,    60:17, 60:22, 60:25,         misspoke [1] - 30:3         24:25, 25:6, 25:17,
                                         36:23, 38:1, 38:2,        61:3, 61:7, 61:14,           misunderstanding [1]        26:7, 26:18, 27:3,
           laid [1] - 8:4                40:21, 40:22, 41:10,      61:22, 62:2, 62:25,           - 37:20                    28:8, 29:11, 29:13,
           LANE [1] - 3:6                41:19, 44:14, 48:8,       64:9                         MITTENDORF [1] - 3:6        29:16, 29:17, 30:2,
           language [3] - 41:15,         53:1, 53:20              Mahaffy [2] - 5:12,           molecule [3] - 41:3,        30:16, 31:19, 31:23,
             48:9, 48:16               limitations [6] - 13:22,    59:13                         41:4, 41:6                 32:3, 32:6, 32:20,
           last [7] - 22:22, 25:10,      37:24, 38:4, 38:23,      mail [1] - 70:6               month [1] - 59:3            34:1, 34:15, 34:21,
             34:2, 34:16, 43:3,          40:10, 53:4              main [3] - 59:15,             months [2] - 19:9,          35:10, 35:20, 37:2,
             50:18, 65:5               Limited [1] - 3:9           63:21, 69:9                   55:16                      37:5, 37:11, 37:15,
           late [8] - 18:16, 18:19,    limited [6] - 28:5,        maintain [1] - 14:8           motion [26] - 7:14,         37:19, 37:22, 38:14,
             21:5, 24:14, 27:13,         38:21, 43:5, 43:21,      March [4] - 34:17,             7:15, 11:2, 11:6,          38:17, 38:25, 39:3,
             49:7, 57:2, 72:1            47:2, 49:14               52:17, 52:20, 67:13           11:8, 12:5, 12:22,         39:6, 39:9, 39:14,
           latest [2] - 20:15,         LIMITED [1] - 1:9          Mark [1] - 6:7                 13:14, 13:17, 14:9,        39:23, 40:2, 40:6,
             67:13                     limits [2] - 17:21,        MARX [1] - 3:6                 21:2, 28:2, 33:7,          41:1, 41:7, 41:18,
           LATHAM [1] - 2:9              66:11                    material [3] - 60:4,           33:13, 33:20, 34:25,       41:24, 42:7, 42:9,
           Latham [3] - 5:11,          list [3] - 43:14, 49:3,     60:5, 60:6                    35:22, 41:11, 41:12,       42:12, 42:16, 43:2,
             5:13, 66:1                  69:14                    materials [1] - 55:10          41:13, 51:22, 68:25,       43:16, 44:1, 44:5,
           law [12] - 24:5, 24:13,     listed [2] - 50:7, 51:14   matter [4] - 12:13,            71:17, 71:23               44:19, 44:21, 44:25,
             32:22, 32:25, 33:1,       litigant [1] - 21:18        13:5, 24:17, 59:21           motions [8] - 7:3, 7:4,     45:6, 45:9, 45:15,
             33:9, 36:7, 36:8,                                    McCanty [6] - 31:9,                                       45:17, 45:22, 46:1,
                                       litigated [1] - 54:2                                      10:5, 12:6, 13:21,
             38:7, 39:17, 44:12,                                   65:11, 68:18, 69:15,                                     46:8, 46:9, 46:12,
                                       litigating [2] - 10:24,                                   21:21, 51:24, 51:25
             57:25                                                 70:15, 71:5                                              46:16, 47:9, 47:16,
                                         16:18                                                  motivate [1] - 41:15
           LAW [1] - 4:2                                          McKenzie [1] - 30:17                                      47:17, 47:20, 48:14,
                                       litigation [9] - 16:2,                                   motivated [1] - 39:2
           lawyer [6] - 27:9,                                     mean [30] - 8:14, 9:10,                                   48:18, 49:9, 49:23,
                                         17:22, 18:10, 62:6,                                    motiv ation [5] - 36:11,
             30:17, 30:18, 44:18,                                  10:18, 12:1, 13:13,                                      50:2, 50:10, 50:12,
                                         62:7, 62:8, 62:9,                                       40:15, 40:16, 48:8,
             68:15, 68:16                                          13:16, 13:19, 16:6,                                      50:21, 50:24, 51:1,
                                         63:19, 64:2                                             53:2
           lawyers [1] - 62:15                                     20:18, 20:22, 20:23,                                     51:6, 51:20, 52:9,
                                       lives [1] - 14:17                                        motivations [1] - 55:3
           lay [1] - 53:4                                          22:2, 22:6, 23:1,                                        52:15, 54:10, 54:19,
                                       LLC [2] - 2:21, 4:2                                      move [22] - 8:1, 8:10,
                                                                   23:4, 23:23, 25:12,                                      55:2, 55:6, 55:14,
           leads [1] - 67:9            LLP [8] - 1:19, 2:2,                                      9:1, 9:2, 9:7, 9:8,
                                                                   25:19, 26:24, 32:6,                                      57:3, 57:7, 58:16,
           learn [2] - 60:19,            2:9, 2:14, 2:18, 3:3,                                   9:11, 9:15, 9:23,
                                                                   33:18, 34:4, 39:22,                                      58:19, 59:6, 59:13,
             71:18                       3:6, 3:11                                               9:25, 10:2, 10:22,
                                                                   43:12, 44:21, 48:10,                                     60:3, 60:13, 60:17,
           least [1] - 62:14           local [1] - 66:15                                         12:12, 13:7, 15:21,
                                                                   54:11, 60:14, 61:14,                                     60:22, 60:25, 61:3,
           leave [1] - 43:3            locate [1] - 69:21                                        32:19, 32:20, 33:5,
                                                                   61:23                                                    61:7, 61:14, 61:22,
           left [4] - 35:2, 56:3,      LOESER [1] - 3:11                                         36:21, 47:18, 49:21,
                                                                  meant [1] - 37:14                                         62:2, 62:25, 63:7,
             56:7, 56:11               log [10] - 58:4, 58:10,                                   57:2
                                                                                                                            63:13, 64:4, 64:7,
           length [2] - 58:1,            65:17, 66:5, 67:7,       meat [1] - 36:16              moved [4] - 21:6,
                                                                                                                            64:9, 64:10, 64:18,
             58:11                       68:3, 68:7, 68:20,       mechanism [1] -                23:11, 32:17, 41:20
                                                                                                                            64:22, 65:2, 65:4,
           LENNON [2] - 4:3,             69:12                     53:23                        moves [1] - 33:1
                                                                                                                            65:7, 65:23, 65:25,
             5:24                      logged [1] - 70:10         media [1] - 57:14             moving [1] - 12:18
                                                                                                                            66:19, 67:3, 67:6,
           Lennon [2] - 5:23,          logs [4] - 65:9, 65:10,    meet [6] - 13:13, 38:2,       MR [204] - 5:9, 5:16,
                                                                                                                            67:9, 67:12, 68:4,
             5:25                        65:20, 69:22              55:18, 57:17, 57:19,          5:18, 5:22, 5:24,
                                                                                                                            68:12, 68:17, 68:21,
           lest [1] - 21:2             look [5] - 13:16, 18:19,    58:23                         6:10, 6:14, 6:17,
                                                                                                                            68:24, 69:23, 70:3,
           letter [13] - 7:18, 8:2,      43:13, 53:15, 62:16      meeting [1] - 53:3             6:21, 7:22, 8:7, 8:11,
                                                                                                                            70:12, 70:21, 71:10,
             8:5, 16:7, 17:17,         looked [1] - 35:7          meetings [1] - 30:5            8:20, 8:23, 9:2, 9:6,
                                                                                                                            71:12, 71:14, 71:16,
             24:5, 37:12, 38:21,       looking [4] - 23:15,       meets [2] - 36:22,             9:13, 9:18, 10:14,
                                                                                                                            71:19, 72:3, 72:5,
             42:15, 48:9, 54:17,         38:15, 47:10, 68:21       40:20                         10:20, 11:1, 11:5,
                                                                                                                            72:11, 72:14
             54:24, 70:8               looks [2] - 62:13,         mention [1] - 29:14            11:14, 11:18, 11:23,
                                                                                                                           MS [1] - 6:4
           letters [1] - 54:21           62:15                    merely [1] - 59:20             12:4, 12:9, 12:19,
                                                                                                                           mutually [1] - 48:1
           level [1] - 38:1            loop [1] - 8:5             messy [1] - 62:17              12:25, 13:4, 13:23,
                                                                                                                           Mylan [3] - 4:8, 5:25,
           levels [1] - 31:5           lose [1] - 9:15            met [1] - 57:24                14:3, 14:25, 15:24,
                                                                                                                            6:1
           LIABILITY [1] - 1:9         loss [1] - 23:20           MICHELLE [1] - 2:10            16:3, 16:5, 16:13,
           Liability [1] - 3:9         low [3] - 30:25, 31:5,     Michelle [1] - 5:13            16:24, 17:2, 17:18,
           license [4] - 58:13,                                   middle [1] - 18:10             17:23, 18:5, 18:8,                      N
                                         70:25
             63:17, 63:21, 63:22       lying [2] - 15:11, 51:9    might [4] - 29:24,             18:13, 18:18, 18:24,
                                                                                                                           name   [2]   - 68:5, 68:6


25 of 29 sheets                                                      Page 6 to 6 of 10                                                  05/21/2019 05:07:29 PM
    Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 64 of 68 PageID #: 3397

                                                                                                                                         7


          named [1] - 14:14           63:23, 70:6, 72:5        operates [1] - 66:17      particular [2] - 13:12,    pertinent [1] - 14:22
          names [3] - 8:15,          notice [10] - 11:23,      operating [1] - 66:22      69:13                     PHARMA [1] - 1:9
           29:14, 29:15               11:25, 14:19, 17:12,     operative [1] - 20:13     particularity [2] -        Pharma [1] - 3:9
          narrow [2] - 48:1, 48:5     24:10, 27:24, 27:25,     opinion [3] - 12:20,       23:10, 32:21              PHARMACEUTICAL
          narrowing [7] - 34:18,      29:5, 29:6, 29:7          12:21, 60:9              particularized [2] -        S [2] - 1:4, 1:6
           35:6, 35:24, 47:23,       November [4] - 55:17,     opinions [2] - 28:4,       33:4, 33:16               Pharmaceuticals [3] -
           50:15, 50:19               55:18, 55:19, 55:21       47:17                    particularly [1] - 28:2     2:6, 2:12, 4:8
          necessarily [1] - 24:10    nowhere [1] - 8:16        opportunity [2] -         parties [12] - 17:4,       philosophical [1] -
          necessary [1] - 21:11      number [1] - 42:14         22:22, 54:24              19:17, 27:19, 31:21,       48:23
          need [7] - 21:12, 42:3,                              opposed [1] - 11:2         45:3, 47:24, 55:18,       picked [1] - 66:22
           48:18, 58:4, 65:17,                 O               order [47] - 7:5, 7:12,    57:18, 57:24, 58:1,       pigeonhole [1] - 53:16
           70:24, 71:18                                         7:15, 7:17, 7:25, 8:1,    62:7, 66:15               place [4] - 7:8, 11:8,
          needed [1] - 25:23         o'clock [1] - 1:14         8:4, 8:6, 11:3, 21:13,   party [19] - 9:24, 10:1,    27:9, 34:18
          needs [1] - 32:10          object [1] - 41:5          21:17, 22:23, 25:15,      10:4, 13:13, 15:9,        placed [1] - 13:22
          negotiating [1] - 58:2     objections [2] - 13:17,    25:18, 26:4, 29:14,       15:10, 17:8, 17:12,       Plaintiff [2] - 2:6, 2:21
          negotiation [1] - 57:22     66:14                     37:1, 37:2, 37:4,         20:22, 21:1, 21:4,        plaintiff [3] - 35:14,
          negotiations [1] -         obligation [1] - 57:13     38:16, 38:18, 38:20,      21:8, 26:10, 26:16,        41:16, 72:5
           59:17                     obvious [2] - 29:24,       39:8, 39:24, 42:6,        32:25, 33:2, 33:10,       plaintiff 's [2] - 43:5,
          Nelson [2] - 5:19,          46:25                     42:20, 42:23, 42:25,      69:1, 69:18                72:10
           34:21                     obviously [4] - 29:5,      45:1, 46:2, 47:23,       passed [1] - 71:23         plaintiffs [16] - 7:20,
          NELSON [53] - 2:18,         32:3, 32:5, 42:20         48:7, 49:13, 49:18,      Patent [10] - 14:21,        7:24, 9:7, 33:19,
           34:21, 35:10, 35:20,      obviousness [4] -          49:22, 50:8, 51:7,        15:12, 28:14, 28:17,       33:23, 45:6, 47:25,
           37:2, 37:5, 37:15,         43:6, 43:19, 46:21,       51:15, 52:12, 52:16,      28:20, 29:21, 30:7,        49:2, 54:13, 54:17,
           37:19, 37:22, 38:14,       53:12                     57:4, 57:5, 66:16,        30:13, 31:12, 32:7         55:16, 55:19, 57:5,
           38:17, 38:25, 39:3,       occurred [4] - 64:15,      71:5, 72:8               patent [20] - 7:5, 7:12,    57:12, 57:16, 59:18
           39:6, 39:9, 39:14,         67:18, 67:21, 69:2       ordered [1] - 34:17        12:17, 15:13, 27:8,       Plaintiffs [1] - 1:7
           39:23, 40:2, 40:6,        OF [1] - 1:2              ordering [1] - 50:19       30:17, 30:18, 30:23,      play [1] - 49:16
           41:1, 41:7, 41:18,        office [1] - 31:10        orderly [1] - 17:7         31:3, 31:7, 46:25,        plead [2] - 11:17, 27:6
           41:24, 42:7, 42:9,        Office [9] - 14:21,       orders [1] - 6:25          63:18, 63:23, 63:24,      pleaded [6] - 11:9,
           42:12, 44:1, 44:5,         28:14, 28:17, 28:20,     ordinary [2] - 39:1,       67:15, 69:16, 70:22,       11:16, 20:12, 22:15,
           44:19, 47:9, 47:17,        29:22, 30:7, 30:14,       66:13                     71:1, 71:4, 71:5           23:3, 23:10
           51:20, 52:9, 52:15,        31:12, 32:8              original [4] - 33:21,     patents [16] - 20:25,      pleading [25] - 10:19,
           54:10, 54:19, 55:2,       officer [1] - 29:19        59:23, 59:24, 60:15       29:21, 29:22, 29:25,       10:21, 10:22, 11:21,
           55:6, 55:14, 57:3,        Official [1] - 1:25       ORMEROD [2] - 3:3,         30:20, 30:23, 31:11,       12:2, 13:5, 13:12,
           57:7, 58:16, 58:19,       once [1] - 65:10           6:4                       38:3, 59:20, 61:18,        13:20, 14:4, 14:7,
           59:6, 63:7, 63:13,        one [53] - 6:10, 7:4,     Ormerod [2] - 6:3, 6:5     65:14, 66:23, 67:12,       15:9, 15:15, 18:1,
           64:4, 64:7, 64:10,         7:13, 9:9, 9:11, 10:5,   otherwise [2] - 8:25,      69:14, 70:14, 71:8         18:12, 23:18, 24:3,
           64:18, 65:2, 65:4,         10:12, 13:9, 14:16,       15:12                    patents -in-suit [1] -      24:9, 27:22, 27:23,
           72:14                      16:4, 16:25, 20:15,      ought [1] - 15:19          67:12                      32:21, 33:4, 33:9,
          never [3] - 13:2, 14:13,    22:4, 26:13, 28:15,      outside [2] - 54:3,       paying [2] - 47:11,         33:16, 33:20, 33:22
           36:12                      29:9, 29:10, 29:11,       54:21                     63:19                     pleadings [1] - 13:18
          new [6] - 7:4, 41:21,       29:18, 29:22, 30:22,     outstanding [1] -         Pearl [5] - 65:8, 65:9,    pled [7] - 9:12, 10:3,
           46:24, 47:17, 48:25,       33:25, 34:13, 38:12,      41:25                     68:18, 69:2, 70:9          10:17, 11:7, 11:18,
           50:23                      38:22, 38:23, 39:10,                               pending [1] - 71:1          15:17, 24:19
          New [2] - 2:10              40:10, 42:2, 42:17,                                people [5] - 14:15,
                                                                          P                                         plowing [1] - 69:12
          news [1] - 57:13            43:3, 43:10, 43:17,                                 19:24, 21:22, 45:12,      point [29] - 9:10, 13:3,
          newspaper [1] - 60:19       44:3, 44:4, 45:16,       P.C [2] - 3:16, 3:19       66:22                      13:15, 13:24, 13:25,
          next [7] - 15:21, 33:25,    46:5, 46:19, 46:22,      p.m [3] - 1:14, 5:4,      perfectly [2] - 27:8,       14:1, 14:2, 14:3,
           34:14, 55:5, 57:6,         47:20, 48:11, 50:15,      72:16                     27:21                      14:22, 16:14, 19:19,
           57:7, 64:17                52:16, 55:11, 57:7,      page [1] - 62:12          perhaps [1] - 32:24         24:7, 24:13, 24:14,
          NO [1] - 1:10               58:15, 59:15, 63:7,      pages [4] - 12:17,        period [1] - 66:23          26:25, 28:18, 32:9,
          nobody [1] - 40:18          66:3, 67:13, 69:7,        35:12, 35:15, 35:22      permissible [1] - 38:8      33:5, 35:5, 43:3,
          none [1] - 30:13            70:9, 72:9               paragraph [7] - 42:19,    permitted [2] - 22:24,      44:2, 44:7, 51:1,
          nonobviousness [4] -       One [1] - 17:2             42:22, 49:20, 49:21,      39:15                      51:3, 56:4, 57:23,
           43:23, 59:19, 59:23,      ones [3] - 37:22,          54:7, 54:25              permutation [1] - 10:3      59:15, 63:7, 66:6
           61:18                      55:20, 69:13             paragraphs [1] - 50:7     person [3] - 39:1,         pointed [2] - 27:5,
          Noreika [1] - 45:13        ongoing [2] - 25:9,       PARKS [1] - 3:11           71:4, 71:18                61:16
          normally [2] - 16:22,       62:8                     part [6] - 7:4, 18:17,    personal [1] - 71:24       points [2] - 43:16,
           62:13                     open [5] - 20:22, 43:8,    21:16, 32:16, 46:1,      perspective [2] -           50:3
          nothing [4] - 63:17,        56:3, 56:7, 56:12         54:14                     72:10, 72:13              police [1] - 52:24


05/21/2019 05:07:29 PM                                            Page 7 to 7 of 10                                                       26 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 65 of 68 PageID #: 3398

                                                                                                                                            8


           portion [2] - 15:16,        procedural [2] -          pull [2] - 41:5, 41:9       66:5                       relieve [1] - 25:25
            28:13                       41:13, 50:3              purpose [9] - 16:20,       rebuild [1] - 46:23         rely [8] - 30:10, 38:20,
           portions [6] - 16:2,        procedurally [1] - 12:7    38:22, 39:16, 39:17,      rebuts [1] - 43:14           46:21, 46:24, 50:16,
            16:10, 18:11, 28:2,        procedure [5] - 7:11,      43:22, 48:23, 61:19,      rebuttal [2] - 46:14,        51:13, 59:11, 61:19
            28:12, 70:19                10:8, 11:13, 13:7,        62:22, 69:14               46:16                      relying [2] - 59:18,
           POSA [1] - 39:4              17:13                    purposes [1] - 36:5        rebutting [1] - 32:9         62:22
           position [4] - 30:6,        Procedure [1] - 11:22     pursuant [1] - 13:22       receive [1] - 21:19         remain [1] - 15:14
            56:1, 56:5, 56:6           procedures [1] - 7:8      put [20] - 12:14, 13:1,    recipient [1] - 68:5        remainder [2] - 42:24,
           positions [3] - 48:3,       proceed [5] - 14:10,       17:4, 17:10, 23:1,        recollection [1] -           49:21
            51:23, 51:24                17:2, 26:14, 26:15,       26:9, 26:10, 27:22,        60:10                      remember [1] - 19:15
           possible [2] - 62:20,        33:16                     29:2, 37:9, 39:25,        record [3] - 7:10, 29:2,    reopen [1] - 48:19
            64:18                      proceeded [1] - 66:14      45:3, 45:6, 45:9,          34:3                       repeatedly [2] - 29:21,
           possibly [2] - 26:23,       proceedings [1] - 5:3      45:19, 46:20, 47:1,       records [1] - 42:2           54:21
            40:9                       proceeds [1] - 54:3        51:7, 51:12, 58:6         redact [1] - 70:19          reply [20] - 31:15,
           practice [2] - 16:15,       process [3] - 66:12,      puts [1] - 10:1            refer [2] - 27:18, 38:6      39:11, 41:25, 43:4,
            24:17                       66:13, 66:14             putting [2] - 22:14,       reference [6] - 19:24,       43:17, 43:18, 43:21,
           precedent [1] - 53:18       produce [5] - 27:13,       53:18                      36:22, 38:20, 41:3,         43:25, 44:1, 44:5,
           predicate [2] - 28:5,        60:15, 60:23, 64:14,                                 41:10, 47:13                44:6, 44:23, 45:14,
            28:10                       72:1                                Q               references [40] - 30:9,      45:17, 45:18, 45:24,
           prefer [1] - 33:15          produced [6] - 60:6,                                  35:3, 35:8, 35:13,          46:5, 48:21, 48:22,
           preference [1] - 8:2         60:14, 60:16, 60:25,     questioning [1] -           35:16, 35:23, 36:1,         49:1
           prejudice [8] - 25:25,       67:4, 67:6                59:16                      36:4, 36:7, 36:9,          replying [2] - 43:18,
            33:18, 34:4, 34:5,         product [5] - 30:12,      quickly [1] - 61:7          36:10, 36:13, 36:21,        43:22
            34:9, 54:7, 56:15,          40:15, 58:2, 63:14,      quite [3] - 58:21,          37:16, 37:22, 38:2,        report [50] - 9:19,
            56:22                       69:9                      62:10, 64:10               38:6, 38:8, 38:9,           10:24, 11:24, 14:6,
           prejudiced [5] - 26:3,      proof [1] - 45:4                                      39:7, 39:16, 40:11,         15:2, 15:16, 15:20,
            26:4, 31:17, 34:4,         proper [14] - 10:8,                  R                40:14, 44:11, 44:12,        16:1, 16:2, 16:10,
            51:10                       11:6, 11:8, 13:7,                                    44:13, 46:24, 47:1,         16:16, 16:21, 16:23,
           prejudices [1] - 14:21       14:9, 15:15, 20:14,      raise [7] - 11:21,          47:10, 48:1, 50:17,         17:10, 18:11, 19:25,
           premise [1] - 28:20          22:14, 26:10, 32:24,      24:10, 49:3, 53:7,         51:14, 52:11, 52:18,        20:4, 20:8, 20:13,
           present [3] - 9:16,          52:1, 53:25, 54:1,        55:16, 71:20               52:19, 53:2, 53:19,         22:10, 22:14, 24:24,
            31:22, 34:7                 58:10                    raised [9] - 9:19, 46:5,    62:24                       27:25, 28:3, 28:12,
           presented [2] - 13:17,      properly [9] - 8:13,       48:25, 50:3, 55:14,       refused [2] - 57:21,         28:13, 29:4, 32:13,
                                        13:10, 15:17, 15:18,      56:14, 57:15, 57:17,       58:7                        35:12, 37:9, 37:23,
            30:5
                                        16:17, 24:18, 24:19,      63:14                     regarding [4] - 27:7,        39:11, 43:18, 46:12,
           press [1] - 64:4
                                        28:21, 57:24             raises [1] - 63:4           58:2, 58:13, 69:16          47:3, 47:4, 52:4,
           presumption [4] -
                                       properties [4] - 40:19,   raising [3] - 51:1,        regardless [2] - 23:23,      52:19, 53:24, 54:3,
            15:8, 28:18, 28:19,
                                        40:20, 40:21, 40:24       51:11, 63:16               32:25                       54:9, 58:18, 60:2,
            28:24
           pretrial [2] - 11:3, 51:7   proportionality [2] -     rate [8] - 59:4, 59:10,    regular [1] - 69:11          61:1, 61:4, 61:9,
                                        66:10, 69:5               59:24, 60:11, 62:21,      regularly [1] - 7:2          61:10, 62:24, 64:19
           pretty [2] - 35:2, 68:1
                                       proposed [11] - 6:24,      63:9, 63:15, 63:16        regulatory [1] - 63:23      Reporter [1] - 1:25
           previous [1] - 52:16
                                        38:15, 38:16, 38:18,     rates [3] - 59:7, 61:16,   reincorporate [1] -         reports [34] - 11:6,
           previously [1] - 52:4
                                        38:19, 42:23, 45:1,       64:1                       55:24                       28:23, 35:21, 35:24,
           prices [1] - 63:18
                                        48:7, 50:8, 51:15,       re [1] - 56:14             relate [3] - 53:2,           36:3, 41:25, 43:4,
           prima [5] - 43:6,
                                        52:16                    re-raised [1] - 56:14       53:19, 69:13                43:17, 43:21, 43:25,
            46:21, 46:22, 46:23
                                       propound [1] - 21:8       read [4] - 35:15,          related [2] - 12:3, 62:6     44:1, 44:5, 44:6,
           primarily [1] - 41:25
                                       prosecuted [1] - 70:14     60:19, 65:15, 70:15       relates [1] - 34:2           44:24, 45:2, 45:3,
           privilege [11] - 62:17,
                                       prosecuting [1] - 31:9    reading [1] - 38:11        relating [1] - 34:16         45:7, 45:10, 45:14,
            65:9, 65:10, 65:16,
                                       prosecution [6] -         real [2] - 28:17, 45:24    release [1] - 64:5           45:17, 45:19, 46:19,
            65:17, 65:20, 67:7,
                                        65:14, 67:15, 69:3,      reality [1] - 29:6                                      47:2, 49:11, 51:13,
            68:3, 68:19, 68:20,                                                             relevance [7] - 15:17,
                                        69:13, 69:16, 71:7       realize [1] - 24:14                                     53:8, 55:25, 56:5,
            69:22                                                                            59:17, 62:20, 66:9,
                                       protective [1] - 29:14    really [6] - 7:1, 54:12,                                56:9, 56:13, 56:16,
           privileged [3] - 67:1,                                                            67:9, 69:1
                                       provide [4] - 56:16,       65:18, 66:2, 66:4,                                     59:2, 67:16
            67:25, 69:16                                                                    relevant [10] - 15:3,
                                        56:22, 58:8, 65:20        70:4                                                  representing [2] -
           probative [4] - 57:1,                                                             56:17, 56:19, 56:20,
                                       provided [2] - 27:24,     reason [4] - 32:16,                                     5:10, 66:1
            63:5, 64:2, 64:12                                                                58:20, 59:1, 61:12,
                                        47:11                     47:22, 54:12, 58:21        61:15, 61:20, 66:23        reputable [1] - 37:8
           problem [11] - 14:21,
                                       provides [1] - 12:6       reasonable [3] - 39:5,     reliance [1] - 49:12        request [4] - 21:19,
            18:17, 36:16, 36:18,
                                       providing [1] - 58:9       53:3, 54:17                                            22:13, 37:16, 55:9
            36:19, 36:25, 38:17,                                                            relief [5] - 7:16, 21:19,
                                       provisions [3] - 61:24,   reasons [5] - 9:6,          22:14, 37:16, 72:9         requested [5] - 7:16,
            39:21, 49:7, 52:2,
                                        62:4, 62:6                59:8, 59:10, 66:2,                                     60:4, 60:5, 61:5,
            52:13                                                                           relies [1] - 59:22


27 of 29 sheets                                                     Page 8 to 8 of 10                                             05/21/2019 05:07:29 PM
    Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 66 of 68 PageID #: 3399

                                                                                                                                           9


            61:9                     Rule [7] - 11:12, 12:3,    served [7] - 11:24,        sometime [1] - 64:10        33:7, 33:14, 41:11,
          requests [1] - 66:13        13:16, 13:21, 13:22,       19:1, 19:17, 24:24,       somewhat [1] - 35:14        47:18, 51:22, 51:25,
          require [7] - 23:11,        16:11, 33:2                25:4, 25:7, 25:8          somewhere [1] -             62:23, 64:19, 64:22
            35:5, 35:6, 64:15,       rule [7] - 11:15, 12:2,    serving [1] - 25:3          60:19                     strikes [1] - 41:15
            66:21, 67:22, 71:25       12:5, 12:11, 13:16,       set [3] - 20:15, 30:22,    SONSINI [1] - 4:6          striking [2] - 16:9,
          required [4] - 18:23,       25:3, 49:16                55:21                     soon [3] - 9:19, 20:10,     42:22
            25:19, 64:14, 66:5       ruled [1] - 7:7            several [4] - 25:21,        58:24                     stringent [1] - 24:3
          requirement [2] -          rules [6] - 22:20,          25:22, 46:9, 62:15        sorry [8] - 6:13, 23:21,   struck [3] - 16:1,
            19:3, 53:12               23:22, 49:7, 66:16,       Shaun [2] - 5:12,           30:2, 37:14, 37:19,        16:12, 18:10
          requirements [8] -          66:20, 67:22               59:13                      38:10, 58:14, 58:16       stuff [5] - 31:6, 58:22,
            7:10, 7:11, 13:12,       Rules [3] - 11:22,         SHAUN [1] - 2:4            sort [4] - 46:23, 52:1,     63:11, 67:19, 67:20
            17:3, 17:9, 24:3,         23:10, 65:15              Shaw [1] - 5:8              53:4, 61:17               submitted [8] - 27:25,
            24:9, 33:9               ruling [1] - 44:8          SHAW [3] - 1:19, 1:20,     sorts [2] - 63:4, 69:10     29:11, 29:19, 30:18,
          reservation [4] -          run [4] - 15:4, 24:9,       5:9                       sought [1] - 22:4           55:19, 56:1, 61:8,
            41:14, 41:19, 41:24,      42:3, 51:8                Sherry [1] - 6:18          sounds [2] - 10:11,         65:9
            48:16                                               SHERRY [2] - 3:12,          26:4                      substance [1] - 52:7
          reservations [1] -                    S                3:20                      specific [19] - 7:15,      substantive [1] -
            48:10                                               short [1] - 30:10           8:14, 8:15, 9:20,          70:13
          reserve [1] - 41:20        sandbagged [1] -           shot [1] - 18:17            9:22, 10:9, 10:15,        success [2] - 39:5,
          resolved [2] - 44:25,       41:17                     show [13] - 18:3, 18:9,     10:16, 11:19, 13:12,       53:3
            49:20                    sandbagging [1] -           32:22, 36:11, 37:24,       21:3, 24:12, 25:11,       sudden [2] - 52:17,
          resonates [1] - 17:20       27:14                      40:16, 40:19, 42:2,        33:8, 36:12, 37:24,        52:20
          respect [2] - 66:11,       sat [1] - 47:6              53:8, 63:19, 63:20,        43:21, 53:17              Sue [7] - 65:8, 65:9,
            67:25                    save [1] - 50:20            64:2, 69:14               specifically [3] - 12:6,    68:18, 69:2, 69:15,
          respond [3] - 19:20,       schedule [2] - 25:19,      showed [3] - 38:2,          32:9, 54:24                71:2, 71:6
            21:12, 33:5               27:19                      53:1, 53:19               specificity [1] - 10:13    sue [1] - 69:6
          responding [1] - 43:5      scheduling [8] -           showing [4] - 52:1,        spelled [1] - 54:24        Sue's [1] - 66:5
          response [5] - 18:23,       21:13, 21:17, 22:23,       53:2, 59:1, 63:21         spend [1] - 64:1           sufficiency [2] -
            42:2, 48:25, 49:2,        25:14, 46:2, 49:17,       side [8] - 17:7, 27:2,     spoken [1] - 43:4           11:20, 14:4
            54:16                     57:4, 57:5                 31:15, 34:20, 50:3,       stability [2] - 30:25,     sufficient [3] - 16:22,
          responses [7] - 19:1,      SCHIFF [1] - 2:18           51:18, 54:4, 63:2          31:5                       21:10, 56:25
            19:23, 39:11, 48:3,      Schiff [1] - 5:19          sided [1] - 35:4           stage [5] - 11:2, 16:1,    suit [1] - 67:12
            55:20, 55:22, 55:23      science [1] - 29:19        sides [1] - 34:18           17:10, 24:19, 71:25       supplement [1] - 25:9
          responsive [1] - 45:18     scope [4] - 17:22,         sideshow [1] - 32:16       stand [1] - 62:11          supplemental [2] -
          result [1] - 46:25          44:6, 50:16, 54:3         sign [3] - 32:13, 39:8,    start [3] - 5:15, 6:24,     55:19, 55:21
          review [4] - 31:2,         seal [1] - 70:15            39:24                      8:7                       support [2] - 51:23,
            62:14, 62:17, 62:18      seated [1] - 5:7           significant [2] - 63:15,   started [1] - 55:11         69:1
          reviewing [1] - 62:10      second [17] - 15:23,        64:13                     statement [1] - 28:11      suppose [3] - 13:13,
          revised [10] - 7:4, 7:5,    17:14, 19:22, 34:2,       signing [1] - 42:5         statements [1] - 43:7       24:7, 41:3
            7:17, 59:19, 60:20,       34:16, 37:12, 38:12,      simply [5] - 20:18,        STATES [1] - 1:1           supposed [3] - 11:21,
            61:5, 61:8, 61:9,         42:17, 42:19, 46:18,       56:16, 56:22, 58:6,       step [2] - 13:9, 53:10      35:15, 67:23
            64:3                      49:5, 49:25, 54:25,        63:9                      Steven [3] - 6:18,         Supreme [2] - 53:11,
          revisit [1] - 34:12         55:21, 66:3, 66:9,        single [4] - 20:24,         27:3, 65:7                 53:18
          rigid [1] - 53:14           70:22                      32:9, 67:15, 67:18        STEVEN [2] - 3:12,         switch [1] - 54:11
          road [5] - 10:4, 12:15,    secondary [7] - 43:5,      sitting [1] - 55:15         3:20                      sympathetic [2] -
            13:14, 21:3, 54:15        43:22, 45:19, 55:24,      situation [5] - 20:23,     sticklers [1] - 66:19       49:1, 50:22
          ROLLO [2] - 3:12,           56:6, 59:2, 59:23          21:2, 41:8, 47:10,        still [7] - 33:8, 36:3,    sympathize [1] - 49:9
            3:20                     see [12] - 6:13, 7:20,      47:15                      39:15, 41:25, 56:3,
                                      17:15, 23:16, 23:19,
          Rollo [1] - 6:18                                      six [1] - 65:9              58:20, 64:18                          T
          room [1] - 54:2             28:1, 56:5, 56:6,         skill [1] - 39:1           stories [1] - 31:13
          ROSATI [1] - 4:6            69:19, 70:3, 70:4         SLAYBACK [1] - 1:9         story [3] - 28:15,         table [3] - 17:5, 51:12,
          round [5] - 45:3,          seeing [1] - 48:2          Slayback [2] - 3:9, 6:6     39:13, 39:14                58:6
            45:18, 46:19, 47:2,      seem [1] - 33:22           Sleet [5] - 43:24,         strategy [1] - 71:7        talks [2] - 30:14, 36:8
            49:13                    sent [1] - 48:9             45:14, 46:3, 46:4,        stricken [3] - 15:4,       tee [1] - 18:2
          rounds [2] - 43:20,        sentence [2] - 8:23,        66:17                      15:19, 47:7               teeing [1] - 54:13
            45:2                      10:12                     Sleet's [3] - 25:18,       strike [23] - 9:2, 9:7,    telephone [1] - 6:25
          routinely [1] - 24:18      separate [1] - 19:3         49:6, 49:13                9:23, 10:2, 10:22,        ten [2] - 48:4, 62:14
          royalty [6] - 59:24,       seriously [1] - 12:1       smart [1] - 45:11           11:6, 11:8, 12:18,        terms [1] - 43:4
            61:16, 62:21, 63:9,      serve [3] - 18:22, 22:1,   SMITH [1] - 3:3             13:7, 14:9, 21:6,         test [1] - 30:20
            63:14, 63:16              22:2                      Smith [1] - 6:5             22:10, 24:18, 28:2,       testified [2] - 28:7,


05/21/2019 05:07:29 PM                                             Page 9 to 9 of 10                                                       28 of 29 sheets
     Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 67 of 68 PageID #: 3400

                                                                                                                                            10


             28:9                       61:20, 61:25, 62:23,       12:23, 13:19, 13:24,     63:17, 63:22, 64:13       words [2] - 8:24,
           testimony [3] - 27:11,       63:1, 63:11, 64:3,         14:1, 14:2, 18:6,       variety [1] - 59:8          15:11
             28:6, 70:15                64:6, 64:11, 64:21,        63:5, 68:13             various [4] - 35:12,       worry [1] - 40:4
           Teva [4] - 2:6, 5:10,        64:25, 65:3, 65:6,       turn [1] - 42:24           53:1, 59:1, 61:24         written [1] - 55:25
             5:11, 59:14                65:22, 65:24, 66:18,     turned [1] - 49:24        vehemently [2] - 32:4,     wrote [1] - 20:11
           TEVA [1] - 1:4               66:25, 67:4, 67:8,       turning [1] - 29:12        32:6
           textbook [1] - 41:5          67:11, 68:2, 68:11,      twice [1] - 66:20         vehicle [1] - 53:25                   Y
           THE [201] - 1:1, 1:2,        68:13, 68:19, 68:23,     two [23] - 6:24, 8:15,    version [1] - 60:20
             4:2, 5:6, 5:14, 5:17,      69:20, 69:25, 70:2,        9:6, 9:20, 10:9,        view [13] - 8:12, 11:7,    Yates [3] - 29:23, 30:1,
             5:21, 5:23, 6:3, 6:8,      70:11, 70:19, 71:9,        10:12, 11:19, 14:14,     15:5, 15:16, 20:13,        30:14
             6:13, 6:15, 6:20,          71:11, 71:13, 71:15,       16:24, 19:16, 19:24,     20:19, 20:21, 22:13,      Yates' [4] - 15:2,
             6:22, 8:3, 8:10, 8:18,     71:17, 71:22, 72:4,        20:6, 25:12, 29:8,       32:15, 32:25, 33:8,        27:25, 28:4, 28:23
             8:22, 9:1, 9:4, 9:10,      72:6, 72:12, 72:15         29:9, 31:13, 32:12,      41:12, 51:21              year [1] - 7:5
             9:14, 10:11, 10:18,      themselves [1] - 58:25       39:1, 43:16, 43:19,     viewed [1] - 41:8          York [1] - 2:10
             10:21, 11:2, 11:12,      theory [5] - 13:2, 13:5,     58:1, 61:10, 69:7       violate [1] - 29:13        York) [1] - 2:10
             11:17, 11:20, 11:25,       13:10, 13:11, 14:13      two-sentence [1] -        vs [1] - 1:8
             12:5, 12:16, 12:20,      therefore [5] - 15:3,        10:12
             13:1, 13:15, 14:1,         15:19, 26:13, 28:1,      type [1] - 34:25                     W
             14:23, 15:23, 15:25,       65:14
             16:4, 16:12, 16:20,      they've [6] - 25:13,                  U              wait [11] - 6:15, 25:10,
             17:1, 17:14, 17:20,        31:1, 42:13, 51:8,                                  26:15, 41:23, 43:13,
             17:24, 18:6, 18:9,         60:5, 65:8               U.S.D.C.J [1] - 1:16       43:24, 44:3, 49:5,
             18:16, 18:19, 18:25,     thinks [1] - 54:14         unclean [3] - 8:24,        56:4
             19:6, 19:10, 19:12,      third [8] - 16:8, 37:13,    21:1, 21:4               waited [1] - 51:10
             19:22, 20:3, 20:7,         42:11, 47:2, 49:13,      under [7] - 11:21,        waive [1] - 10:23
             20:17, 21:7, 21:16,        49:22, 54:7, 66:9         12:3, 16:11, 22:13,      wants [4] - 21:4,
             22:6, 22:9, 22:16,       thousands [1] - 70:8        22:19, 22:23, 49:6        33:12, 33:14, 46:20
             22:19, 22:23, 23:4,      three [10] - 19:16,        unduly [1] - 64:14        Washington [1] - 2:4
             23:15, 24:20, 24:22,       38:3, 39:4, 45:2,        unfair [1] - 59:11        waste [1] - 54:14
             25:2, 25:14, 26:2,         46:25, 48:6, 55:7,       unfairly [1] - 26:3       WATKINS [1] - 2:9
             26:15, 27:1, 28:4,         66:2, 66:4               unfortunate [1] -         Watkins [3] - 5:11,
             29:8, 29:12, 30:1,       threw [1] - 8:5             56:11                     5:13, 66:1
             30:15, 31:14, 31:22,     Thursday [1] - 1:13        UNITED [1] - 1:1          website [1] - 7:12
             32:1, 32:5, 32:19,       ticked [1] - 48:6          unless [2] - 15:21,       weeds [1] - 51:10
             33:17, 34:3, 34:19,      timeliness [1] - 66:7       31:3                     week [2] - 20:5, 20:12
             35:1, 35:11, 36:25,      timely [1] - 27:21         unlike [1] - 45:23        weeks [6] - 19:16,
             37:4, 37:6, 37:14,       timing [7] - 19:16,        unrelated [1] - 63:12      20:1, 20:6, 24:25,
             37:18, 37:21, 38:12,       20:20, 22:25, 27:7,      untimely [2] - 23:7,       25:21, 25:22
             38:15, 38:19, 39:1,        56:9, 56:11               71:23                    whatnot [1] - 30:25
             39:4, 39:8, 39:13,       today [4] - 5:19, 6:1,     up [23] - 6:25, 16:14,    whole [5] - 16:20,
             39:21, 39:24, 40:4,        6:6, 7:1                  18:2, 23:24, 28:12,       28:13, 28:15, 52:18,
             40:25, 41:2, 41:14,      took [2] - 21:14, 37:8      34:12, 37:18, 41:9,       53:15
             41:23, 42:5, 42:8,       tooth [1] - 52:25           42:18, 43:8, 47:18,      willfully [1] - 15:11
             42:11, 42:13, 42:17,     top [2] - 18:14, 67:22      50:23, 54:14, 59:5,      WILLIAMS [1] - 2:2
             43:9, 43:24, 44:3,                                   59:7, 59:11, 59:16,
                                      topic [1] - 57:6                                     Williams [2] - 7:23,
             44:18, 44:23, 45:5,                                  63:9, 64:1, 69:24,
                                      TQ [1] - 67:25                                        59:14
             45:8, 45:11, 45:16,                                  71:3
                                      transaction [1] - 58:11                              willing [1] - 32:12
             45:21, 45:23, 46:3,                                 updated [2] - 27:17,
                                      transcript [4] - 35:7,                               Wilmington [1] - 1:13
             46:10, 46:14, 47:19,                                 60:20
                                        65:13, 70:16, 72:8                                 WILSON [1] - 4:6
             48:13, 48:15, 48:20,
                                      transcripts [1] - 47:5     upend [1] - 17:13         WINDELS [1] - 3:6
             49:15, 50:1, 50:5,
                                      treated [1] - 34:8         upside [1] - 69:18        Windels [1] - 6:7
             50:11, 50:20, 50:22,
                                      trial [8] - 11:3, 12:21,   USA [1] - 2:21            window [1] - 67:14
             50:25, 51:5, 51:17,
                                        12:22, 29:3, 40:2,                                 wishes [1] - 12:11
             52:6, 52:14, 54:6,
             54:11, 54:23, 55:5,
                                        46:4, 46:7, 51:8                    V              withhold [1] - 65:16
                                      trier [1] - 29:1                                     witness [4] - 28:6,
             55:12, 56:24, 57:4,
                                      true [2] - 43:13, 69:3     Valerie [1] - 1:24
             58:14, 58:17, 59:4,                                                            28:8, 30:15, 30:16
                                      truth [1] - 28:15          validity [8] - 15:3,
             59:12, 60:1, 60:10,                                                           witnesses [4] - 28:10,
                                      try [3] - 44:15, 51:7,      15:8, 15:14, 28:19,
             60:14, 60:18, 60:23,                                                           29:8, 29:9, 56:9
                                        53:16                     28:24, 32:11, 45:9
             61:2, 61:4, 61:12,                                                            word [4] - 17:16,
                                      trying [9] - 12:7,         value [5] - 57:1, 63:5,
                                                                                            35:18, 59:9, 59:11


29 of 29 sheets                                                    Page 10 to 10 of 10                                          05/21/2019 05:07:29 PM
Case 1:17-cv-01154-CFC Document 284 Filed 06/26/19 Page 68 of 68 PageID #: 3401




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

  CEPHALON. INC, et al.,                           )
                                                   )
                        Plaintiffs,                )
                                                   )
                v.                                 )
                                                   ) C.A. No. 17-1154-CFC
  SLAYBACK PHARMA LIMITED                          )
  LIABILITY CO., et al.,                           ) CONSOLIDATED
                                                   )
                        Defendants.                )

                                      [PROPOSED] ORDER

        This _____ day of ____________________, 2019, upon consideration of the parties’

 Joint Motion to Redact Portions of the May 16, 2019 Hearing Transcript, D.I. ______, IT IS

 HEREBY ORDERED that the motion is GRANTED.

        The Clerk of the Court shall docket the redacted version of the transcript attached as

 Exhibit B to the motion. The original, unredacted version shall be kept permanently under seal.




                                                  United States District Judge
